Exhibit 10. 12


April 24, 2009 DRAFT
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 

  [header_large.gif]
Atari Interactive, Inc.
         417 Fifth Avenue
          New York, NY 10016
          Direct: 212-726-6500
          Fax: 212-726-4239

 
 
April _, 2009
 
VIA FACSIMILE
 
Red Mile Entertainment, Inc.
223 San Anselmo Ave., Ste. 3
San Anselmo, CA-94960
Facsimile: +1 415 339 4251
Attn: Mr. Simon Price
 
IR Gurus Interactive Pty Ltd.
Level 3, 355 Spencer Street
West Melbourne, Victoria 3003
Australia
Facsimile: +613 9328 8332
Attn: Mr. Craig Laughton
 
Re: Heroes over Europe
 
Dear Messrs. Price and Laughton:
 
    As you are aware, certain issues have arisen with respect to the development
and publishing of the Title (as defined below). Red Mite Entertainment, Inc., a
Delaware corporation, with offices at 223 San Anselmo Ave., Ste. 3,. San
Anselmo, CA 94960 (“RME”) IR Gurus Interactive Pty Ltd., a company organized
under the laws of Australia with a principal place of business at Level 3, 355
Spencer Street, West Melbourne, Victoria 3003 Australia; facsimile: +613 9328
8332 (the "TG"); and Atari Interactive, Inc., a Delaware corporation, with
offices at 417 Fifth Ave., New York, NY 10016 (the “Atari” and, collectively
with RME and TG, the "Parties") wish to resolve such issues and to clear any
encumbrances on chain-of-title for the Title in order to facilitate the transfer
of the publishing rights for the Title to a third-party publisher. Accordingly,
the Parties are entering into this letter agreement (the "Agreement") in
accordance with the terms and conditions set forth herein. Capitalized terms
used and not otherwise defined in this Agreement shall have the meanings
ascribed to them in the Publishing Agreement (as defined below).
 
-1-

--------------------------------------------------------------------------------


 
Exhibit 10. 12


April 24, 2009 DRAFT
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
PREAMBLE
 
WHEREAS, TG and RME are parties to a Software Development and Licensing
Agreement dated as of March 3, 2006, a copy of which is attached hereto as
Exhibit A, entered into in connection with the development, of and licensing of
certain rights in and to Heroes Over Europe for the Sony Playstation 3,
Microsoft Xbox 360 and personal computer (PC) platforms (the "Title"), as
amended and as varied by the Variation and Settlement Agreement of March 28,
2008 and a Deed dated April 30, 2008 (collectively, the "Development
Agreement”);
 
WHEREAS, Atari and RME entered into a Publishing Agreement dated June 20, 2008,
a copy of which is attached hereto as Exhibit B, under which Red Mile licensed
to Atari certain rights in and to the Title (the “Publishing Agreement”);
 
WHEREAS, Atari, TG and RME are party to a Letter Agreement dated June 20, 2008,
a copy of which is attached hereto as Exhibit C addressing certain matters
relating to the Publishing Agreement (the "Inducement Letter");
 
WHEREAS, Atari and RME entered into a Buyout Agreement dated February 24, 2009,
a copy of which is attached hereto as Exhibit D, (the "Buyout Agreement”);
 
WHEREAS, Atari and RME are party to a Mutual Nondisclosure Agreement dated
effective February 13, 2009, a copy of which is attached hereto as Exhibit E,
(the "NDA" and, collectively with the Development Agreement, the Publishing
Agreement, the Inducement Letter and the Buyout Agreement, the "HoE Documents");
 
WHEREAS, on or about February 12, 2009, Atari delivered to RME a notice stating
that Atari had terminated the Publishing Agreement and had exercised its rights
to retain the rights licensed to Atari thereunder (the "Termination and
Retention");
 
WHEREAS, on or about March 30, 2009, RME sent to Atari a letter asserting, among
other things, that the Termination and Retention was wrongful and purporting to
make certain legal claims against Atari (the "March RME Letter");
 
WHEREAS, TG delivered to RME a notice stating that TG had terminated the
Development Agreement pursuant to a notice sent to RME on or about March 30,
2009;
 
WHEREAS, Atari delivered to RME a notice stating that Atari had cancelled and
rescinded the Buyout Agreement pursuant to a notice sent to RME on or about
April 2, 2009;
 
WHEREAS, Atari and TG are entering into a side letter agreement of even date
herewith with respect to certain matters pertaining to the allocation of the
Settlement Fee (as defined below), in or substantially in the form attached
hereto as Exhibit F (the "Side Letter Agreement”) which shall take precedence
over terms of this Agreement that relate to issues between TG and Atari only;
 
-2-

--------------------------------------------------------------------------------


 
Exhibit 10. 12


April 24, 2009 DRAFT
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
WHEREAS, TG, RME and Ubisoft have entered into a side letter agreement
pertaining to certain sequel rights concerning the Heroes over Europe franchise,
a fully executed copy of which is attached hereto as Exhibit G (the "Sequel Side
Lever");
 
WHEREAS, in order to settle a11 of the Released Claims (as defined below) and to
facilitate a transfer by Atari of all of the Transferred Rights (as defined
below) to a third-party publisher of the Title (the "New Publisher"), the
Parties have negotiated the terms and conditions of this Agreement; and
 
WHEREAS, Atari, RME and TG are willing to enter into such settlement on such
terms, effective as of the date first written above (the "Effective Date");
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which Atari, RME and TG do hereby acknowledge, Atari, RME and TG do hereby
agree as follows:
 
AGREEMENT
 
I.Rights Buyout Agreement.
 
Each of RME and TG hereby agrees and confirms that, notwithstanding anything (if
anything) in any of the HoE Documents to the contrary, Atari has and shall have
the irrevocable right to enter into a rights buyout agreement with the New
Publisher pursuant to which among other things Atari shall transfer to the New
Publisher, free and clear of any liens or other encumbrances, any and all of the
Transferred Rights (as defined below) (the "Rights Buyout Agreement'). As used
herein, "Transferred Rights" shall mean all Intellectual Property Rights and
other rights, powers and entitlements in or to (i) the Title, (ii) the Exclusive
Derivative Products; (iii) any Sequels; (iv) any Ancillary Products and (v) any
Title spin-offs, in each case throughout the Term (including the Sell-Off.
Period, if applicable), to the full extent that such rights were granted or were
purported to have been granted to Atari pursuant to the Publishing Agreement and
including any and all Moral Rights.
 
To the extent (if any) that the Termination and Retention did not operate to
vest in Atari the full right, power and authority to transfer and assign all of
the Transferred Rights to the New Publisher free and clear of any encumbrances
as contemplated hereby, each of TG and RME hereby authorizes, and confirms to
Atari all right and authority necessary in order for Atari to make a full
assignment, transfer and conveyance of any or all of the Transferred Rights to
the New Publisher, with the result that upon such assignment, transfer and
conveyance of the Transferred Rights, the Transferred Rights shall be fully
vested in the New Publisher and the New Publisher shall have the Ml enjoyment
thereof. Without limitation to the generality of the foregoing TG hereby grants
a fully paid, irrevocable, worldwide right and license in and to the Transferred
Rights to Atari; and RME hereby acknowledges and affirms such grant by TO of the
Transferred Rights to Atari.
 
RME hereby expressly waives and releases any and all right, title, license or
other interest that it may hold in or to any of the Transferred Rights, the
Title, the Exclusive Derivative
 
-3-

--------------------------------------------------------------------------------



Exhibit 10. 12


April 24, 2009 DRAFT
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
Products, Sequels and/or the "Heroes over Europe" franchise. RME acknowledges
and agrees that no approvals of any kind by RME shall be required in connection
with exploitation of any of the Transferred Rights by the New Publisher. "TG and
RME hereby consent to the transfer," conveyance and/or assignment of the
Transferred Rights by Atari to the New Publisher. As provided in Paragraph XV
below, TG and RME agree to provide, as reasonably requested, such further
assurances as may be required with regard to Atari's ability to assign its
Transferred Rights effectively and completely to the New Publisher.
 
    Prior to execution of the Rights Buyout Agreement, neither RME nor TG shall
have any discussions with Ubisoft Entertainment SA (“Ubisoft”) or any other New
Publisher regarding the Transferred Rights or any other rights in or to the
Title„ and during such period all such discussions shall be conducted
exclusively by Atari, provided that TG shall have the right to discuss and enter
into a new development agreement, consistent with the terms hereof arid the
terms of the Side Letter, for the Title with Ubisoft during, such period. In
addition, during such period each Party shall reasonably and in good-faith
cooperate and coordinate with Atari in order to facilitate execution of the
Rights Buyout Agreement.
 
    In order to support representations, warranties, indemnities, covenants and
agreements that Atari will or may need to make for purposes of the Rights Buyout
Agreement, TG hereby reaffirms and makes to Atari each of the, representations,
warranties, indemnifications, covenants and agreements made by RME to Atari in
the following sections of the Publishing Agreement, in each case solely to the
extent applicable to the Rights Buyout Agreement 4.1, 4.3, 4.4, 4.6, 4.7, 5.3,
5.5, 5.6, 9, 11.1, 15.1, 16.2 (excluding the final sentence thereof), 16.4, 18,
23 and 28.
 
II. Payment
 
Atari shall, in settlement of the above-referenced issues, including without
limitation the release of all Released Claims (defined below) and the
irrevocable consent to transfer of all Transferred Rights, pay RME solely a
settlement fee in the amount of Four Hundred Thousand United States Dollars
($400,000.00), payable, by wire transfer to the Client Trust Account of counsel
for RME, Bullivant Houser Bailey, PC, in accordance with wire instructions to be
provided to Atari by RME or counsel for RME, within fourteen (14) days following
mutual execution in full of the Rights Buyout Agreement (the "Settlement Fee").
Except for the Settlement Fee, no Party shall have any payment obligation to any
other Party hereunder.
 
           III. Conditions Mutual execution of the Rights Buyout Agreement by a
duly authorized officer of each of Atari and the New Publisher shall be a
condition precedent to all of the Parties' respective releases, covenants,
agreements, obligations, liabilities, grants, representations and warranties
made under this Agreement. In the event that the Rights Buyout Agreement is not
thus consummated by June 30, 2009, this Agreement shall be null and void from
the date of its execution.
 
IV. Termination of HoE Agreements.
 
For the avoidance of doubt, and solely to the extent it becomes effective under
Paragraph III, this Agreement expressly supersedes the Publishing Agreement and
the other HoE
 
-4-

--------------------------------------------------------------------------------


 
Exhibit 10. 12


April 24, 2009 DRAFT
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
Documents. The Publishing Agreement and all of the other HoE Documents are
hereby deemed to be terminated, in their entirety,; are of no further form or
effect (notwithstanding anything therein, including survival clauses, to the
contrary); and are referred to in and attached to this Agreement for reference
purposes only, in order to give meaning to the grants of rights, representations
and warranties made in this Agreement.
 
V. Representations and Warranties: Indemnity.
 
The Development Agreement contained certain representations and warranties of TG
to RME concerning ownership of intellectual property and noninfringement, and TG
agreed to indemnify RME with respect to any breach of such warranties. Likewise,
the Publishing Agreement contained certain representations and warranties of RME
to Atari concerning ownership of intellectual property and noninfringements and
RME agreed to indemnify Atari with respect to any breach of such warranties.
Except for the Sequel Rights, RME has, pursuant to Section I above, waived and
released any and all right, title and interest in the Title, and RME will take
no further part in the development or publication of the Title. Accordingly, the
Parties make the following representations and warranties:
 
TG represents and warrants that:
 
(a)  
it has the full power and authority to grant to Atari and RME the rights granted
under this Agreement;

 
(b)  
nothing contained in the Title or the rights granted to Atari under this
Agreement does or will infringe, violate or misappropriate any intellectual
property of any third party

 
(c)  
it has received no notice of any claim, pending or threatened, based on
infringement of the rights granted to Atari under this Agreement; and

 
(d)  
it has not sold, assigned, leased, licensed or in any other way disposed of or
encumbered the rights granted to Atari hereunder and will not sell, assign,
lease, license or in any other way dispose of or encumber any of such rights.

 
RME represents and warrants that:
 
(a)  
it has the full power and authority to grant to Atari the rights granted under
this Agreement;

 
(b)  
it has received no notice of any claim, pending or threatened, based on
infringement of the rights granted to Atari, under this Agreement;

 
(c)  
it has not sold, assigned, leased, licensed or in any other way disposed of or
encumbered the rights granted to Atari hereunder and will not sell, assign,
lease, license or in any other way dispose of or encumber any of such rights;
and

 
(d)  
TG's grant of the Transferred Rights to Atari does not and shall not conflict
with any Intellectual Property Right or other right held by RME, and, to the
best of RME's

 
-5-

--------------------------------------------------------------------------------


 
Exhibit 10. 12


April 24, 2009 DRAFT
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
knowledge, TG has the full power and authority to grant the Transferred Rights
to Atari.
 
Atari represents and warrants that:
 
  (a)  
 it has the full power and authority to enter into this Agreement and perform
its obligations hereunder.

 
Each Party will indemnify, defend and hold harmless each other Party and its
affiliates, officers, directors, employees and agents from and against all
losses, liabilities, claims, obligations and expenses (including reasonable
attorneys' fees) arising from any third-party claim in connectioe with any
breach or alleged breach by such indemnifying party of any of the foregoing
representations and warranties.
 
VI.  Mutual Releases.
 
The Parties, their respective subsidiaries, parents, shareholders, officers,
directors, employees, agents, successors, transferees, licensors, licensees,
publishers, distributes, and assigns hereby forever release, acquit, and
discharge one another, their affiliates, and their respective subsidiaries,
parents, shareholders, officers, directors, employees, agents, successors,
tandems, licensors, licensees, publishers, distributors, and assigns, from any
and all Released Claims (as defined below). This paragraph does not apply to any
breach of this Agreement or to any claim or cause of action arising under this
Agreement, including without limitation any violation of the provisions of this
Agreement concerning confidentiality and confidential information. For the
avoidance of doubt, each of TG and RME acknowledges and agrees that Atari has
the sole and absolute discretion and authority to negotiate, finalize the terms
of and enter into the Rights Buyout Agreement with the New Publisher, and to
make all decisions and determinations with respect thereto, in each case within*
any obligation to TG or RME other than as expressly set forth herein. Each Party
represents and warrants to the other Parties that there are and have been no
agreements between or among the Parties other than this Agreement, the Side
Letter Agreement (as pertains to TG and Atari oily), the Sequel Side Letter (as
pertains to TG and RME only) and the HoE Documents.
 
As used herein, "Released Claims" means any and all claims, lawsuits, counts,
causes of action, damages, expenses, judgments, executions, attachments, debts,
demands, liabilities and obligations of every kind and nature, that any Party
ever bad, now has or hereafter can have from the beginning of time until now,
known and unknown, in law or equity, whether formal or informal, and whether or
not in writing, arising from, related to or in conjunction with any of the
following items, any expenses or costs incurred by any Party in connection
therewith or with the enforcement thereof and any services, materials or
work-product rendered, provided, delivered or produced thereunder, in each case
subject to the Parties' obligations as expressly provided by this Agreement
(collectively, "Claims"): (i) identified In the March RME Letter; (ii) arising
under or in connection with the Publishing Agreement (except to the extent
surviving pursuant to Paragraph IV), (HQ arising tinder or in connection with
the Development Agreement; (iv) arising under or in connection with the Buyout.
Agreement; (v) arising under or in connection with the NDA; (vi) arising under
or in connection with the Side Letter (for purposes of the Claims against
 
-6-

--------------------------------------------------------------------------------


 
Exhibit 10. 12


April 24, 2009 DRAFT
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
RME only); (vii) arising under the Sequel Side Letter (for purposes of Claims
against Atari only); or (viii) otherwise known to a Party as of the Effective
Date.
 
Each Party represents and warrants that is not aware of any existing Claim that
it would or could or might bring, as of the Effective Date, and that is not
included in the Released Claims.
 
VII.  No Admission.
 
This Agreement is a good-faith compromise of disputed claims and does not in any
way constitute an admission by any Party hereto to any liability, fault,
wrongdoing or responsibility, past, present or future. Neither this. Agreement
nor the terms or contents hereof shall be admissible at any legal, quasi-legal,
arbitration, or other dispute resolution proceeding except to the extent
necessary to enforce the rights and/or obligations arising under this Agreement
and, in the case of TG and Atari, under the Side Letter Agreement.
 
VII. Finality of Agreement.
 
Each Party has conducted its own due diligence inquiry into all of the facts
that give rise to this Agreement and waives any right to bring any cause of
action based upon fraud or fraud in the inducement because no Party is relying
upon any statement, representation, inducement or promise of any other Party,
except as expessly stated in this Agreement.
 
Subject to the previous paragraph, in entering into this Agreement and the
releases contained herein, each Party assumes of the risk of errors, changes in
fact or later discovered facts; accordingly, this Agreement and the releases
contained herein are intended to be final and binding and are further intended
to be effective as a full and final accord and satisfaction among the Parties;
and each Party relies upon the finality of this Agreement and the releases
herein as a material factor inducing that Party's execution of this Agreement.
 
IX. No Assignment of Legal Claim. Each of the Parties hereby represents and
warrants that it has not assigned or transferred to any other person any debt,
claim, right, demand, obligation, cost, expense, or cause of action, in law or
in equity, that it may have against any other Party, that is, or may or would
be, the subject of this Agreement. No Party shall assign This Agreement without
the prior written consent of the other Parties.
 
X. Confidentiality.
 
This Agreement and its terms are and shall remain confidential. The Parties may
disclose this Agreement and its terms to related or affiliated corporate
entities, and to their respective auditors, accountants, attorneys and other
professional advisors. The Parties may also make disclosure of this Agreement or
its terms in connection with the due diligence relating to any merger,
acquisition, reorganization, investment, loan or financing by, in or to the
respective Parties, provided that a binding confidentiality agreement is signed
by the person or entity to whom disclosure is made and that the, present
Agreement is treated as confidential under such confidentiality agreement. Atari
may also make disclosure of this Agreement or its terms, the Side Letter
Agreement and/or the HoE Documents to the New Publisher. Unless otherwise
 
-7-

--------------------------------------------------------------------------------


 
Exhibit 10. 12


April 24, 2009 DRAFT
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
expressly provided in this paragraph, this Agreement and the terms hereof shall
not be disclosed by the Parties to any non-Party unless so ordered by a court of
law or otherwise compelled by law or with the consent of the non-disclosing
Party which shall not be withheld unreasonably. In the event of any disclosure
of this Agreement by either Party, the disclosing Party agrees to enter into a
confidentiality agreement with the person or entity to which such disclosure is
to be made that binds such person or entity to the terms set forth in this
section. The Patties agree that if either Party receives notice of any court. or
government order for disclosure of the terms of this Agreement, that Party will
(i) immediately notify the other Parties in order that the latter may review the
order and determine whether it shall challenge the disclosure of the terms of
this Agreement and (ii) comply with the tams of any applicable protective order.
 
XI. Notices.
 
All notices hereunder shall be in writing and shall be effective upon receipt.
Notices may be sent by any reasonable means, including facsimile, to the Parties
at their addresses and facsimile numbers first written above. Each notice shall
be sent to each of the other Parties hereto. The Parties shall notify one
another of their respective facsimile numbers or any changes thereof or of their
addresses for notice. A required copy of every notice to Atari shall also be
sent to the LIME, LLC – Lawyers for Interactive Media & Entertainment, 132
Fayerweather Street, Cambridge, MA 02138; attn: Steven A. Bercu, Esq., facsimile
(617) 812-2554.
 
                XII.  Binding Nature of Terms.
 
Each of the terms of this Agreement is binding upon the Parties, and their
respective successors, transferees, assigns, heirs and personal representatives.
If any provision of this Agreement is declared null and void or unenforceable by
any court or tribunal having jurisdiction, then such provision shall be
considered separate and apart from the remainder of this Agreement which shall
remain in full force and effect, but such provision shall be modified (as nearly
as possible to reflect its original intent) to eliminate such aspects of the
provision that made it null, void or unenforceable and such modified prevision
shall then be deemed an original part of this Agreement.
 
XIII. Construction and Headings. This Agreement shall not be construed more
strictly against one Party than against ray other Party by virtue of the fact
that this Agreement may have been drafted or prepared by counsel for one of the
Parties, the parties recognizing and acknowledging that all Parties to this
Agreement have contributed substantially and materially to the drafting and
preparation hereof. The headings, titles and captions contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, extend or describe the scope of this Agreement or the intent or
meaning of any provision herein.
 
XIV. Authorization of Signatories.
 
The persons signing this Agreement represent and warrant that they are duly
authorized to execute this Agreement on behalf of Atari, RME end TG,
respectively, and to bind said entities to the terms, conditions, provisions,
duties and obligations set forth in this Agreement.
 
-8-

--------------------------------------------------------------------------------


 
Exhibit 10. 12


April 24, 2009 DRAFT
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
XV. Execution in Counterparts and Facsimiles.
 
This Agreement may be executed in any number of counterparts and signatures may
be passed by way of the exchange of digitally scanned copies, in PDF format,
each and all of which shall be deemed for all. purposes to be one agreement with
original signatures.
 
XVI. Further Assurances. The Parties mutually agree to execute, acknowledge, and
deliver any and all such agreements, documents and instruments, and to perform
any and all such acts and things as may be reasonably necessary and proper to
consummate the transactions contemplated by this Agreement.
 
XVII. Governing Law: Jurisdiction: Miscellaneous
 
This Agreement constitutes the entire agreement of the Parties relating to the
subject matter hereof, and supersedes any and all prior and contemporaneous oral
and/or written agreements, correspondence, claims, positions and assertions
concerning the subject matter hereof or thereof. No oral or written promise or
representation has been made by any Party (or by any of their respective
attorneys, officers or employees) as an inducement to the other Party/les to
enter Into this Agreement This Agreement can only be modified by a writing
signed by a duly authorized officer of each Party.
 
The Parties agree that the prevailing party shall be entitles to attorneys' fees
and costs if either Party initiates an action for enforcement of the terms of
this Agreement. The Parties irrevocably consent and submit to the exclusive
jurisdiction of the courts of the state and federal courts located within New
York, New York for purposes of any dispute arising hereunder or in connection
with this Agreement.
 
Please indicate your consent by signing three copies of this Agreement and
returning two fully executed originals to each of the other Parties. This
Agreement, once signed by an authorized representative of both Parties, shall
constitute a valid and binding agreement, under seal, as of the date first set
forth above, enforceable in accordance with its terms and governed under the
laws of the State of New York without regard to its principals of conflict of
laws.
 
Sincerely yours,
Atari Interactive, Inc.
 
 
By: /s/ Jim Wilson       
Name: Jim Wilson
Title: President & CEO
 
-9-

--------------------------------------------------------------------------------


 
Exhibit 10. 12
 
April 24, 2009 DRAFT
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
 
 
 
ACCEPTED AND AGREED TO:
 
RED MILE ENTERTAINMENT, INC.
 
 
 
 
By: /s/ Simon Price         
Name: Simon Price
Title: CEO
Dated : 29/4/09
 
 
 
 
ACCEPTED AND AGREED TO:
 
IR GURUS PTY LTD
D/B/A TRANSMISSION GAMES
 
 
 
 
By: /s/ Michael T. Fegan
Name: Michael T. Fegan
Title: CEO
Dated : 27/4/09
 
 
-10-

--------------------------------------------------------------------------------


 
Exhibit 10. 12
 
April 24, 2009 DRAFT
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
 
Exhibit A
 
Copy of Development Agreement
 
 
 
 
Attached.
 
 
 
 
 
-11-

--------------------------------------------------------------------------------


 
 
Exhibit 10. 12

 
 
DATE March3, 2006
 
 
 
 
(1)    RED MILE ENTERTAINMENT, INC
 
 
(2)    IR GURUS INTERACTIVE PTY LTD
 
 
 
 
 
 
SOFTWARE DEVELOPMENT AND LICENSING
AGREEMENT
 
For
 
HEROES OVER EUROPE on PS3, XBOX 360, and PC
 
 
 
-12-

--------------------------------------------------------------------------------




 
 
THIS AGREEMENT is made on March 3, 2006
 
BETWEEN:
 
(1)  
Red Mile Entertainment, Inc., a Florida Corporation ("the Publisher") whose
principal address is 4000 Bridgeway, Suite 101, Sausalito., CA 94965; and

(2)  
IG Gurus Interactive Pty Lid, an Australian corporation whose principal address
is Level 3, 355 Spencer Street, West Melbourne, Victoria 3003, Australia (the
"Developer" or "Licensor")

 
(A)  
The Developer has a software development engine capable of creating the Product.

(B)  
Publisher seeks to engage the Developer's services to develop the Product.

(C)
The Developer has agreed to exclusively license certain rights to the Product on
the terms and conditions of this Agreement.


 
AGREEMENT
 
1.                    DEFINITIONS
 
1.1                   In this Agreement:
 
"Acceptance Date" in relation to any Gold Master means the date on which it is
accepted unconditionally under paragraph 4.5;
 
"Affiliate" means any corporate entity that controls, is controlled by or is
under the common control of a party to this Agreement;
 
"Alpha Version" means the Version of the Product that is written by or for the
Developer that is a playable version of the Product containing substantially all
features of the Product, as specified in the Specification with all software
modules integrated and working together in a usable and testable fashion. The
Alpha Version is expected to undergo further test and revision for levels,
design tuning and elimination of possible Product Errors. Some assets may be
placeholders for purposes of this Version and this Version may not include
software theft protection, and title and legal screens. It also includes a draft
of the User Manual and any Supporting Documentation reasonably requested by the
Publisher to allow complete feature and functionality testing.
 
"Beta Version" means the Version of the Product that is written by or for the
Developer that is a complete running software Product containing ALL FEATURES of
the Product and final-quality game assets, as specified in the Specification
plus the incorporation of improvements, corrections and any other errors
identified through testing of the Alpha Version of the Product. The Beta Version
is a Version which is ready for Publisher to do its quality assurance testing
and Developer is ready to fix Errors which may be found by Publisher during its
"QA" testing and will include all Original Language assets and be Multi Byte
Language compatible. It also includes such information and user instructions
that the Publisher reasonably and requires to finish producing a User Manual in
the Original Language;
 
-13-

--------------------------------------------------------------------------------


 
Exhibit 1 0. 12
 
"Conversion" means the preparation of a Product which involves the adaptation or
conversion of a Version into a new Version for use on a Machine other than the
Initial Machine;
 
"Co-Publisher" means a licensee with whom Publisher shares to a substantial
degree the costs of publishing the Product in a part of the Territory, as
opposed to a licensee who bears all of those costs alone and "co-publishing"
shall be interpreted accordingly;
 
"Delivery Date" means the relevant Milestone Date specified for delivery of the
Gold Master of each Version;
 
"Developer Trademark(s)" means Developer's trademark or trade name or art work
used in conjunction therewith to identify Developer's software development
business and/or the trademarks and/or trade names and/or artwork used in
conjunction therewith;
 
"End User" means anyone who is the ultimate user of any Product;
 
"Error" means any known material defect relevant to an End User in a Product
including:
 
(a)  
any failure to run the test procedure set out in the Specification;

 
(b)  
any inability to perform repeatedly without interruption, loss of data or
erroneously or improperly formatted output;

 

(c)  
any misspelled incorrect text;

 
(d)  
 any non-compliance of any Product with any part of the Specification;

 
"Gold Master" means:
 
(a)  
a non-copy protected and non-encrypted final gold master of a Product for use on
an Initial Machine in such physical medium which (i) is sufficiently complete
and correct to be released into the final manufacturing process in preparation
for commercial release and shipment, in its Original Language and Translations
in executable form; and (ii) is accepted for manufacturing and distribution by
any applicable third-party licensor whose approval is contractually required
prior to manufacturing and distribution of the Version for that Initial Machine.
The Gold Master shall be the Beta Version with incorporation of any final
improvements and correction of any Product Errors found in the testing of any
and all elements of the Beta Version;

 
(b)  
a copy protected final Gold Master of the Version referred to in (a) in its
Original Language and related Translations recorded in executable form; and

 
(c)  
in the case of (a) and (b), any necessary supporting software and data including
all graphics and sound files

 

"Hardware Manufacturers" means Sony Computer Entertainment and Microsoft
Corporation.
 
-14-

--------------------------------------------------------------------------------


 
Exhibit 10. 12
 
"Initial Machine" means the PlayStation 3, Xbox 360 and PC for which the Product
will be developed by the Developer under this Agreement;
 
"Intellectual Property Rights" means, without limitation, all present and future
rights of copyright, patent, registered designs, design rights, trademarks and
trade names, neighbouring rights or rights analogous to any of the above under
any jurisdiction, in each case registered or unregistered and existing now or in
the future, including reversions and renewals of such rights and rights to make
applications for registration of any such rights and Intellectual Property
Rights shall include in particular all rights in any jurisdiction to copy,
adapt, translate, broadcast, transmit, publish, perform, reproduce in any medium
and otherwise exploit the work or materials concerned;
 
"Machine" means an object or system of any description, now known or coming into
existence in the future, with which a Product may be viewed, played or otherwise
used;
 
"Milestone" means each stage of development of the Product set out alongside a
Milestone Date in Schedule 1;
 
"Milestone Date" means each of the dates for achieving a Milestone in Schedule
1;
 
"Milestone Payment Schedule" means the schedule detailing the relevant fee
charged by the Developer for the completion of each Milestone as detailed in
Schedule 1.
 
"Multi Byte Character" means a character or single text letter whose character
code consists of two or more bytes under a certain character-encoding scheme.
 
"Multi Byte Languages" means software code that supports Multi Byte Character
represented text and characters for one dialect of an Asian language to be
determined by the parties in connection with the preparation of Translations (as
defined below).
 
"Original Language" means American English.
 
"Product" means a PlayStation 3, Xbox 360 and PC game "Heroes over Europe" as
more particularly defined in the attached Design Document (Exhibit A) to be
produced by the Developer under this Agreement in respect of the Initial
Machines and comprising each stage as existing from time to time:
 
(a)  
the Product plots, themes, story lines, characters and sequences;

 
(b)  
all revised, amended and rejected prototypes and materials prepared in
connection with the development of the Product;

 
(c)  
all Object Code, graphics, sound effects and music and implementing
copy protection routines in each of the Versions;

 

"Product Names" means all names of characters, scenes, themes, products, sets,
processes or other aspects of the Product and all designs of characters,
backgrounds and other visual features appearing in the Product;
 
-15-

--------------------------------------------------------------------------------


 
Exhibit 10.12
 
"Project Manager(s)" means the person at Developer responsible for the project
management of Product and identified in Schedule 2;
 
"Publisher's Producer" means the person at Publisher responsible for the project
management of Product and identified in Schedule 2;
 
"Quarter End" means 31 March, 30 June, 30 September and 31 December each year
during the Term;
 
"Source Code" means all software code and listings (excluding the Developer's
Tools and Technology) generated by the Developer in human readable form in order
to create any Version of the Product, together with accompanying sound code,
Product notes, flow charts, diagrams, written script of text, audio track and
other documentation relating to such code;
 
"Specification" means the specification for each Version of the Product current
from time to time comprising a detailed specification of all game features,
mechanics, game structure and technical specifications of the Product;
 
"Supporting Documentation" means documentation in English containing full and
clear information enabling the Publisher and its licensees to support and
maintain all aspects of the Product;
 
"Term" will mean beginning on the date shown on page one of this Agreement and
ending ten years hence unless extended under the terms of "Renewal". At the end
of the Term, Publisher shall cease manufacturing any additional units of the
Product. Publisher may continue to sell units in inventory for an additional
three months ("Sell-off Period") beyond the term. Profits for sales of Products
during the Sell-off Period shall be paid and remitted in accordance with
paragraph 10
 
"Territory" means the universe;
 
"Translation" means a copy of a Version in which text and/or text related
graphics and/or dialogue have been translated into French, German, Italian,
Spanish, Dutch and one dialect of an Asian language in accordance with paragraph
9 hereof;
 
"Unit" means a copy of a Version embodied in a medium or format (whether
tangible, electronic or otherwise) which is customarily made commercially
available to the public;
 
"User Manual" means a manual containing instructions for End Users clearly
expressed and enabling them to operate the Product fully, in a style suitable
for the intended age range of IEnd Users;
 
"Version" means a form of the Product produced by the Developer under this
Agreement designed to be compatible with a particular Initial Machine and (where
relevant) a particular screen format PAL/NTSC including all prototypes and all
Master Copies of that Version, and when used in connection with the name of a
Machine shall mean a form of the Product readable and executable on that
Machine;
 
-16-

--------------------------------------------------------------------------------


 
 
Exhibit 10.12
 
"Virus Free" means that at the time of delivery, the Product shall not contain
any known computer Product (detectable by the McAfee anti-virus software current
at that time) which copies itself to other storage machines including magnetic
tape cassette, memory chip, electronic cartridge, optical disk and magnetic disk
and which destroys data, causes damage or creates a nuisance or annoyance to the
End User.
 
"Working Day" means Monday to Friday except for all public holidays observed in
the United States or Australia;
 
1.2 
As the context permits, references to people include any legal entity, and
partnerships or unincorporated associations, references to the singular include
the plural and vice versa, and references to any gender include each other
gender.

 
1.3 
"Include" or "including" are used without limitation.

 
1.4
Headings and titles are used for references only and do not affect
the        interpretation of the Agreement.

 
1.5 
Any reference to any paragraph or schedule is a reference to a paragraph or
schedule in this Agreement.

 
 
2.
INTELLECTUAL PROPERTY RIGHTS

 
2.1
License. Publisher acknowledges that Developer owns the intellectual property
rights to the name "Heroes over Europe" and to an existing game by that name
("Existing Heroes over Europe"). Publisher agrees to use such name for the
Product in North America, Europe and Asia. In versions where Publisher uses the
name "Heroes over Europe" as the title of the Product, the Product and the Gold
Master shall be the sole and exclusive property of Developer. Publisher's sole
rights shall be those granted elsewhere in this Agreement.

 

 
2.1.1
 Other versions of the Product. Developer, as controller of the underlying
software code for "Heroes over Europe", shall decide whether or not to create
other video game versions of the Product. Publisher shall have the right of
first refusal on reasonable commercial terms to publish any other version of the
Product. Under this Agreement other versions include all video game formats know
known, including PS2, Xbox, PSP and DS, and their successors (i.e., PS3 is a
successor to PS2) and the P.C. The parties agree to negotiate in good faith the
terms under which Publisher would publish such products. If the parties are
unable to negotiate an agreement within 30 days of Developer noticing Publisher
of its desire to create other versions, Developer shall be free to negotiate
with other publishers. Prior to completing an agreement with another Publisher,
Developer shall offer the Product to Publisher on the same terms and conditions
as agreed to with the other publisher. Publisher shall have ten (10) days to
elect to match the offer or lose its rights to the other version(s).

 
 
2.1.2
Sequels of the Product. Publisher shall have the first right of negotiation for
the next sequel to the Product If the parties are unable

 

-17-

--------------------------------------------------------------------------------


 
 
Exhibit 10.12
 
 
to negotiate an agreement within 30 days of Developer noticing Publisher of its
desire to create a sequel, Developer shall be free to negotiate with other
publishers. Prior to completing an agreement with another Publisher, Developer
shall offer the Product to Publisher on the same terms and conditions as agreed
to with the other publisher. Publisher shall have ten (10) days to elect to
match the offer or lose its rights to the sequel and all future sequels. (For
sake of clarity, Publisher has this right for the first sequel. If Publisher and
Developer agree to terms fbr the first sequel, Publisher will have such rights
for the second sequel, and so on. Once Publisher has lost the right to a
particular sequel, it has lost the right to all future sequels.)

 

 
2.1.3
Agreement not  to Compete. So long as the Product is being actively sold by
Publisher, Developer shall not create, for its own benefit or for another
Publisher any product based on Heroes over Europe.

 
2.2
Developer's Intellectual Property Rights.

 
(a)  
Notwithstanding anything else contained herein, Developer will retain exclusive
ownership and control of all of the Intellectual Property Rights in or relating
to the Product. Developer hereby grants to Publisher a royalty-bearing,
worldwide, exclusive license to: (i) sell copies of the Product in the format
delivered to Publisher by Developer only (excluding without limitation the right
to modify the Product or exploit it in source code format or in connection with
any other product); and (ii) sublicense such rights to sub-licensees.

 
(b)  
For the avoidance of doubt Publisher shall not (and shall not authorize any
third party to) (i) decompile, disassemble or otherwise reverse engineer the
source code or underlying algorithms of the Product, regardless of name. This
paragraph 2.2(b) shall not apply to software code delivered by Developer to
Publisher in accordance with paragraph 9 provided that Publisher shall not use
any such code for any purpose other than in order to create Translations.

 
3. 
DEVELOPMENT

 

 
3.1
 The Developer shall develop the Product for the Initial Machines and in the
Original Language(s) in accordance with the Specification. Developer will
provide or obtain at its sole cost and expense all necessary programming
(including, without limitation, the application of technical knowledge,
expertise and the services of personnel) and other production materials required
to develop the Product, including licenses such as GameSpy. In addition,
Publisher will loan Developer necessary development systems and PC workstations.
Such equipment will be returned upon completion of the Product.

 

 
3.2
The Developer shall achieve each of the Milestones by the relevant Milestone
Date (Publisher to provide reasonable assistance to Developer in respect of
meeting the relevant Milestone). On achieving each Milestone, the Developer
shall, if requested to do so by the Publisher, deliver to the Publisher all
materials

 
 
 
-18-

--------------------------------------------------------------------------------


 
Exhibit 10.12
 
relevant to the particular Milestone including in particular copies of the User
Manual and Support Documentation with each Alpha and Beta Version. In addition,
Publisher may request Developer deposit Source Code with a mutually agreed upon
Escrow Agent in Australia. Publisher shall pay all fees of Escrow Agent. Under
the terms of such escrow arrangement, Publisher may request release of the
source code from escrow, only if Developer fails to perform such translations or
refuses to create them and fails to cure such default as required by paragraph
9.2, below.
 
3.3
The Developer shall keep the Publisher promptly and regularly informed of all
developments, problems, new concepts and ideas in relation to the Product.

 
3.4
The Developer shall appoint a Project Manager who shall liaise with the
Publisher during development of the Product. In addition, Developer must
identify the key team members on Schedule 2. The original key team members and
any subsequent changes to the key team members are subject to approval by
Publisher.

 
3.5
The Developer shall be responsible for initial testing on each Version prior to
delivery in accordance with customary testing procedures. The Developer shall
prior to delivery correct Errors discovered as a result of that testing, and
also (in accordance with the procedure set out in this paragraph) any Errors
notified to the Developer by the Publisher following the Publisher's testing of
any Alpha or Beta Versions, or other Product materials supplied before delivery
of the Alpha Version, Beta Version and the Gold Master.

 
3.6
Publisher shall be responsible for submitting the Gold Master candidate to the
Hardware Manufacturers for approval within five (5) days of receiving the Gold
Master approval from the Developer. Developer and Publisher shall work together
in good faith to obtain approval of the Gold Master candidate from the Hardware
Manufacturers. Should the Gold Master candidate be rejected by either Hardware
Manufacturer and such rejection is not due to the acts or omissions of
Publisher, and the Developer and Publisher together are unable to correct such
deficiencies and obtain approval of the Gold Master by Hardware Manufacturer,
Publisher or Developer may terminate this Agreement in accordance with paragraph
16.2.

 
3.7
Developer shall deliver, at its own cost, the Marketing Deliverables included on
Schedule 5. Such Marketing Deliverables are material deliverables for meeting
the Milestone commitments.

 
4.                    DELIVERY AND ACCEPTANCE
 
4.1 
Developer shall submit to Publisher a Version of the Product at each Milestone
for approval. Publisher shall (acting reasonably) review the submission for
compliance with the relevant parts of the Specification at that Milestone and
for Publisher's continued awareness as to the Product status.

 
4.2
As soon as reasonably practicable, but in any event within 10 (ten) business
days following receipt of a Version of the Product at each Milestone,
Publisher's Producer shall notify the Developer in writing that:

 
 
-19-

--------------------------------------------------------------------------------

Exhibit 10.12
 
             
 

  4.2.1   it accepts and approves that Version unconditionally; or      
 
4.2.2
it accepts and approves that Version conditionally on correction of the Errors
specified; or
        4.2.3 it does not accept or approve that Version

 
and shall at the same time notify the Developer of the Errors that it is aware
of which are contained in that Version which it has not accepted and approved
unconditionally. Publisher shall accept and approve unconditionally each Version
unless there is an Error in that Version.
 
4.3
If the Publisher has not have given the Developer such notice under paragraph
4.2 within the said 10 (ten) business days, that Version shall be deemed
accepted.

 
4.4
As soon as reasonably practicable, but in any event no later than 10 Calendar
Days (or such other period as the parties may agree) after receiving notice of
non­acceptance pursuant to paragraph 4.2, the Developer shall correct the
specified Errors at its sole expense and deliver to the Publisher the corrected
Version of the Product. Paragraphs 4.2, 4.3 and this paragraph 4.4 shall then
apply again in respect of that corrected Version.

 
4.5
The Developer shall deliver to the Publisher the Gold Master of each Version by
the relevant Delivery Date. For the avoidance of doubt, Developer shall deliver
a Gold Master for the Original Language Version of the Product and a
multi-language Version for all agreed Translations as required by the Hardware
Manufacturers and Publisher, i.e., a US Gold Master for SCEA and one (1)
multi-language Gold Master each for SCEE and for SCEI, respectively. The parties
acknowledge that in the case of PS3 and Xbox 360, the Hardware Manufacturer
shall have the final right to accept or reject such Master. In the case of
rejection, Developer shall respond as if such rejection was made by Publisher
and shall respond to such rejection in accordance with this paragraph 4.

 
5.                    CHANGE CONTROL
 
5.1
A party may at any time by notice in writing to the other party suggest or
request a change to the attached Design Document, where the proposed changes
will have the effect of varying the Product. Such notice must clearly detail the
nature of the proposed change (`Change Request').

 
5.2
 Within 5 business days (or any longer period as the parties may reasonably
agree) of receiving a Change Request from, Developer must prepare and submit to
Publisher a proposal (`Change Request Quote') containing at least:

 

  5.2.1    the time within which the Change Request can be implemented.      
 
5.2.2
an analysis of the impact or likely impact of the Change Request and its
implementation on:

 
(a) the Design Document (including the project plan); and
 
(b) the performance or other technical aspect of this Agreement.
 
 
-20-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
5.2.3
the skill type and the days effort the Developer proposes to use to implement
the Change Request.
        5.2.4 the cost of implementing the Change Request.

 
5.3
If the proposed Change Request can be reasonably accommodated within the
specified existing level of resources, not including overtime work, then being
used by the Developer in performing its obligations under this Agreement and
without degradation of Developer's compliance with all applicable performance
requirements, the cost of implementing the Change Request is covered by the
charges already payable under this Agreement If implementation of the proposed
Change Request will reduce Developer's cost to fully perform its obligations
under this Agreement, the Developer must review the charges payable so as to
reflect any projected cost savings.

 
5.4
The cost quoted by the Developer to implement the Change Request must reflect no
more than the same level of profit as the charges payable for this Agreement.

 
5.5
If Publisher cannot agree with the Developer about any Change Request and that
dispute cannot be resolved within 14 business days, either party may refer the
dispute for resolution by an independent expert who is required to determine an
equitable adjustment to the price to reflect the proposed change in the scope of
work. In making a determination under this clause, the independent expert is
acting as an expert, and is not acting as an arbitrator. The parties must share
equally the costs of the independent expert.

 
5.6
A Change Request Quote is not accepted unless Publisher accepts it in writing
and signed by its representative.
    5.7   If Publisher accepts a Change Request Quote:

 

 
5.7.1
this Agreement is amended to the extent necessary to incorporate the terms
(including costs), specifications and timing in the Change Request Quote.      
 
5.7.2
the Developer must carry out, implement and complete the Change Request on the
terms of the Change Request Quote.

 
6.                    MEDIA FORMAT, COPY PROTECTION
 
The final media format of the Product must by determined by the Publisher prior
to completion of "pre production" (as detailed in the attached design Document).
Publisher will notify Developer on or before the completion of the Product's
beta milestone of the copy protection scheme to be used on the Product.
 
7.                    QUALITY ASSURANCE ("QA")
 
Publisher acknowledges that it will be responsible of the Product's QA. In
particular, Publisher will be primarily responsible for general QA activities,
pre-submission, submission, compatibility and localization QA activities.
Developer
will be responsible for basic Product QA only (for example, the main function of
Developer's QA will be to act as an interface between the Publisher's QA
activities and the Product development team).
 
 
-21-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
8.                    LICENSE
 
Developer hereby grants to Publisher, and Publisher hereby accepts, the
exclusive right to manufacture, distribute, sell and market the Product in the
Territory through any and all channels of distribution known now or created in
the future during the Term of this Agreement. Subject as provided in this
Agreement, the publishing of the Product including manufacturing, pricing,
distribution, marketing, packaging and artwork shall be the responsibility and
the obligation of the Publisher. Publisher shall have the right, subject to
approval of Developer, such approval not to be unreasonably withheld, to
sublicense the rights licensed hereunder to third parties.
 
9.                    TRANSLATION
 
9.1
At its own cost, Publisher shall be responsible for translating and integrating
localized text and voice over material and generating a multi-language Gold
Master(s) embodying the Translations. Unless otherwise agreed in writing between
the parties and subject to the payment of Developer's reasonable costs as
detailed in Schedule 1, the Developer will provide the services to translate and
integrate localized text and voice over materials and generate a multi-language
Gold Master(s) embodying the Translation.

 
9.2
If the Developer fails to perform such translations or refuses to create them
and fails to cure such default within thirty (30) days of receipt of notice from
Publisher, Publisher may use a third party for the Translation, the Developer
shall supply the Publisher with all Original Language text and/or text related
graphics and/or dialogue featured in the relevant Version, to the extent not
previously delivered. Publisher shall recover the reasonable cost of any such
translations out of Profits earned.

 
9.3
If pursuant to this Section 9 the Publisher uses a third party to carry out the
Translation, the Publisher will sign, and will ensure that its chosen third
party signs, a confidentiality undertaking reasonably specified by the Developer
which will include, without limitation, undertakings that the Source Code, and
any other material, information, data or other things of the Developer will not
be used by the persons signing for any purpose other than the development of the
Translation and that all such things will be held securely at all times and
returned to the Developer when work on the Translation is complete. Developer
shall deliver to Publisher any additional work (including part of the
Developer's Tools and Technology) which is necessary to the Publisher in order
to complete a Translation.

 
10.                  PROFIT SHARING
 
10.1                 The Publisher shall pay the Developer the following share
of profits as follows:
 
                        10.1.1
The Publisher shall retain one hundred percent (100%) of all cash received from
any sources until the Publisher has recovered all of Publisher's reasonable out
of pocket costs, including payments made to Developer related to the Product,
plus $300,000. Publisher will provide Developer with a detailed accounting of
all out of pocket expenses charged to the project.

 
                        10.1.2
Once the Publisher has recovered the costs in 10.1.1, the Publisher shall retain
sixty-five percent (65%) of any remaining monies and pay to Developer thirty
five percent (35%).

 
10.2
Within forty-five (45) days of the Quarter End following the date on which the
Publisher first commercially releases a Version of the Product and of every
subsequent Quarter End the Publisher shall provide the Developer with a written
Profit Statement specifying in sufficient detail (i) amounts spent in
satisfaction of the Marketing Guarantee (as defined below) in respect of that
quarter; and (ii) the calculations of Cash Receipts and Expenses, and the Profit
(if any) due to the Developer in respect of that quarter. Each Profit Statement
shall be accompanied by a wire transfer for any monies due, save that if the
Publisher is prevented by the law of any country from making payments outside
that country it shall be entities to pay the relevant sums to the Developer in
that country. All sums payable to Developer pursuant to this Agreement
(including the Development Advances and Profits) shall be made in U.S. Dollars.
At each Quarter End the Publisher may retain from Profits payable a reserve
against returns or other credits in respect of Units sold by the Publisher
hereunder in the manner set out in paragraph 10.2.1.

 
                        10.2.1
The Publisher will withhold a general reserve against rebates, deductions, price
protection, discounts, allowances or refunds for returned, defective or
discounted units, exchanges, credits and the like (the "General Reserve")
either:

 
                                          10.2.1.1
where Publisher is responsible for the above described items, a reserve not to
exceed Twenty percent (20%) of Gross Wholesale Sales ("Gross Wholesale Sales" is
defined as gross amounts received by Publisher from the sale, distribution or
ancillary exploitation attributable to the Product), or

 
                                          10.2.1.2
 where publisher is not responsible for the above described items, in a pro rata
amount of any such reserve withheld by Publisher's Co-Publishers or
sub-licensees of the product. Such pro-rata amount shall be based on the
applicable Royalty Rate in paragraph 10.1. (For example, should a Co-Publisher
withhold from Publisher $1,000 in payments which would fall under paragraph
10.1.1 above, Publisher would withhold $350 from Developer in a reserve. When
Co-Publisher releases Publisher's reserve, Publisher will promptly release
Developer's reserve.)

 
 
-22-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
10.2.2
In either case under paragraph 10.2.1, such reserve shall be liquidated on a
twelve month rolling basis.

 
10.3
Publisher will maintain accurate accounts, books and records that report the
marketing, distribution and sales and other commercial exploitation of each
Version of the Product which has been commercially released by the Publisher and
any sub-licensing by the Publisher. Developer shall have the right to designate
a certified public accountant ("the Auditor") on Developer's behalf to examine
those accounts, books and records solely for the purpose of verifying the
expenditures of the Marketing Guarantee and verifying the accuracy of the
Royalty Statements under paragraph 10.2 and the Royalty payable under this
Agreement. Developer's Auditor may only make such examination during regular
business hours and upon reasonable notice and in manner that is at the
Publisher's reasonable convenience and not disruptive to the Publisher's
business. Each examination will take place at the place the Publisher normally
keeps the accounts, books and records to be examined, which is presently in
Sausalito, California. Developer shall be limited to one such examination each
12 months while the Product is being commercially exploited and for 3 years
thereafter. Publisher's accounts, books and records relating to the Marketing
Guarantee and to a particular Profitability Statement may be examined only
within 36 months after the date the Statement was rendered. Developer shall not
have the right to examine Publisher's accounts, books or records relating to a
particular Profitability Statement more than once. Prior to the commencement of
any examination of the Publisher's accounts, books and records under this
Agreement, Developer shall cause the Auditor to sign a letter and/or agreement
which acknowledges the confidentiality of the Publisher's accounts, books and
records in the form set out in Schedule 3. The fees of the Auditor shall be at
the sole expense of Developer unless such audit discovers previously
undiscovered errors in favor of Publisher exceeding both 5% and $2,500 for the
entire time period covered by that audit, in which case the Publisher shall
reimburse actual and reasonable Auditor's fees for that audit to Developer in
addition to make good the amounts of such errors and pay interest on such unpaid
sums at the statutory rate of interest under California law.

 
10.4
Each Profitability Statement shall be final and binding on Developer unless
Developer has given Publisher written notice of objection stating the matters to
which it disagrees within 3 years of the issue of the Profitability Statements,
and (if the Publisher does not accept any of those objections), unless the
Developer has issued and served legal proceedings within 2 years of the date of
the Developer's relevant notice of objection.

 
11.                  DEVELOPMENT COST
 
11.1
Development Cost of the Product in accordance with this Agreement shall be the
relevant amount set out in Schedule 1 payable to the Developer by the Publisher
in accordance with the Milestone Payment Schedule detailed in Schedule 1.

 
11.2
Without prejudice to the provisions of paragraph 4 above, Publisher shall use
reasonable endeavours to expedite its acceptance of deliverables in relation to
a Milestone.

 
 
-23-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
11.3
Developer may raise an invoice on the Publisher upon notice by the Publisher of
its acceptance of each Milestone pursuant to Paragraph 4 and such invoice is due
within ten (10) calendar days of this acceptance.

 
11.4
The Publisher shall have no obligation to make any payments to the Developer
under this Agreement for anything save for the payment of the Development Cost
referred to in this paragraph 11, Profits under paragraph 10 and payments (if
relevant) under paragraph 9. Nevertheless, any other additional payments that
the Publisher, in its discretion, makes to the Developer in relation to the
Developer's work under this Agreement for any reason shall be treated as a
further Development Cost payment and fully recoupable from Profits payable under
this Agreement, unless otherwise agreed in writing.

 
11.5
All Development Costs paid by Publisher to the Developer together with payments
(if relevant) under paragraph 9 (except payment of Profits) shall be recoupable
at the rate of 100% out of the cash received by Publisher for sale and license
of the Product.

 
11.6
The parties agree that no finder's fees are payable to any party under this
transaction.

 
12.                  INDEMNIFICATION.
 
12.1
Developer Indemnification. Subject to the provisions of paragraph 12.3
(Indemnification Procedures), Developer will indemnify, defend and hold harmless
Publisher and its affiliates, officers, directors, employees and agents from and
against any and all losses, liabilities, claims, obligations, costs and expenses
(including, without limitation, reasonable attorneys' fees) which arise in
connection with any breach or alleged breach by Developer of any of its
representations and warranties set forth in paragraph 14 (Warranties of
Developer). Notwithstanding anything in this paragraph 12 to the contrary, in
the event that, by reason of a claim by a third party of infringement based on
the Product, Publisher is temporarily or permanently enjoined from distributing
the Product developed under this Agreement, then, if Developer is unable, within
sixty (60) days from the signing of the order of injunction, to provide
Publisher with a non-infringing Product, Publisher shall have the right to
obtain a license from the third party to continue with the marketing,
distribution and sale of the Product(s) and Developer shall reimburse Publisher
for any reasonable license/settlement fee and related reasonable legal expenses
paid by Publisher to the third party, unless Developer ultimately prevails in
the litigation; if Publisher elects this remedy and obtains such a license, such
remedy shall be Publisher's sole and exclusive remedy in connection with such
claim.

 
12.2
Publisher Indemnification. Subject to the provisions of paragraph 12.3
(Indemnification Procedures), Publisher agrees to defend, indemnify and hold
harmless Developer and its affiliates, officers, directors, employees and agents
from and against any and all losses, liabilities, claims, obligations, costs and
expenses (including, without limitation, reasonable attorneys' fees) which arise
in connection with the breach or an alleged breach by Publisher of any of its
warranties set forth in paragraph 15 (Warranties of Publisher).

 
 
-24-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
12.3
Indemnification Procedures. If a third party asserts any claim or allegation
which, if proven, would trigger the indemnification obligations set forth in
paragraphs 12.1 and 12.2, the indemnifying party shall be notified promptly of
such claim by the indemnified party and given control of the defence and/or
settlement thereof. After notice from the indemnifying party to the indemnified
party of its election to assume the defence of such claim or action, the
indemnifying party shall not be liable to the indemnified party under this
paragraph 12 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defence thereof. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is a party and indemnity could have been sought hereunder by
such indemnified party, unless such settlement includes an unconditional release
of such indemnified party from all such liability on claims that are the subject
matter of such proceeding. Moreover Developer shall not, in the absence of the
consent of Publisher (which shall not be unreasonably withheld or delayed),
effect any settlement of any pending, threatened or actual proceeding or claim
which has the effect of compromising in any way the rights, interests and
licenses in the Product or the license granted to Publisher hereunder. The
foregoing provisions of this paragraph 12 state the entirety of the parties'
obligations with respect to any claim by any third party.

 
12.4
Developer shall procure and maintain for itself and its employees and
contractors all insurance coverage required by Australian law. Developer also
agrees to maintain general liability and errors and omissions insurance, in the
amount of at least AU$1,000,000. Upon request, Developer shall furnish Publisher
with an up-to-date certificate of insurance evidencing such coverage.

 
13.                  MARKETING
 
13.1
The parties will work together to determine the optimal time and manner of
announcing the Product and having the website "go live". Developer will own,
operate and maintain the "official" website for the "Heroes over Europe" Product
and Publisher and Developer shall cooperate with each other on providing content
for such website.

 
13.2
Publisher shall, subject to the terms of this Agreement and consistent with its
own policies, practices and procedures, use commercially reasonable efforts to
promote and exploit the Product throughout the Territory within a reasonable
period following the hardware manufacture's approval.

 
13.3
Publisher shall furnish Developer without charge thirty (30) samples of each
English language Version of the Product distributed hereunder, such samples not
to be resold by Developer. Developer shall have the right to purchase additional
units of the Product at Publisher's cost therefore, such copies not to be resold
or used for any advertising or promotional activities (except with Publisher's
prior written consent).

 
13.4
Publisher shall present all marketing materials to Developer for review and
approval, not to be unreasonably withheld. Developer shall have ten (10) days to
approve or reject such materials. In the case where Developer does not respond
within ten (10) days, the marketing materials are deemed approved.

 
 
-25-

--------------------------------------------------------------------------------

Exhibit 10.12
 
13.5
Publisher shall be responsible for setting the initial suggested retail price
(SRP) and any subsequent changes to said SRP. Such pricing shall represent
Publishers best efforts to properly price the Product taking into account, the
perceived quality or the Product, the market and pricing of any competitive
products. In the event that Publisher deems it necessary to change the SRP,
Publisher shall inform Developer of such change and the reasons for such change.

 
14.                 WARRANTIES OF DEVELOPER
 
14.1               The Developer represents and warrants that:
 
(a)   it will at all material times own or control all Intellectual Property
Rights to the Product, free from any third party right or interest which would
impair the rights of the Publisher under this Agreement;
 
(b)   it has and will at all material times have full power and authority to
enter into and perform this Agreement and to grant the rights expressed to be
granted by it;
 
(c)   nothing contained in the Product will infringe a third party's
Intellectual Property Rights, of a right of privacy or name or image or
likeness, or become liable under unfair competition law;
 
(d)  nothing contained in the Product will be obscene or libellous or otherwise
in breach of any relevant laws or regulations of any territory which relates to
health and safety;
 
(e)   each Gold Master will be Virus Free on its Acceptance Date and each Gold
Master shall not contain any software routine designed to disable a computer
Product automatically with the passage of time or by the intervention of a third
party other than a licensee of the Gold Master or Publisher;
 
(f)    the Product will be an original work created by the Developer;
 
(g)   the execution of this Agreement will not put the Developer in breach of
any other agreement including an exclusive term agreement;
 
(h)  the Developer has received no notice of any claim pending or threatened
against Developer based on infringement of the rights set forth in this
Agreement;
 
(i)    the Developer has not sold, assigned, leased, licensed or in any other
way disposed of or encumbered the rights granted to Publisher hereunder in such
a way as to materially affect the rights granted to Publisher hereunder, and
Developer will not sell, assign, lease, license or in any other way dispose of
or encumber any of such rights in such a manner as to encumber the rights
granted to Publisher hereunder;
 
(j)    Developer will not use Publisher's name or logos or the names of any of
Publisher's products for any purpose, including, but not limited to, advertising
or promotional purposes, except as provided in this Agreement or with the prior
written consent of Publisher.
 
15.                 WARRANTIES OF PUBLISHER
 
15.1                The Publisher warrants and represents:
 
(a)  
it has and will at all material times have full power and authority to enter
into and perform this Agreement and to grant the rights granted;

 
(b)  
nothing contained in this Agreement or in the performance of this Agreement will
place Publisher in breach of any other contract or obligation.

 
(c)  
Publisher does not know or have reason to know that anything Publisher provides
that is or will be contained in the Product does or will violate or infringe any
Intellectual Property Rights, whether statutory or common law of any third party
in any jurisdiction, or contain any libelous or otherwise unlawful material;

 
(d)  
Publisher has received no notice of any claim pending or threatened against
Publisher based on infringement of the rights set forth in this Agreement; and

 
 
 (e)
Publisher warrants that it has the financial ability to enter into and perform
all its obligations under this Agreement.

 
 
Disclaimer. EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
PARTIES HEREBY DISCLAIM ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, ANY AND ALL WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

 
16.                  TERMINATION
 
16.1
Either party shall be entitled, without prejudice to its other rights, to
terminate the Agreement with immediate effect by giving written notice to the
other party if the other party is in breach of any of its material obligations
under this Agreement and, if the breach is capable of remedy, it has continued
unremedied for a period of thirty (30) calendar days after the other party has
been given written notice specifying the breach and the steps required to remedy
it. Failure to pay any monies due under this Agreement is a material breach and
subject to cure under this paragraph 16.1.

 
16.2
If Sony Computer Entertainment of America rejects the concept submittal or the
Gold Master candidates for any reason, except due to Publisher's act or
omission, Publisher may cancel this agreement for the non-approved product.

 
 
-26-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
16.3
Either party shall be entitled, without prejudice to its other rights, to
terminate the Agreement with immediate effect by giving written notice to the
other party if the other party shall have a receiver or an administrative
receiver or an administrator or liquidator appointed over it (except a
liquidator appointed for the purpose of amalgamation or reconstruction) or shall
pass a resolution for winding up or shall enter into any voluntary agreement
with its creditors or shall become bankrupt or file for voluntary bankruptcy or
anything analogous to any of the above under the law of any jurisdiction occurs
in relation to such party.

 
16.4
If at any time, Developer is more than thirty days late delivering a Milestone,
and such event is not due to the acts or omissions of Publisher, Publisher may
Terminate this Agreement. In such case, as Publisher's sole remedy, unless
Developer is willfully not delivering a Milestone, shall be termination.

 
16.5
Subject to clauses 16.1 and 16.3 and notwithstanding any other provision
contained in this Agreement, Developer cannot terminate this Agreement prior to
US third party hardware manufacturer final approval (ready for release to
manufacturing).

 
17.                  CONSEQUENCES OF TERMINATION
 
17.1
Any termination of the Agreement shall not affect any accrued rights or
liabilities of either party, nor any other rights of the terminating party in
relation to the matter giving rise to the termination, nor shall it affect the
coming into force or the continuance in force of any provisions of this
Agreement which are expressly intended to come into or to continue in force on
or after such termination. Termination of this Agreement by the Publisher under
paragraph 16 shall not affect any Version whose Acceptance Date has already
occurred, and this Agreement shall continue to apply in all respects to any such
Version.

 
17.2
In the event that this Agreement is terminated in accordance with Paragraph 16.2
or 16.4, Publisher will pay Developer any expenses incurred (but not damages for
loss of profit) which are substantiated and are properly incurred by the
Developer up to the date of termination to the extent that those liabilities or
expenses cannot be mitigated, provided that such expenses do not exceed the
total fees payable to the Developer under this Agreement.

 
18.                  CREDITS AND ARTWORK
 
18.1
Publisher acknowledges that Developer's Name and logo shall appear on a splash
screen during the "boot-up" sequence of the Product, subject to approval of the
Hardware Manufacturers. Subject to such approvals, whenever Publisher's name
and/or logo appears, Developer's name and/or logo shall appear on the Product
packaging, User Manuals, demo discs and self-playing demos, screenshots, and
full-page print advertising, in approximately the same size of Publishers logo
on the Product and in the credits of all Versions of the Product. In addition
Developer may designate a reasonable number of persons to receive individual
text credits in the Product whose names and capacities Developer shall submit to
Publisher prior to final delivery of the Product. On Publisher's request,
Developer shall promptly supply Publisher with any transparencies that might be
required by it for the purposes of this paragraph. Publisher's obligations under
this paragraph are subject to the final approval of the applicable Hardware
Manufacturer. An inadvertent failure by Publisher to include Developer's name or
logo shall not be a material breach of this Agreement, provided that Publisher
shall cure any such failure on a prospective basis once Publisher has been
notified of same.

 
 
-27-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
18.2
Developer shall supply Publisher on reasonable request (so as not to interfere
with Developer's efforts to complete and deliver the Product as contemplated
hereunder) with any relevant materials it may have that may be useful to
Publisher for artwork, packaging, merchandising, marketing and advertising
including play through videos, demo discs, screenshots and graphics of
characters.

 
18.3
Publisher shall cause copyright, patent and trademark notices to appear on each
unit of the Product (other than on screen notices, the production and placement
of which shall be Developer's responsibility) and on the back of the Product
packaging and User Manual and advertising materials as may be designated and
approved by Developer.

 
19.                  SUPPORT
 
19.1
The Developer shall at its sole expense correct any Errors in any Gold Master
which become apparent after that Gold Master has been accepted by the Publisher
and which the Publisher notifies to the Developer, and shall carry out any other
alterations to the Gold Master which the Publisher notifies the Developer are
needed for any of the following reasons: to obtain the rating from the
applicable rating board (such as ESRB in the U.S.) as specified in the
Specification; to obtain the approval of Hardware Manufacturers; or to ensure
that the Product conforms with the Specification. The Developer shall start
correction of Errors and making of alterations within 5 days of receiving the
Publisher's notice and shall rectify all Errors and make all alterations set out
in the notice as soon as reasonably practicable thereafter. Developer's
obligations under this paragraph 19.1 in respect of each Version shall terminate
twelve (12) months after the initial commercial release of the Product pursuant
to this Agreement.

 
                        19.1.1
The parties shall work together so that the Product does not violate the
guidelines for ratings issued by ESRB in the United States and ELSPA in the UK
or censorship ratings in other countries in the Territory. In any case where the
Product does not meet the guidelines, Developer shall be responsible at its own
cost to promptly correct the Product.

 
19.2
From the date that the Publisher accepts any Gold Master, the Developer will
provide technical support to the Publisher only (not to End Users under any
circumstances) in respect of that Gold Master without further charge. This
support will continue for a period of 7 calendar months from the date of first
commercial release by Publisher and will be by means of e-mail and telephone on
Working Days and during regular business hours, Melbourne Time. Developer will
use reasonable endeavors to provide a service out of hours and on non-Working
Days in the event of exigent circumstances. The support will be provided by a
person with reasonable technical knowledge of the Product. Any questions that
cannot be dealt with immediately will be responded to with reasonable
promptness. Failure by Developer to provide such support shall not be a material
breach of this Agreement.

 
20.                  NOTICES
 
Any notice required or permitted by this Agreement shall be in writing and shall
be given by fax (if confirmed by delivery of the hard copy as provided herein),
courier or other personal delivery or by registered or certified mail at the
appropriate address below or at a substitute address designated by notice by the
party concerned:
 
IR Gurus Interactive
Level 3, 355 Spencer Street,
West Melbourne Victoria 3003, Australia
Attn: Mike Fegan
Phone: 011 613 9328 8225
Fax: 011 613 9328 8332
Red Mile Entertainment. 4000 Bridgeway
Suite 101
Sausalito, CA 94965
Attention: CFO
Phone: 1 (415) 339-4245
 Fax: 1 (415) 339-4249

 
Notices shall be deemed given when faxed (if confirmed by delivery of the hard
copy as provided herein), delivered by a courier or, in the case of mail, upon
receipt, with written notification of said receipt.
 
21.                  CONFIDENTIALITY
 
21.1
Each party to this Agreement acknowledges that it will have access to
proprietary or confidential information of the other party including, but not
limited to, the terms of this Agreement, the documentation and materials
produced in accordance with this Agreement, marketing information, manufacturing
information, customer or client information and development techniques and
know-how ("the Confidential Information"). During the Term of this Agreement,
each party will regard and preserve as strictly confidential the Confidential
Information and will not use the Confidential Information or disclose the
Confidential Information to a third party other than is strictly necessary in
order to fulfill an obligation under this Agreement.

 
21.2
The obligations of confidentiality and non-use specified in paragraph 21.1 will
not apply to any Confidential Information of one party which:

 
                        21.2.1
was known by the other party prior to the date of this Agreement and not
obtained or derived, directly or indirectly, from such party or its Affiliates
or if so obtained or derived, was lawfully obtained or derived and is not held
subject to any confidentiality or non-use obligations;

 
                        21.2.2
is or becomes public or available to the general public otherwise than through
any act or default of the other party or any breach of a confidentiality
obligation to the disclosing party by a third party;

 
 
-28-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
                        21.2.3
is obtained or derived prior or subsequent to the date of this Agreement from a
third party which, to the best knowledge of the party acquiring such
information, is lawfully in possession of such information and does not hold
such information subject to any confidentiality or non­use obligations;

 
 
21.2.4
is independently developed by such party without use of the other party's
confidential information; or

 
 
21.2.5
is required to be disclosed by one of the parties pursuant to an applicable law
or under a government or court order provided that:

 
(a)  
the obligations of confidentiality and non-use will continue to the fullest
extend not in conflict with such law or order; and

 
(b)  
if and when a party is required to disclose such Confidential Information
pursuant to any such law or order, such party will give notice to the other
party to allow such party to make efforts to obtain a protective order or take
such other actions as will prevent or limit, to the fullest extent possible,
public access to, or disclosure of, such Confidential Information.

 
21.3
It is further understood and agreed that money damages would not be a sufficient
remedy for any breach of either party's obligations under this paragraph 21 by
the other party, or any employees, consultants or other persons under the other
party's supervision and that the disclosing party shall be entitled to specific
performance, including, without limitation, injunctive relief, as a remedy for
any such breach. The parties agree that the damaging party shall reimburse the
costs and expenses (including, without limitation, reasonable attorneys' fees)
incurred by the damaged party in connection with the enforcement of this
Agreement.

 
21.4
In the event of any termination or expiration of this Agreement, each party
shall promptly return to the other party all Confidential Information of such
other party in tangible form, the receiving party shall certify in a writing
signed by an authorized officer or representative that the foregoing have been
shredded and disposed of in a secure manner.

 
22.                  GENERAL
 
22.1
No addition to or modification of any provision of this Agreement shall be
binding upon the parties unless made by written instrument signed by a duly
authorized representative of each of the parties. Each party confirms it is not
relying on any representation or commitment by the other in entering into this
Agreement except as set out in this Agreement. This paragraph 22.1 shall not
apply to any deliberate misrepresentations made before this Agreement was made.

 
22.2
Developer may not assign this Agreement, nor delegate or subcontract any of its
obligations hereunder, to any third party without the prior written consent of
Publisher, which consent will not be unreasonably withheld; provided, however
that Developer may assign its right to receive payments of the Development
Advance and/or Profits hereunder without the consent of Publisher. Publisher may
assign this Agreement to a purchaser of the business of Publisher or
substantially all the assets of the business without the consent of Developer,
but save as aforesaid Publisher may not assign this Agreement, nor delegate or
subcontract any of its obligations hereunder, to any third party without the
prior written consent of Developer, which consent will not be unreasonably
withheld. Subject to the foregoing, this Agreement shall bind and inure to the
benefit of the parties, and their respective successors and permitted assigns.

 
 
-29-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
22.3
Neither party is the legal representative, agent, joint venturer, partner, or
employee of the other party for any purpose whatsoever. Neither party has any
right or authority to assume or create any obligations of any kind or to make
any representation or warranty on behalf of the other party, whether express or
implied, or to bind the other party in any respect whatsoever.

 
22.4
No failure or delay by either party in exercising any right, power, or remedy
under this Agreement shall operate as a waiver of any such right, power or
remedy. No waiver or modification of any provision of this Agreement shall be
effective unless in writing and signed by both parties. Any waiver by either
party of any provision of this Agreement shall not be construed as a waiver of
any other provision of this Agreement, nor shall such waiver operate as or be
construed as a waiver of such provision respecting any future event or
circumstance.

 
22.5
If any provision or wording of this Agreement is held by a judicial authority
having jurisdiction over the matter to be unlawful or unenforceable for any
purpose, it shall be deemed excluded for that purpose and the rest of this
Agreement shall remain in full force and effect. The parties will negotiate in
good faith a valid and enforceable provision to replace the excluded provision
as closely as reasonably possible.

 
22.6
FORCE MAJUERE. In the event that either party is prevented from fulfilling its
material obligations hereunder or said obligations are materially interfered
with by reason of events of war, fire, flood, earthquake, explosion or other
natural disaster, industrial action or any other reason beyond the reasonable
control of that party, such obligation shall be delayed until it can be
performed. The party claiming excusable delay must promptly notify the other
party of such delay. If the delay continues for more than 45 days the other
party may terminate this Agreement by giving 45 days prior written notice to the
delaying party provided that the Agreement will not terminate if the party
claiming excusable delay substantially performs the material obligation which
has been delayed within such 45 day notice period from the other party.

 
22.7
EXCEPT FOR THE OBLIGATIONS IN PARAGRAPH 12, NEITHER PARTY SHALL BE LIABLE FOR
ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL, OR SPECIAL DAMAGES ARISING OUT OF THIS
AGREEMENT OR ANY OBLIGATION ARISING THEREFROM OR OTHERWISE, WHETHER LIABILITY IS
ASSERTED IN CONTRACT OR TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY), AND IRRESPECTIVE OF WHETHER IT HAS ADVISED OR HAS BEEN ADVISED OF
THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

 
 
-30-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
22.8
Each party's services and rights herein granted are special, unique,
extraordinary and intellectual in character and value such that the loss thereof
could not be reasonably compensable in damages in an action at law. Accordingly,
the other party shall be entitled to seek equitable relief by way of injunction
or otherwise to prevent the breach or continued breach thereof. Should
Publisher's Co-Publisher in a particular country or region breach the Agreement,
Developer may only seek injunction in the country or region where such breach
occurred.

 
22.9
If any dispute arises in connection with this Agreement, either party may
convene an extraordinary meeting on their respective Developer's Project Manager
and Publisher's Producer by serving not less than 3 Working Days notice on the
other. At such meeting the representatives shall negotiate in good faith, and in
a timely manner, in an effort to resolve the dispute. If the Developer's Project
Manager and Publisher's Producer cannot resolve the dispute, then either party
may refer the dispute to the respective chief executive officers of the parties
by serving notice on the other party. The chief executive officers shall
negotiate in good faith, and in a timely manner, in an effort to resolve the
dispute. Nothing in this paragraph shall limit the ability of either party to
seek legal redress in respect of the dispute in a court of law.

 
22.10
Developer may change their Project Manager and Publisher may change the
Publisher's Producer at any time by giving the other party 5 Working Days'
notice of the change and such notice shall stipulate the new Developer's Project
Manager or Publisher's Producer's name, address, telephone number and any other
relevant contact details. Publisher shall have right to approve the Developer's
project manager, shall approval not to be unreasonably withheld.

 
22.11
Until one year has passed from the initial release of the United States version
of the Product, this Agreement and all questions arising hereunder shall be
governed by and construed in accordance with the laws and decisions of the State
of California without giving effect to the principles thereof relating to
conflicts of law. After such period, the Agreement will be governed by and
interpreted in accordance with the substantive laws of Australia. Subject to the
above, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST EITHER PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF CALIFORNIA UNTIL THE TURNOVER DATE AND
THEREAFTER IN ANY COURT OF COMPETENT JURISDICTION IN AUSTRALIA, AND BY EXECUTION
AND DELIVERY OF AGREEMENT EACH PARTY ACCEPTS FOR ITSELF AND IN CONNECTION WITH
ITS LICENSED PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS AGREEMENT. Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
either party to bring proceedings against the other party in the courts of any
other jurisdiction. The parties stipulate and agree that any judgment relating
to this Agreement, which is entered in a court located within California, shall
be binding throughout the world and may be

 
 
 
-31-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
 

 
Sued upon docketed, entered and/or enforced, without challenge or opposition on
their part and without a trial of any of the issues which give rise to such
judgment in any state, county, province, commonwealth or territory having
jurisdiction over their respective persons or properties. The parties recognized
that the above agreement to submit all controversies to forever-binding
adjudication by a court located within San Francisco, California does not
constitute a confession of judgment on anybody part but is simply an agreement
similar to an arbitration agreement to have particular controversies  resolved
once and for all, by a specified tribunal. Notwithstanding  the foregoing, all
parties agree that equitable relief, including injunctive and specific
performance, may be necessary and proper to enforce their obligation and
commitments under this paragraph, including without limitations under paragraph
2, 12, 14, 15, 16, 17, 18 and 21 of this Agreement and this choice of
jurisdiction or venue does not prevent either party from seeking such relief in
any court competent jurisdiction throughout the world
   
22.12
In the event any of this Agreement shall be held invalid or unenforceable, it
shall be deemed modified only to the extent necessary to make it lawful. To
effect such modification, the said provision shall be deemed deleted, added to
and/or rewritten whichever shall most fully preserve the intention of the
parties as originally expressed herein.

 
23.13
In the event any of this Agreement shall be held invalid or unenforceable, it
shall be deemed modified only to the extent necessary to make it lawful. To
effect such modification, the said provision shall be deemed deleted, added to
and/or rewritten whichever shall most fully preserve the intention of the
parties as originally expressed herein.

 
The prevailing party in any litigation between the parties shall recover from
the other party its reasonable legal party fees and expenses
 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original and all  of which together shall constitute one and
the same instruments.
 
ACCORDINLY, this Agreement has been entered into by the parties on the date set
out on page 1.
 
Red Mile Entertainment, Inc.
 
IR Gurus Interactive Pty. Ltd.
     
/s/ Chester P. Aldridge                 
 
/s/ Mike Fegan            
Chester P. Aldridge
 
Mike Fegan

 
 
 
 
 
-32-

--------------------------------------------------------------------------------

Exhibit 10.12
 

 
SCHEDULE 1
 
                                                      

Milestone  
Date
   Name 
Payment 
       
0
 
Sign on
$              158,409
1
14-Mar-06
Pre-production design deliverables
$              158,409
2
25-Jul-06
Pre-production ends
$              211,211
3
5-Sep-06
 
$              264,014
4
17-Oct-06
 
$              264,014
5
28-Nov-06
 
$              316,817
6
9-Jan-07
 
$              316,817
7
20-Feb-07
 
$              369,620
8
3-Apr-07
 
$              369,620
9
15-May-07
 
$              422,423
10
26-Jun-07
 
$              422,423
11
7-Aug-07
 
$              422,423
12
18-Sep-07
Alpha / E3
$              316,817
13
30-Oct-07
Beta
$              211,211
14
10-Dec-07
1st Submission
$              105,606
15
25-Jan-08
RTM
$              105,606
   
Total
$ 4,435,438.00

 
 
 
All Figures are in US$ Dollars.
 
Deliverable details to be determined as part of milestone 2 (Pre-production)
 
Given the partnership nature of this Agreement, the parties will meet quarterly
to review actual costs vs. budget and estimated costs to complete the project
and make budget and monthly payment revisions as necessary. Upon completion,
Developer shall produce a final detailed analysis of actual costs. Any underage
of these costs shall be deducted from Developer Profits and retained by
Publisher.). (That is: if actual costs are less than total of monthly payments,
the underage would be treated as a "prepaid profit distribution" to Developer).
If there is an overage, and such overage was pre-approved by Publisher, such
overage shall be paid out 100% to Developer from Publisher before Publisher
retains any profits.
 
 
-33-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
SCHEDULE 2
 
 
DEVELOPER KEY TEAM MEMBERS
 
TBD
 
PUBLISHER'S PRODUCER
 
Executive Producer- Yasuhiro Noguchi
 
LICENSED TOOLS AND TECHNOLOGY
 
TBD
 
LICENSED PRODUCTION SOFTWARE
 
TBD
 
LICENSED ART SOFTWARE
 
TBD
 
LICENSED AUDIO SOFTWARE
 
TBD
 
LICENSED MANAGEMENT AND OTHER TOOLS
 
Microsoft Project
Excel
Open Office
 
 
-34-

--------------------------------------------------------------------------------

Exhibit 10.12
 

 
 
SCHEDULE 3
 
AUDITOR LETTER
Dear Sirs:
 
Confidentiality undertaking
 
We acknowledge that we shall audit the accounts of Red Mile Entertainment, Inc.
(the "Company") for and on behalf of our client                        pursuant
to the
Development Agreement between the Company and                     dated [insert
date] on the following date(s):                     (the "Audit"). During the
course of the Audit we shall have access to and be entrusted with Confidential
Information.
 
In consideration of the Company making Confidential Information available to us,
we undertake to the Company in the terms set out below:
 
1.                    CONFIDENTIAL INFORMATION
 
1.1
In this letter, the phrase "Confidential Information" shall mean information
(whether of a commercial, technical, scientific, operational, administrative,
financial, marketing, business, intellectual property nature or otherwise),
whether oral or written, relating to the Company and its business that is
provided by the Company to ourselves pursuant to the Audit.
    1.2 Information shall not be regarded as Confidential Information if such
information:

 
(a)  
was already known to us prior to the Audit; or

 
(b)  
is or becomes publicly available other than as a consequence of a breach of the
terms of this letter; or

 
(c)  
is received by us from a third party who is not in breach of any obligation of
confidentiality in respect of that information; or

 
(d)  
is independently developed by us.

 
2.                    CONFIDENTIALITY OBLIGATIONS
 
2.1                  We shall:
 
(a) keep all Confidential Information confidential;
 
(b) use the Confidential Information solely for the preparation of the Audit
report forand not for any other purpose; and
 
(c) not disclose any Confidential Information to any other person or firm, other
than as permitted by paragraph 2.2 below.
 
 
-35-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
2.2
We may disclose Confidential Information solely as it directly relates to the
sales, licensing and deductible costs and expenses of products covered under the
aforementioned Development Agreement:

 
(a)  
tofor the purposes of the Audit;

 
(b)  
to our members and employees who need to know such Confidential Information to
assist with the Audit;

 
(c)  
to the extent that such disclosure is required by law;

 
(d)  
to the extent that such disclosure is required by any rule or requirement of any
regulatory authority with which we are bound to comply; or
    (e)   to our professional advisers for the purposes of our seeking advice.

 
2.3
We shall ensure that each member or employee who receives Confidential
Information in accordance with paragraph 2.2(b) above is made aware of this
letter.

 
3.                    GENERAL
 
3.1
The terms of this letter shall only continue in full force and effect for two
years from the date of this letter, unless and to the extent that they may be
released earlier by the Company in writing.

 
3.2
This letter shall be governed by and construed in accordance with California law
and any dispute arising from it shall be subject to the exclusive jurisdiction
of the California courts.

 
 
Yours faithfully
 
 
 
Accepted and agreed for and on behalf of Red Mile Entertainment, Inc.:
 
 
Signature:                                                                   
     
 
Print Name:                                                                    
     
 
Date:                                                                                     
 
 
-36-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
SCHEDULE 4
 
Marketing Deliverables
 

    Deliverable     Delivery Date     Logo Art     ASAP
10 – 20 Screenshots
Per Milestone
10 hi-res key art assets to be used for marketing collateral materials delivered
throughout development (Begins with package concept art)
TBD
Playable E3-2006 Teaser/Trailer Video
TBD
50 Screenshots for E3 distribution
TBD
Playable Consumer Demo
TBD
Manual Text (Word Doc), Art Assets and Screens for Manual
TBD
(3) Gameplay videos for press/downloadable use
TBD
   

 
 
-37-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
SCHEDULE S
Key Features List
 
Heroes Over Europe
 
Set in the Europe, the game follows the fortunes of a rookie RAF pilot through
World War II.
 
Core Features
 
   n  Detailed aircraft models with sophisticated damage effects.
   n  Destructible ground targets dynamically affect gameplay objectives.
n  
Bigger, more detailed levels with more variations in landscapes such as canyons,
mountains, and urban settings.

n  
Extensive selection of British, German, Italian, Russian, and American aircraft-
over 40 aircraft types.

n  
More ground target types to destroy.

n  
26 single player missions.

n  
Improved enemy AI system.

n  
Improved physics system affect flight dynamics, damage effects.

n  
Extensive reward cycle- players will receive frequent upgrades, new aircraft,
bonus missions, etc. during gameplay.

n  
Variety of gameplay scenarios, including, dog fighting, torpedo bombing, dive
bombing.

 
Multiplayer/Online Features
 
   n  Improved game lobby system, with support for buddy lists and clans.
   n  Better variety of multiplayer missions- 20 multiplayer missions.
   n  Multiplayer cooperative gameplay missions.
   n  Ranking system/ladder board encourages competitive play.
n  
Team play feature enables players to create their own squadrons with other
players as their wingmen.

n  
Downloadable game content.

 
 
-38-

--------------------------------------------------------------------------------

Exhibit 10.12
 


 
VARIATION AND SETTLEMENT AGREEMENT
SETWEEN.RED MILE & TRANSMISSION GAMES
 
This Agreement, dated as of the date of the last signature contained hereon,
shall serve to amend the Software Development and Licensing Agreement dated as
of March 3, 2006 (the "Development Agreement"), entered Into by and between Red
Mile Entettairunent, Inc ("Publisher") and IP Gurus Interactive Pty Ltd
("Developer") in connection with the development of Heroes Over. Europe (the
"product"): This agreement shall also serve to settle all outstanding issues
related to Developer, Publisher, and any related parties of the Developer or
Publisher in connection with the development cost obligations for the Product
and for any other projects,. Including without limitation, Sin City, Heroes of
The Pacific for the PSP, and Equestrian Challenge, other than royalties for
Heroes Of The Pacific, and includes any agreement or other written or verbal
correspondences (including but not limited to emails, verbal communications,
notices, the Letter Of Intent dated August 20, 2005, and the Stock Purchase and
Sale Agreement dated August 24, 2007) between the parties, including but not
limited to those referencing that Developer has developed Product and Sin City
and any other projects at cost and any obligation for Publisher to remunerate
Developer for any amounts above cos or any other financial matters of any kind
between the parties, other than royalties for Heroes Of The Pacific. This
Agreement shall also serve to settle all outstanding issues related to the Stock
Purchase and Sale Agreement dated August 24, 2007. Capitalized terms used
without definition herein shall have the respective definitions del forth in the
Development:Agreement.
 
1.  
The preamble to the Development Agreement is hereby changed to reflect Red Mile
Entertainment as a Delaware Corporation.    
2.  
With the exception of monies payable to the Developer in accordance with clause
12 of this Agreement, all monies paid to Developer in relation to the Product
and Sin City, by Red Mile, Evolved Games Inc. or any other party with whom
Publisher has contracted for co-publishing or distribution rights that has paid
say development cost or milestones to Developer for the product, must be
recouped before any monies shall be paid to Developer in any manner (e.g.,
royalties).
   
3.  
The following are hereby added to Section 1.1:

 
"Distributor or Distribution Patter shall mean a licensee or other entity to
whom Publisher grants the tight to bring the Product from Publisher to the cnd
user in the territory.
 
"Documentation". The "Documentation" included in the Product shall mean any
documentation generated during the course of development of the Product.
 
 
-39-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
"Final Project Archive and Documentation." "Final Project Archive and
Documentation" shall Mean: all files necessary to recreate the- NTSC
Final Version and PAL Final Version, including without limitation: (1) a text
file describing the step by step instructions to build the image ROM on a CD,
DVD, or other common storage media; (ii) documentation describing the sequence
of events necessary to generate aversion-of the work identical to the NTSC Final
Version and PAL Final Version; (iii) an inventory of all project directories and
subdirectories with detailed description of each, and (iv) a list of all tools,
Including the manufacturer and versioning information of the tool, necessary to
reconstruct the NTSC Final Version and PAL Final Version. The archive must be
delivered in a state that is capable of being rebuilt on a computer system that
is different from the computer system it was originally built on. Developer will
provide Publisher with two (2) copies of this material on the selected storage
media. These archives will exclude all, extraneous files, but will include
uncompressed, modifiable versions of all scripts, source code, data, Graphics,
Game Sounds, Music, Documentation, Game Data, Tools, and any other material
which Developer includes in the Product Developer Will also provide Publisher
with a file list, including the names of each spume file in the order the
instructions are executed, as required by current United States Copyright
submission requirements.
 
"Game Data." The "Game Data" included In the Product shall mean all data
contained in the Product that is utilized by the Product to generate any element
within the Product or any data that is modified into data that is contained in
the product that is utilized by the Product to generate any element within the
Product.
 
"Graphics, Game Sounds And Music". The "Graphics" included in the Product shall
mean and include all graphics, bitmaps, sprite and/or moving object definitions,
backgrounds, layouts, characters sets, 3D models, textures, animation data,
other forms of visual artwork or data used to generate visual artwork contained
within the 'Product. "Game Saimds" and "Music' shall mean and include all
sounds, music and any other audio cues or aural representations contained
within. the product.
 
"Tools." The "Toole' as used in this Agreement means any program, object, or
process that is used to create, generate, permute, or modify any Graphics, Game
Sounds and Music, Documentation, Game Data, and any other materials required to
recreate the Product Developer does not need to provide any commercially
available of the shelf tool. Any Tools created to build the Product must be
provided in both executable and source code formats. If Tools is Developer
Technology, then Developer must provide an executable version of the Tools
including detailed documentation on how to use the Tool.
 
 
-40-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
"Sequel or Prequel" shall mean the interactive entertainment software product
for any platform and any successor platform or new platforms which (i)
reproduces all or a substantial part of the source code and or the source
materials and (ii) which employs the same or similar characters and elements of
design as those appeasing in the Product but in a different plot, sequence, or
situation. For greater clarity, this includes any historical flight combat games
or use of the "Heros" name, trademark, or logos on any flight combat game.
 
4.  
The definition of "Other Versions Of The Product" in Section 2.1.1 is hereby
amended to include all other platforms including web based and mobile platforms.

 
5.  
The following is hereby added to the end of Section 33:

 
"Developer must provide Publisher t mitten report every two weeks detailing SWIM
of current milestone progression and identifying any potential delays, cost
overruns, or other risk factors identified in the project. In addition,
Developer must inform Publisher of any material chenges to its ability to carry
out its obligations under the Agreement."
 
6.         The following is hereby added to the end of Section 3.6:
 
"Both Publisher and Developer agree to use best commercial efforts to obtain
approval."


 
-41-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
7.         The following is hereby added as Section 3.8:
 
"Publisher may terminate this Agreement immediately If any Milestone (a)
continues to demonstrate Errors after a third submission of the Milestone to
Publisher or (b) is not delivered to Publisher in a form complete and fit for
testing within thirty (30) days of the scheduled Milestone Date applicable to
that Milestone, provided that any such delay is clearly not caused by publisher
In the terminates this Agreement and uncured breach by Developer, all source
Code, object code, art assets, documentation, final project archive and
documentation, game data, graphics game sound and music, tools and the right to
use the brand "Heroes Over Europe" for the Product shall immediately devolve to
Publisher on payment of all monies for work done towards the milestones listed
on Schedule 1A. For example, in the event the Agreement is terminated on June 2,
2008, which is before the submission date of Milestone 18, monies for work done
would be calculated as 20 (the number of days between Milestone 17 date of May
13, 2008 and termination date of June 2, 2008) divided by 35 (total number of
clays between Milestone 17 date and Milestone 18 date) multiplied by $593,000
(the amount of Milestone l8)."
 
8.        The following is hereby added as Section 4.6:
 
"Developer acknowledges that Publisher is the owner of the assets which. include
but are not limited to the assets listed below that it has loaned to Developer.
Developer Warrants it will return all such assets in good working condition,
regular wear and tear accepted, at completion of the last Milestone due
hereunder in Schedule 1A."
 
 
Count of IRG Asset ID
 Quantity
Asset Description
 Total
Infinity Gamer Spec PC
 5
Nitro Ae3 PC
 5
ProDG PSP
 6
PS3 Devkit
 7
PSP Devkit 5
Xbox360 Devkti
 6
PSP Complier
 6
Xenon  Equipment
 1
Microsoft Visual Studio 2005
 6
OPTPIX imagestudio
1

 
9.         The following is hereby added as Section 11.7:
 
"In the event Developer fails to submit the Second Submission by 20 January
2009, other than as a result of delays caused by Publisher (including Sony
and/or Microsoft) Developer shall pay Publisher $10,000 USD for each 7 calendar
days (prorated accordingly) that the Second Submission is late beyond 20 January
2009, but such amount shall not exceed a maximum value of $50,000 USD. Such
amount shall only be payable from any monies actually paid under clause 12(b) of
this Agreement. For avoidance of doubt if no monies are paid under clause 12(b),
then no monies whatsoever will be payable under this clause 9.


-42-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
10.      The following is hereby added to Section 14.1:
 
"(k) Developer warrants that it has no disputes regarding Publisher's license to
the Property..as provided by the Development Agreement, including no disputes,
actual or threatened, involving Codemsaters Corporation or Ben Palmer, that may
impact perfomtance of this contract."
 
11.  The following is hereby added as. Section 16.6:
 
"In the event Developer's lieense for the Product Is terminated with Ben Palmer
or ThatGarne in signing the below, Ben Palmer agrees on behalf of himself and
ThatGame that Publisher shall have the Snit option and last rip of refusal to
purchase the license from ThatGame in an amount not to exceed $400,000 AUD.
Notwithstanding the foregoing; in the event that Developer has paid to Ben
Palmer and/or ThatGame the sum of at least $400,000 AUD in respect of the
licence, Publisher will not be required to pay any monies to Ben.Paimer and/or
ThatQame under this clause 16.6. "
12.      Financial Adjustments and Shares. Publisher hereby disclaims any
entitlement to any shares in ER Gurus Pty Ltd, and agrees to pay Developer the
following amounts:
 
(a) on 1 April 2006, US$36,389 in respect of final amounts owing for Sin City
and,
 
(b) on the initial release of the United States version of the Product, USD
$400,000. However that amount will be reduced as follows:
 
(i) to USD $300,000 in the event Publisher is entitled to Minimum Guarantees of
$7.0 million USD or less for the Produet, whether from a co-publishing or
distribution deal or otherwise; and
 
(ii) to USD $200,000 in the event Publisher is entitled to Minimum Guarantees of
$6.0 million USD or less for the Product, whether from a co-publishing or
distribution deal or otherwise; and
 
(iii) to USD $100,000 in the event Publisher is entitled to Minimum Guarantees
of $5.0 minion USD or less for the Product, whether from a co-publishing or
distribution deal or otherwise; and.
 
(iv) to nil in the event the is entitled to Minimum Guarantees of $4.0 million
USD or less teethe Product, whether from a co-publishing or distribution deal or
otherwise.
 
 
-43-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
provided that Publisher has used its best endeavours to maximize the Minimum
Guarantee for such co-publishing or distribution deal.
 
Where Minimum Guarantees between the figures referred to above are achieved, the
arnount to be paid to Developer will be prorated. For example, if minimum
Guarantees of $6.5 million were achieved, the amount to be paid to Developer
would be $250,000 USD.
 
The term Minimum Guarantee shall include the aggregate of any guamatees
committed to the Publisher, plus any assumption of development milestone
obligations which are paid directly to the Developer or a third party designated
by the Developer at any time. By way of example if a co-publishing or
distributor partner commits a Minimum Guarantee to Publisher of 6 million US)
and assume all remaining mile:noes obligations are 3 million USD, then the
Minimum Guarantee will be 9 million USD which would entitle the Developer to a
400,000 USD payment
 
13.      Sin City Materials. On receipt of the US$36,389 in respect of Sin City
referred to in clause 12(a) hereof, all source code, object code, art assets,
documentation, final project archive and documentation, game data, graphics game
sounds and music, tools and right to the name "Sin City" shall, as between the
parties, immediately devolve toPublisher.
 
14.       Representation. Each party represents to the other that it has full
power and authority to execute this agreement and has no knowledge of any
existing or threatened claim, demand, obligation, liability, deal, action or
cause of action arising from or in any manner connected. with this or any
agreements between the parties of which it has not Informed the other party.
 
15.       Whole Agreement. The obligations of the parties as provided herein are
the sole consideration for this Agreement, and no representations, promises or
inducements have been made by the parties other than as appear in this Agreement
This Agreement may not be extended except in writing signed by the parties.
 
16.       Miscellaneous. Warranties, representations, agreements, and
obligations contained in this Agreement shall survive the execution and delivery
of this Agreement and shall survive any and all performances in accordance with
this Agreement. In the event of any litigation to enforce the provisions of this
Agreement, the prevailing party in such litigation shall be entitled to
reasonable attorneys' fees as fixed by the court. This Agreement and the terms
and provisions hereof shall inure to the benefit of and be binding upon the
heirs, successors and assigns of the parties. This Agreement and the Development
Agreement shall be construed and enforced in accordance with the laws of the
State of California.
 
 
-44-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
17.       Hams Developer and Publisher hereby release and forever discharge each
other, and their respective related corporations (within the meaning of the
California Corporations Code and/or the Corporation Act 2001 (Cth)), current and
former partners, current and former officers, current and former directors,
current and former agents, current and former shareholders or members, current
and former trustees, current and former beneficiaries; and employees, of and
from any and all claims, acts; damages, demands' rights of action and causes of
action which either ever had, now has, or in the future may have, against the
other, including without limitation in rotation to any and all fees, expenses,
or remuneration owed, except for those obligations and liabilities contained
herein or reinstated pursuant to the provisiond hereof including any liabilides
or obligations arising under the Development Agreement as modified by this
Agreement. This release is intended as a full release of each, every, and all
other claims of every kind and nature relating thereto. Both parties expressly
waive any and all rights which they may have under Section 1542 of the Civil
Code of the State of California pertaining to this agreement (or such similar
statutes), which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT 'THE TIME OF EXECUTING THE RELEASE, WHICH IP
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED) HIS SETTLEMENT wax THE DEBTOR..
 
For the avoidance of doubt, this mutual release also extends to any and all
outstanding issues related to the Stock Purchase and Sale Agreement dated August
24, 2007.
 
18.       SCHEDULE IA is hereby deleted and replaced in its entirety by the
Schedule IA in this document
 
19.       SCHEDULE 1B  is hereby deleted and replaced In its entirety by the
Schedule 1B in this document.
 
20.       No Further Variations. The parties agree that there will be no further
variations to the Schedules.
 
21.      Additional Publisher Product Rights. As well as the rights of refusal
which Publisher has under clause 2 of the Development Agreement, Publisher will
have the right until March 3, 2016, to require the Developer to develop Sequels
or Prequels as directed by the Publisher at the Developer's cost plus 30%, with
audit rights to verify costs of such project For greater clarity, cost herein is
defined as the agreed to total cost of development at commencement of the Sequel
er Prequel projects and speCifically excludes any cost overruns. In the went
Fel:dist* exercises this right to develop two additional games under the terms
of this agreement, the term of this clause shall extend • through March 3, 2026.
 


-45-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
22.       Date of Effect. This Agreement will come into effect on the last date
that.


(a)      this Agreement is executed by both parties and
 
(b)      the attached Deed is executed by all the parties to the Stock Purchase
and Sale Agreement dated 24, 2007.
 
21.      Change of Contral. In the event of a change of control of either party
due to purchase of all or substantially all or the assets or stock or any merger
or acquisition, said party understands and agrees that the acquirer of said
party shall be bound by the terms of this contract, and that it must make
acceptance of the terms contained herein a material term of any such change of
control, merger, acquisition or the like.
 
23.       The following hereby replaces the first sentence of 21 (a)
 
"Notwithstanding anything else contained herein other than Section 7 of the
Variation and Settlement Agreement Between Red Mile and Transmission Games,
Developer will retain exclusive ownership and control of all of the Intellectual
Property Rights in or relating to the Product"
 
24.       3.6 is hereby replaced in its entirety by the following
 
"Publisher shall be responsible for submitting the Gold Master candidate.to the
Hardware .Manufacturers for approval within five (5) days of receiving the Gold
Master approval from the Developer. Developer and Publisher shall work together
in good faith to obtain approval of the Gold Master candidate from the Hardware
Manufacturers.
 
25.       13.5 is hereby amended to include any co-publishing partners or
distributors selected by the publisher.
 
26.       17.2 is hereby amended to delete reference to 16,4.
 
27.        Section 19 shall be amended to include any co-publishing partners or
distributors of the Publisher.
 
28.        Schedule 2 shall be amended for the fbllowing: DEVELOPER KEY TEAM
MEMBERS Including but not limited to:
 
Producer:
Ben Board
 
Techincal Director:
Cameron Dann
 
Lead Programmer:
Matt Delbose
 
Lead Artist:
Nathan Thomas
 

 
 
-46-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 

     
Lead Designer:
Lead Audit:
Senior Programmer
Senior Programme:
Senior Programmer:
Senior Area:
Senior Artist:
Programmer:
Programmer:
Programmet:
Andrew Symons
Kim Dellavedova
David May
Shaun Stamper
Anthony Marshall
Patrick Roussety
Kamil Hamra
Steve Hearmonth
Matt McKinnon
 
 

 
 
 


 
 
RED NILE ENTERTAINMENT,
a Delaware oorporation
 
By: /s/ Chester P. Aldridge                
Name: Chester P. Aldridge 
Title: CEO
Date: March 27, 2008
 
RED MILE ENTERTAINMENT PTY LTD
an Australian corporation
 
By: /s/ Chester P. Aldridge                
Name: Chester P. Aldridge 
Title: CEO
Date: March 27, 2008
 
 
 
-47-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
 
IR GURUS PTY LTD
   
By:
/s/ Michael T. Fegan
Name:
Michael T. Fegan
Title:
CEO
Date:
20 th March 2008
   
ACCEPTED AND AGREED TO BY:
     
/s/ CRAIG PHILIP LAUGHTON
 
CRAIG PHILIP LAUGHTON
 
Date: 26/03/2008
     
/s/ NATHAN ERIC MURPHY
 
NATHAN ERIC MURPHY
 
Date: 26/03/2008
     
/s/ MICHA EL THOMAS FEGAN
 
MICHAEL THOMAS FEGAN
 
Date: 26/03/2008
     
/S/ ANDREW GEOFFREY
 
ANDREW GEOFFERY
 
Date: 26/03/2008
     
/S/ BEN BYRON PALMER
 
BEN BYRON PALMER
 
Date: 26/03/2008
     
/S/ IAN GEORGE CUNLIFFEE
 
IAN GEORGE CUNLIFFEE
 
Date: 26/03/2008
     
/S/
 
VOTRAINT No. 651 PTY LTD
 
Date: 26/03/2008
DIRECTOR

 
 
 
 
 
-48-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
 
DEED OF RELEASE
 
 
This Deed settles all outstanding issues between the Parties related to the
Stock Purchase and Sale Agreement dated August 24, 2007, in conjunction with an
agreement (the "Variation and Settlement Agreement") entered at much the same
time as this agreement between Red Mile Entertainment, Inc. and IR Gurus
Interactive Pty Ltd (the "Parties" and each a "Party") that, among other things
varies the Software Development and Licensing Agreement dated as of March 3,
2006 on the terms set out in that Variation Agreement
 
The parties to this Deed hereby agree to be bound by and to give effect to the
Variation Agreement
 
The signatories hereto, other than Red IVide Entertainment, Inc. and Red Mile
Entertainment Pty Ltd, warrant that they have no disputes with any Party to this
Deed, actual or threatened, that may impact performance of the Software
Development:and Licensing Agreement dated as of March 3, 2006, as varied by the
Variation Agreement
 
This Deed takes effect at the same time as the Variation and Settlement
Agreement.
 
 

SIGNED SEALED AND DELIVERED BY:

 
 
RED MILE ENTERTAINMENT, INC,
a Delaware corporation
 
By: /s/ Chester P. Aldridge                
Name: Chester P. Aldridge 
Title: CEO
Date: March 27, 2008
 


-49-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 


 
April 24, 2009 DRAFT
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
 
 
Exhibit B
 
Copy of Publishing Agreement
 
 
 
-50-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 


 
HEROES OVER EUROPE
 
PUBLISHING AGREEMENT
 
This Publishing Agreement, dated as of June 20, 2008, is by and between Atari
Interactive, Inc. ("Atari"), a Delaware corporation with its headquarters at 417
Fifth Ave., New York, NY 10016, and Red Mile Entertainment, Inc. ("Licensor"),
whose address and other identifying information are provided in Exhibit A to
this Agreement. The parties agree as follows.
 
PURPOSE
 
Licensor controls certain Intellectual Property Rights with respect to the
Heroes over Europe interactive game franchise, and Licensor or its third-party
contractors have developed or are in the process of developing an interactive
software game for the Sony Playstation 3, Microsoft Xbox 360 and personal
computer (PC) platforms, working title "Heroes over Europe", derived from such
property (collectively, the "Title"), which, subject to the terms and conditions
of this Agreement, the parties desire to be published by Atari. This Agreement,
including the attached Exhibits and Addenda, states the terms and conditions
agreed to by the parties with respect to such development and publishing. Unless
otherwise specified, all capitalized terms used in this Agreement and attached
Exhibits and Addenda shall be understood as defined in the attached Glossary
Addendum.
 
AGREEMENT
 
1.                 Development and Delivery
 
1.1
Deliverables and Milestones. Licensor agrees to perform and complete each
Milestone and to develop and deliver the Deliverables, in accordance with the
Milestone, Deliverable and Payment Schedule (Exhibit B); the Specifications
(Exhibit C); and the Compensation Schedule (Exhibit D).
    1.2
Change Requests. Any changes to the Specifications proposed by Licensor or Atari
shall be subject to mutual approval by the parties

 
1.3
Progress Reports. On or before the tenth (10th) day of each calendar month
during which any development hereunder remains uncompleted, Licensor shall
deliver to Atari a progress report in a form reasonably acceptable to Atari
describing all tasks completed during the preceding month and all problems
encountered in the course of development hereunder. If Atari so requests,
Licensor shall contact and meet with Atari's Representative in connection with
the progress report. In addition, Licensor shall contact Atari's Representative
promptly by telephone upon discovery of any problem that will materially delay
development work or Licensor's ability to conform to the Specifications, and
thereafter promptly confirm such report in writing. Upon reasonable notice,
Atari's Representative may call on Licensor at Licensor's place of business,
review the status of development with the persons rendering performance for
Licensor, inspect work in process, and review the application of development
funds which have been provided by Atari.

 
1.4
Deliverable Materials. All development work hereunder shall be fully documented
in accordance with applicable professional standards. Any Deliverable comprising
computer programs or structured data of any type shall be accompanied by
complete Source Materials (excluding Source Code except that in the event of
termination by Atari for breach in accordance with Section 15.1 or a default in
development in accordance with Section 2.2(b). If applicable, the Deliverables
shall also contain the complete text for any Instructional Materials.
    1.5
Assistance. In the event that Atari shall need to make use of any Source
Materials, Licensor shall provide reasonable consultation to Atari so that
Atari's responsible personnel may understand the contents, meaning and/or
operation of any materials included in such Source Materials.

 
 
 
-51-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
1.6
Development Aids. In the event of Licensor's material breach of this Agreement
and only for the purposes of completing any necessary development work
hereunder, maintaining the Title and/or Deliverables, or for creating any
localizations of the Title, Licensor hereby grants to Atari a non-exclusive
license to use, copy, adapt, modify, publicly perform, publicly display,
transmit and create Derivative Works of all Development Aids that are not
generally commercially available and Derivative Works thereof, or have third
parties perform such activities, for so long as Atari has distribution rights to
the Title and/or Deliverables pursuant to this Agreement. In the event of such
breach, (i) Licensor shall deliver such Development Aids as applicable to any
Deliverables delivered to date and (ii) Licensor shall deliver a list of
commercially available Development Aids that it used in creating such
Deliverable along with a description of how such Development Aids were used.

 
1.7
Persons Rendering Performance. Unless otherwise agreed as set forth below,
Licensor shall render the services to be performed hereunder through its
employees. If Licensor wishes to perform its obligations through the services of
any other Person, Licensor shall first obtain the written consent of Atari,
which consent shall not be unreasonably withheld or delayed; Atari hereby
acknowledges Transmission Games as the developer of the Title Platform versions
to be delivered by Licensor hereunder. This consent, however, may be conditioned
on a screening interview, on the execution of an affidavit of non-exposure to
third-party trade secrets, or on other precautions deemed reasonable by Atari,
and Atari may limit such consent to the performance of certain specified tasks.

 
1.8
Editorial Review. Atari shall have ongoing and final editorial authority as to
the content, look and feel and all other aspects of the Deliverables, in
consultation with Licensor and subject to the criteria in the Specifications.

 
1.9
Pre-submission Testing. Each Deliverable shall be thoroughly tested by Licensor,
prior to delivery to Atari. Delivery thereof to Atari shall constitute a
certification of Licensor's good faith belief that the delivered item meets the
applicable acceptance criteria under this Agreement. Atari shall perform quality
assurance testing on the delivered and accepted Beta Deliverable and all
Deliverables thereafter, including testing for all localized SKUs, and Licensor
shall promptly rectify all Program Errors identified via such testing.

 
1.10
Time. Licensor and Atari agree that time is of the essence for this Agreement
and for all the terms and conditions contained herein.

 
1.11
Localizations. Atari shall (at its cost) translate all text and audio dialogue
appearing in the Title (including, without limitation, user instructions related
to the Title, screen text and fonts, and audio tracks if applicable) into the
Localization languages specified inüxhibit C. Licensor shall supply to Atari all
reference, instruction and other associated materials, in document and computer
readable formats, necessary to allow Atari perform such translations (the
"Localization Kit"). Such Localizations shall be integrated into the Title by
Licensor for potential Royalties only and without any additional advances or
other fees. The creation of any translation into Localization languages not
specified in Exhibit C shall be performed by Atari (at its cost), provided that
Licensor shall integrate any such additional Localizations into the Title, and
Atari shall not contract with third parties for any such integration services,
provided that, with respect to Eastern European language Localizations only,
Atari shall have the right at its sole option to contract with third parties to
perform such translation and/or integration services in lieu of Licensor (the
"Independent Localizations"). In connection with the Independent Localizations,
Licensor shall provide Atari with all Source Materials necessary for such third
party/ies to integrate and/or recompile the applicable translations in order to
create such Eastern European-language Localizations (the "Integration Kir).

 
1.12
Communications with Licensor. Consistent with Licensor's rights under its
development agreement with Transmission Games, Licensor shall use its best
efforts to facilitate direct communications between Atari and Transmission
Games, including both on-site and remote communications and/or site visits.
Licensor represents and warrants that nothing in such development agreement
prevents or will prevent direct communications between Atari and Transmission
Games.

 
 
-52-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
2.                 Acceptance
 
2.1
Acceptance Procedure. Licensor will notify Atari, in writing, when it believes
it has completed a Milestone and will, together with such notification, provide
Atari with materials in support of its proposed Milestone completion. Atari will
evaluate the materials submitted by Licensor as evidence of completion of the
Milestone. Atari agrees that when it has made a finding as to whether Licensor
has completed a Milestone in accordance with the applicable Specifications, it
will promptly provide a written acceptance or rejection (an "Evaluation") of the
Milestone to Licensor, using the Milestone Evaluation Form as set forth in
Exhibit E. Atari shall be deemed to have rejected any Milestone for which Atari
fails to provide Licensor an Evaluation within fifteen (15) business days
following Atari's receipt thereof. If Atari fails to provide such written
evaluation to Licensor within such period, Licensor may provide notice of a
follow-up request to Atari for approval of the applicable Milestone (a
"Follow-Up Approval Request"). Failure by Atari to give written approval or
disapproval within five (5) business days from the date of a Follow-Up Approval
Request will be deemed approval with respect to the subject Milestone. Any
notice of rejection shall set forth in reasonable detail the basis for Atari's
rejection. Upon receipt of a written notice of rejection, Licensor shall
promptly correct the identified deviations from the Specifications, and each
such item shall again be subject to the acceptance procedure described herein.

 
2.2
Default in Development. In the event Licensor shall fail to deliver as required
under Section 1 within five (5) business days after the time provided in the
Milestone Schedule, or shall have failed to correct a deviation from the
Specifications within thirty (30) days after Atari's initial notice thereof
under Section 2.1, or within such extended period for performance as may have
become applicable pursuant to clause [a] below, or if Licensor breaches its
obligations with regard to product support under Section 3, then Atari, at its
sole option, and without prejudice to such other legal rights as it may have
hereunder or otherwise, may:

 
[a]  
extend the time for Licensor's performance, in which case the Royalty Reduction
(as defined below) shall apply;

 
[b]  
undertake completion of the deficient item itself or with the services of any
third party, with the right to use in connection therewith any Source Materials
previously delivered or due to Atari pursuant to this Agreement, and deduct its
fully burdened costs thereof (including without limitation royalties, if any,
paid to others) from any amounts due to Licensor hereunder; or

 
                     [c]
in the further event of a failure to deliver as required under Section 1 within
fifteen (15) days after the time provided in the Milestone Schedule, upon notice
to Licensor (a "Production Take-Over Notice"), immediately take over production
of the Title, making all unpaid payments to Transmission Games directly, on
Licenser's behalf (unless a Licensor Insolvency Event has occurred), in
accordance with E4hibit B, Schedule 1 for the Title and reducing the
corresponding fees due to Licensor upon approval of the applicable Milestones by
the amount of such payments made directly to Transmission Games (a "Production
Take-Over"). In the event of a Production Take-Over, and in the further event of
a failure to deliver Milestone Eight (Gold Master) within fifteen (15) days of
the time provided in the Milestone Schedule, then (i) the fee due to Red Mile
upon approval of Milestone Eight shall automatically be deemed to be reduced by
Two Hundred Fifty Thousand Dollars ($250,000.00) and (ii) royalty rate
applicable at such time (inclusive of any Royalty Reduction) shall be further
reduced by one-half.

 
As used herein, a "Royalty Reduction' means an automatic penalty in the form of
a reduction of the royalties otherwise payable to Licensor hereunder in the
following amounts: for a failure to deliver the applicable Milestone within
fifteen (15) days of the time provided in the Milestone Schedule, a reduction of
such royalties by five percent (5%) of Net Receipts (i.e., if the royalties
otherwise payable to Licensor were 30% of Net Receipts, they would be reduced to
25% of Net Receipts); for a failure to deliver the applicable Milestone within
thirty (30) days of the time provided in the Milestone Schedule, a reduction of
such royalties by ten percent (10%) of Net Receipts; and for a failure to
deliver the applicable Milestone within forty-five (45) days of the time
provided in the Milestone Schedule, a reduction of such royalties by fifteen
percent (15%) of Net Receipts. Notwithstanding anything herein to the contrary,
no Royalty Reduction shall apply in the event that the Gold Master, including
Title versions for all Platforms and all Localizations (other than the Non-EFIGS
Localizations), are delivered to Atari by February 20, 2009.
 
 
-53-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
3.                 Product Support
 
3.1
Support Services and Assistance; Technical Consultation. Licensor agrees to
provide the support services and assistance set forth in the Support Schedule.
In addition, Licensor agrees to make its development personnel or those of its
third-party contractors reasonably available for telephone consultation and
in-person assistance (at Atari's expense for reasonable and documented travel
and lodging expenses) for purposes of assisting Atari and its contractors in
connection with the Deliverables and in connection with product demonstrations.

 
3.2
Limited Warranty. Licensor warrants that during the Term each Deliverable and
the Title shall be free from any condition affecting it that renders the
marketing or use of such Deliverable or the Title into which it is incorporated
for its intended purpose difficult or impracticable (a "Material Defect"), and
that each such Deliverable and the Title shall appear and perform in all
respects substantially in accordance with the Specifications. Licensor shall use
its best efforts to submit to Atari as quickly as possible and at no charge to
Atari all changes necessary to correct Material Defects as to which Atari
notifies Licensor in writing. In the event that Licensor is unable to deliver to
Atari any such change within ten (10) days, Licensor shall notify Atari in
writing as to the status of such change and its estimated date of completion.
For one (1) year following the expiration of the Term or earlier termination of
this Agreement, Licensor shall provide to Atari this same limited warranty,
provided that Licensor shall not be obligated to supply with any changes that
are required because of changes to operating systems, system hardware or system
software that are released following such expiratiion or termination.

 
3.3
Exclusions. The limited warranty set forth in Section 3.2 shall not apply to
defects in or resulting from programs or materials or portions thereof supplied
to Licensor by Atari or any of Atari's agents or contractors.

 
4.                  License Grants
 
4.1
Distribution License to Atari. Licensor hereby grants to Atari during the Term
(and the sell-off period as described below) an irrevocable, exclusive (other
than during the sell-off period) license to make, use, publish, sell, offer for
sale, distribute, reproduce, transmit, publicly perform, and publicly display
(and/or have third-parties perform the foregoing) the Deliverables and the Title
and the Intellectual Property and Intellectual Property Rights with respect
thereto as reasonably necessary or useful for Atari to manufacture, market,
sell, license, distribute and promote the Title (either as delivered by Licensor
or as modified by Atari), the Exclusive Derivative Products and the Ancillary
Products, in each case without further approval by Licensor. Licensor hereby
agrees that, pursuant to this license, Atari shall have the exclusive right
during the Term to publish market, distribute, sell, license and otherwise
exploit the Title for the Platforms, the Exclusive Derivative Products and the
Ancillary Products.

 
4.2
Support License to Atari. Licensor hereby grants to Atari during the Term and
the sell-off period and for one (1) year thereafter an irrevocable license to
make, use, sell, offer for sale, distribute, reproduce, transmit, publicly
perform, and publicly display (and/or have third-parties perform the foregoing)
the Deliverables and the Title and the Intellectual Property and Intellectual
Property Rights with respect thereto as necessary in Atari's discretion for
Atari to maintain, support, upgrade, repair, or replace the Title and units of
the Title (either as delivered by Licensor or as modified by Atari).

 
4.3
Exclusivity. During the Term, Licensor shall not offer or license to any other
Person any interactive game product or the right to distribute or produce any
such product based on the HEROES OVER EUROPE property for the Platforms (or any
successors thereto), including, without limitation, any such product distributed
by means of an electronic download, any such product made available for play
from an online or Internet site (including, without limitation, an Internet
service provider or online system), or any such product sold with computer or
multimedia hardware, modems or other peripherals. In addition, during the
Holdback Period, Licensor shall not, directly or indirectly (i) engage in the
development, publishing, licensing or production of any product of the Game Type
or (ii) enter into any agreement with any third party with respect thereto.

 
4.4
Term and Territory. The term of this Agreement shall commence on the effective
date and expire on the seventh (7th) anniversary of the Initial Release (the
"Initial Term"), provided that the Initial Term (and each Renewal Term, if any)
shall automatically be extended for an additional one (1) year period as from
expiration of the Initial Term or Renewal Term, as applicable (each, a "Renewal
Term" and, together with the Initial Term, the "Term") unless either party
terminates this Agreement via notice no later than ninety (90) days prior to the
expiration of the Initial Term or the current Renewal Term, as applicable. The
rights granted to Atari hereunder shall be effective throughout the United
States, its territories and possessions ("Domestic Territory") and the remainder
of the world other than the Domestic Territory ("International Territory"). (The
Domestic Territory and the International Territory are jointly referenced herein
as the "Territory.")



 
-54-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
4.5
Moral Rights. Subject to Licensor's approval rights, as set forth in Section 5.5
below, and so long as Atari is in compliance with such approval rights, Licensor
expressly assigns to Atari any and all rights of paternity or integrity, rights
to claim authorship, to object to any distortion, mutilation or other
modification of, or other derogatory actions in relation to any Deliverables
and/or Title, whether or not the foregoing would be prejudicial to Licensor's
honor or reputation, and any similar right, existing under judicial or statutory
law of any country in the world, or under any treaty ("Moral Rights"),
regardless of whether such right is denominated or generally referred to as a
moral right. Licensor hereby irrevocably transfers and assigns to Atari any and
all Moral Rights that Licensor may have in any Deliverables or Title. Licensor
hereby forever waives and agrees never to assert any and all Moral Rights it may
have in the Deliverables or Title.

 
4.6
Atari's Retained Rights. Atari retains complete ownership of all Intellectual
Property, Intellectual Property Rights, and know-how supplied to Licensor by
Atari or any of Atari's contractors or agents. Licensor shall not have any
right, title, license, or other form of ownership interest in any of Atari's
Intellectual Property or Intellectual Property Rights existing as of the date of
this Agreement, Intellectual Property or Intellectual Property Rights later
developed by Atari, or any Intellectual Property or Intellectual Property Rights
supplied to Licensor by Atari or by Atari's contractors or agents. Licensor's
use of any such Atari's Intellectual Property or Intellectual Property Rights
shall be only for the purpose of performing Licensor's obligations under this
Agreement, in accordance with the Specifications, for developing the
Deliverables, and Licensor shall not under any circumstances have any other or
further right or license whatsoever with respect thereto.

 
4.7
Future Products. Atari shall have the exclusive right throughout the Term,
subject where applicable to the Developer First Refusal, to develop, publish and
otherwise exploit any expansion packs, add-on packs, premium modules, DLC,
Ports, or conversions of the Title (collectively, the "Exclusive Derivative
Products"). Atari shall have the Right of First Negotiation and the Last Right
to Match with respect to publishing, licensing, distribution, and/or other
exploitation of the initial Sequel (the "First Sequel') and any spin-offs of the
Title. With respect; to any Sequels other than the First Sequel (each an
"Additional Sequel"), Atari shall unless Licensor elects to publish the
applicable Additional Sequel In-House, have the Right of First Negotiation and
the Last Right to Match. With respect to any Additional Sequel published
In-House by Licensor, Atari shall have the Atari Distribution Option. The
foregoing spin-offs, First Sequel, Additional Sequels and the Exclusive
Derivative Products shall be referred to herein as the "Future Products").

 
5.                  Intellectual Property Rights
 
5.1
Licensor's Trademarks. Use of the "HEROES OVER EUROPE" trademark (or other
trademarks of Licen­sor) in connection with the Title, and the goodwill
associated therewith, shall inure to the benefit of Licen­sor. Atari shall have
no right, title and interest in or to such trademarks or Licensor's copyrights
or patents, except to the limited extent of the license to use the same pursuant
to this Agreement. Upon request, Atari agrees to deliver to Licensor free of
cost six (6) samples of the Title together with its packaging material for
trademark registration purposes in compliance with applicable laws. Atari
further agrees to provide Li­censor with the date of the first use of the Title
in interstate and intrastate commerce. If Atari requests that Licensor obtain
trademark or copyright protection with respect to the "HEROES OVER EUROPE"
trade­mark (or other trademarks or copyrights with respect to the Deliverables
and the Title) in any country in the Territory where Licensor had not previously
obtained such protection, then Licensor agrees to take rea­sonable actions to
obtain such protection.

 
5.2
Trademark and Copyright Notices. Each Deliverable, where applicable, shall bear
a copyright notice and a trademark notice in the name of Licensor and any other
parties with an interest therein. Atari shall not re­move such notice(s) from
the Title and shall cause to be affixed on each unit of the Title manufactured,
dis­tributed, or sold under this Agreement, and on advertising, promotional, and
packaging material with respect thereto, an appropriate credit notice as
reasonably necessary to protect any trademark, copyright or other rights of
Licensor in the Title. The appropriate Licensor notice is as follows: "(c)[year]
[Licensor]. "[Trademark] is a trademark of [Licensor]". The year referred to in
the copyright notice is the year in which the particular rendition of the Title
was first published. If reasonably necessary because of space constraints, Atari
may use the following short-form notice "[Property Name] ®&(c) [Licensor]."

 


-55-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
5.3
Atari's Rights. Notwithstanding anything else herein to the contrary, it is
hereby further agreed that Atari shall own the copyright in any instructions or
rules for the Title (except to the extent that the same were in­cluded in the
Deliverables) and Exclusive Derivative Products, and/or unrelated insert or
in-pack which may be published, included, and/or offered for sale in conjunction
with the Title; provided, however, that this shall not be deemed to grant to
Atari any right in the underlying "HEROES OVER EUROPE" prop­erty (including,
without limitation, all Intellectual Property and Intellectual Property Rights
with respect thereto) itself. Atari shall also hold the copyright in any
packaging, wrapping, advertising, and/or promo­tional material relating to the
Title, or in any other written or printed material created by Atari (or its
con­tractors), which pictures, depicts, or describes the Title; provided,
however, that this shall not be deemed to grant to Atari any right in the
underlying "HEROES OVER EUROPE" property. It is understood that Atari may place
appropriate copyright and other notices on the Title and such material,
including, without limitation, if applicable, credits for any third-party
contractor of Atari.

 
5.4
Offensive Litigation. Atari shall assist Licensor, to the extent reasonably
necessary, in the procurement of any protection or to protect any of Licensor's
rights to the Title, and Licensor, if it so desires, may com­mence or prosecute
any claims or suits in its own name and at its sole cost and expense. Upon the
prior written consent of Atari, which shall not be unreasonably withheld or
delayed, such claim or suit may be commenced or prosecuted in the name of Atari
or with both Atari and Licensor joined as parties thereto. Any and all sums
collected or recovered in any such suit or suits, whether by decree, judgment,
settlement or otherwise, will belong exclusively to Licensor. Upon request of
Licensor, Atari will execute all papers, testify on all matters and otherwise
cooperate in every way necessary and desirable for the prosecution of any such
action or proceeding, and Licensor will reimburse Atari for the expenses
incurred as a result of such cooperation. Atari shall notify Licensor in writing
of any infringements or imitations by others of the Licensor's property on
articles similar to the Title if and when such become known to Atari. Licensor
shall have the sole right to determine whether or not any action shall be taken
on account of such infringements; provided, however, that if Licensor fails to
do so promptly upon request of Atari, then Atari may institute any such suit or
take any action on account of any such infringements, provided that Atari has
obtained the prior written consent of Licensor to do so, which shall not be
unreasonably withheld or delayed. Should Atari receive Licensor's consent as
aforesaid and institute or prosecute any action or proceeding against third
parties for or by reason of any unlawful infringement of the rights granted to
Atari under this Agree­ment, such action or proceeding will be instituted,
maintained, and/or prosecuted solely at the cost and ex­pense of Atari, and any
and all sums collected or recovered in any such suit or suits, whether by
decree, judgment, settlement or otherwise, will belong exclusively to Atari.
Upon request of Atari, Licensor will execute all papers, testify on all matters
and otherwise cooperate in every way necessary and desirable for the prosecution
of any such action or proceeding, and Atari will reimburse Licensor for the
expenses in­curred as a result of such cooperation.

 
5.5
Licensor hereby, on behalf of itself, its employees and its contractors,
irrevocably waives and agrees never to assert against Atari, any and all moral
or "droit moral" rights that Licensor, its employees or its contrac­tors may
have in or with respect to the Specifications, Deliverables, Title, the Software
and Licensor Trademarks, even after expiration or termination of this Agreement.
Licensor acknowledges that the Title is created for a commercial purpose. Except
as expressly provided otherwise herein, the rights licensed to Atari hereunder
shall give Atari or any third party designated by Atari, the unlimited right to
manufacture, sell, sublicense or otherwise vend the Title, the Exclusive
Derivative Products and Ancillary Products, by any method in which Atari
desires, and to use any trademarks, trade names or labels in connection
therewith, subject to the trademark notice provisions set forth in Exhibit A
hereto and the restrictions and reserved rights of Licensor contained herein.

 
 
-56-

--------------------------------------------------------------------------------

Exhibit 10.12
 

 
 
5.6
License to Use Licensor Trademarkq. Licensor hereby grants Atari, its licensee
or sublicensee a non­exclusive license to use such Licensor Trademarks for use
in the Title, the Exclusive Derivative Products and/or Ancillary Products to
fulfill its obligations under Section 5.2 hereinabove as publisher for the Term
and subject to the terms of this Agreement.

 
6.                 Marketing and Production
 
6.1
Marketing Commitment. Atari shall use commercially reasonable efforts to market
the Title within the Territory and shall commit to a Marketing Budget of at
least $1 million. Atari has no other marketing obligations hereunder and,
subject to the foregoing commitment, Atari may devote to the Title such
marketing efforts as Atari shall determine in its sole discretion.

 
6.2
Marketing Particulars. Except as otherwise provided in Section 6.1, Atari shall
have the exclusive right to determine, at its sole discretion, all matters
regarding the marketing of the Title, Exclusive Derivative Products and
Ancillary Products, including without limitation, all aspects of advertising;
promotion; packaging; channels and methods of distribution, including, without
limitation, any bundling or OEM arrangements; pricing; terms of sale or license;
introduction dates; the territories to be exploited; and (subject to Licensor's
approval rights pursuant to Section 5.5) the trademarks, service marks and logos
under which the Title, Exclusive Products and/or Ancillary Products are
marketed. Licensor shall have the right of consultation with respect to Atari's
U.S. marketing plan for the Title.

 
6.3
Samples. Atari shall provide without charge to Licensor fifty (50) samples of
each Title Platform version published for sale in the United States and at least
five (5) samples of every Localization published by Atari pursuant to this
Agreement.

 
7.                Compensation to Licensor
 
   Atari shall pay Licensor the compensation (the "Compensation") as defined in
and as and when set forth in the Compensation Schedule (Exhibit D). For amounts
associated with Licensor's completion of a Milestone, Atari may withhold the
entire amount if Atari has not accepted the associated Milestone as completed
under the terms of Section 2.1. Any amounts withheld shall be released to
Licensor if and when all Milestone development is current or with the payment
due on Final Acceptance, whichever occurs sooner, provided that this Agreement
has not as of such time been canceled or terminated.
 
8.                Attribution, Publicity and Promotional Appearances
 
8.1
Attribution. Licensor shall be entitled to such credits as are specified in the
Credit Schedule as set forth in Exhibit A attached hereto.

 
8.2
Publicity Involving Atari. Licensor shall not use Atari's name or any of Atari's
Intellectual Property in any press release, advertisement or promotional
materials without Atari's prior written consent, such consent not to be
unreasonably withheld.

 
9.                Representations and Warranties
 
As an inducement to Atari entering into and consummating this Agreement,
Licensor represents, warrants and covenants as follows:
 
9.1
Organization Representations; EnforceAbility. Licensor is duly organized,
validly existing and in good standing in the jurisdiction as stated in Exhibit A
to this Agreement. The execution and delivery of this Agreement by Licensor and
the transactions contemplated hereby have been duly and validly authorized by
all necessary action on the part of Licensor. This Agreement constitutes a valid
and binding obligation of Licensor enforceable in accordance with its terms.

 
9.2
No Conflict. The entering into and performance of this Agreement by Licensor
does not and will not violate, conflict with or result in a material default
under any other contract, agreement, indenture, decree, judgment, undertaking,
conveyance, lien or encumbrance to which Licensor or any of its affiliates is a
party or by which it or any of its property is or may become subject or bound.
Licensor will not grant any rights under any future agreement, nor will it
permit or suffer any lien, obligation or encumbrances that will conflict with
the full enjoyment by Atari of its rights under this Agreement.

 
 
-57-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
9.3
Right to Make Full Grant. Except as set forth in Schedule 9.3 (the "Security
Interests"), Licensor has and shall have all requisite ownership, rights and
licenses to perform its obligations under this Agreement fully as contemplated
hereby and to grant to Atari all rights with respect to the Deliverables, the
Title and any Source Materials purported to be granted hereunder, including,
without limitation, the exclusivity grants contained herein, free and clear of
any and all agreements, liens, adverse claims, encumbrances and interests of any
Person, including, without limitation, Licensor's employees, agents, artists and
contractors and such contractors' employees, agents and artists, who have
provided, are providing or shall provide services with respect to the
development of the Deliverables and the Title.

 
                     9.3.1
Security Interests. Licensor is permitted to grant all the licenses and rights
granted to Atari hereunder pursuant to the terms of the Security Interests and
such grant does and shall not violate any representation, warranty or covenant
thereunder.

 
9.4
Noninfringement. Nothing contained in the Deliverables or the Title, required in
the process of incorporating the Deliverables into the Title, or required in
order for Licensor to create and deliver the Deliverables and the Title under
this Agreement does or will infringe, violate or misappropriate any Intellectual
Property or Intellectual Property Right of any third party. Further, no
characteristic of the Deliverables or the Title does or will cause
manufacturing, using, maintaining or selling units of the Title containing the
Deliverables to infringe, violate or misappropriate any Intellectual Property or
Intellectual Property Right of any Person.

 
9.5
No Pending or Current Litigation. Licensor is not involved in current
litigation, arbitration or any other claim and knows of no pending litigation,
arbitration, other claim, or fact which may be the basis of any claim regarding
any of the materials Licensor has used or will use to develop or has
incorporated or will incorporate into the Deliverables or the Title to be
delivered under this Agreement.

 
9.6
No Harmful Content. The Deliverables and the Title as delivered by Licensor to
Atari contain and will contain no matter which is injurious to end-users or
their property, or which is scandalous, libelous, obscene, an invasion of
privacy or otherwise unlawful or tortious.

 
9.7
No Viruses. Each Deliverable developed under this Agreement and the media upon
which it is delivered to Atari contain and will contain no computer viruses,
booby traps, worms, time bombs or other programming designed to interfere with
the normal functioning of the Deliverables, the Title into which the
Deliverables are and/or will be incorporated, or Atari's or the end-user's
equipment, programs or data.

 
9.8
No Easter Eggs/Unauthorized Content. Each Deliverable and the Title contain and
will contain no functionality, graphics, or audio or visual material, including
without limitation references to Licensor, Licensor's employees or consultants,
Licensor's competitors, Atari, or any other entity or person, unless such
material has been disclosed to, prescribed by, or supplied by Atari.

 
9.9
First-Party Approvals. Licensor has received concept approval for the Title from
Microsoft Corporation and Sony Computer Entertainment of America, Inc.

 
9.10
Credits. The credit requirements and other materials delivered by Licensor to
Atari, including, but not lim­ited to, any and all third party credits under
this Agreement shall be complete and accurate and Atari shall incur no
liabilities to any third parties arising out of the use of such materials and
compliance with such credit requirements pursuant to Atari's rights in the
Title.

 
9.11
Third-Party Payments. Licensor shall be solely responsible for any and shall pay
any third party payments or residuals for use of the Title, Content, Title
engine, third party tools, and Software as contemplated and to be allowed
hereunder (including without limitation music publisher royalties, if
applicable).

 
9.12
Inducement Letter. Licensor shall cause Transmission Games to sign the
inducement letter in the form attached hereto as Exhibit F.

 
10.              Atari's Representations and Warranties
 
   As an inducement to Licensor entering into and consummating this Agreement,
Atari represents, warrants and covenants as follows:
 
 
-58-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
10.1
Organization Representations: Enforceability. Atari is a duly organized, validly
existing corporation in good standing in Delaware. The execution and delivery of
this Agreement by Atari and the transactions contemplated hereby have been duly
and validly authorized by all necessary action on the part of Atari. This
Agreement constitutes a valid and binding obligation of Atari enforceable in
accordance with its terms.

 
10.2
No Conflict. The entering into and performance of this Agreement by Atari does
not and will not violate, conflict with or result in a material default under
any other contract, agreement, indenture, decree, judg­ment, undertaking,
conveyance, lien or encumbrance to which Atari is a party. Atari will not grant
any rights under any future agreement, nor will it permit or suffer any lien,
obligation or encumbrances that will conflict with the full enjoyment by
Licensor of its rights under this Agreement.

 
10.3
Noninfringement. Nothing contained in any materials supplied to Licensor by
Atari or any of Atari's agents or contractors does or will infringe, violate or
misappropriate any Intellectual Property or Intellec­tual Property Right of any
third party. Further, no characteristic of such materials does or will cause
manu­facturing, using, maintaining or selling units of the Title to infringe,
violate or misappropriate any Intellec­tual Property or Intellectual Property
Right of any third party.

 
11.               Indemnification
 
11.1
Licensor's Indemnification of Atari. Licensor hereby indemnifies Atari, its
officers, directors and employees, and agrees to defend and hold them harmless
from and against any and all liability, damage, loss or expense (including
reasonable attorneys' fees) (A) arising from any third party claim, demand,
action or proceeding (a "Claim") based upon (i) the alleged breach of any of
Licensor's representations, warranties or covenants set forth in Section 9; (ii)
the failure of Licensor's Deliverables to perform in accordance with the
Specifications; (iii) Licensor's tortious conduct; or (iv) Licensor's breach of
Section 13, or (B) incurred in the settlement or avoidance of any such Claim,
provided, however, that Atari shall give prompt notice to Licensor of the
assertion of any such Claim and provided further that Licensor shall have the
right to select counsel and control the defense thereof, subject to Atari's
right to participate through counsel (at its own expense) therein. Atari shall
have the right to withhold amounts otherwise payable to Licensor under this
Agreement not in excess of the amount reasonably believed to be subject to any
such Claim and to apply such amounts as required in satisfaction of the
foregoing indemnities.

 
11.2
Atari's Indemnification of Licensor. Atari hereby indemnifies Licensor, its
officers, directors, and employees, and agrees to defend and hold them harmless
from and against any and all liability, damage, loss or expense (including
reasonable attorneys' fees) (A) arising from any third-party claim, demand,
action or proceeding (a "Claim") based upon (i) the alleged breach of any of
Atari's representations, warranties or covenants set forth in Section 10; (ii)
Atari's tortious conduct; or (iii) Atari's breach of Section 13, or (B) incurred
in the settlement or avoidance of any such Claim, provided, however, that
Licensor shall give prompt notice to Atari of the assertion of any such Claim
and provided further that Atari shall have the right to select counsel and
control the defense thereof, subject to Licensor's right to participate through
counsel (at its own expense) therein.

 
12
Distribution Option. For Additional Sequels published In-House by Licensor,
Atari shall have an exclusive distribution option, as further described below,
in accordance with Section 4.7. Should Licensor decide to distribute any such
Additional Sequel within the world-wide territory, Atari shall have the right of
first refusal for the distribution of such Additional Sequel within such
territory. Such Additional Sequels will, on a case-by-case basis, be announced
by Licensor to Atari, together with reasonably detailed information about such
Additional Sequel (including prototype and/or playable level), no earlier than
upon completion of a prototype or playable level thereof and no later than 180
days prior to the Gold Master delivery thereof, to be distributed by Atari.
Atari may, within fifteen (15) business days following such announcement, submit
a written offer to Licensor with respect to distribution of such Additional
Sequel (the "Atari Offer"). If the parties do not reach a definitive agreement
with respect to such distribution within sixty (60) days following submission by
Atari of its written offer, then Licensor shall have the right to offer to
license the applicable Additional Sequel for distribution to a third party,
provided that if the terms offered by Licensor to such third party (the "Third
Party Terms") are no less favorable to such third

 
 
 
-59-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
party than the terms for Atari in the Atari Offer or in the best terms offered
by Licensor in response to the Atari Offer, then Licensor shall offer 1.0 Atari
the right to distribute the applicable Additional Sequel on the Third Party
Terms and Atari shall have ten (10) business days to accept the Third Party
Terms. In the event that Atari accepts the Third Parity terms within the
foregoing ten (10) business day period, then the parties shall use best efforts,
negotiating in good faith, promptly to conclude a definitive agreement in
accordance with the Third Party Terms. If Atari does not accept the Third Party
Terms within the foregoing ten (10) business day period, then Licensor shall
have the right to license the applicable Additional Sequel on substantially the
same terms as the Third Party Terms. The distribution option of Atari as
described in this Section 12 shall be referred to herein as the "Atari
Distribution Option".
 
13.              Confidentiality
 
13.1
Preservation of Confidentiality. Each party ("Receiving Party") agrees that it
will hold all Confidential Information of the other party ("Disclosing Party")
in trust for the sole benefit of the Disclosing Party and for the exercise of
the limited rights expressly granted to the Receiving Party under this
Agreement. The Receiving Party shall take all reasonable steps necessary to
preserve the confidentiality of the Confidential Information of the Disclosing
Party, including, but not limited to, those steps that the Receiving Party takes
to protect the confidentiality of its own most highly confidential information.
Except as may be expressly authorized by the Disclosing Party in writing, the
Receiving Party shall not at any time either before or after any termination of
this Agreement, directly or indirectly: (i) disclose any Confidential
Information to any person other than an employee or subcontractor of the
Receiving Party who needs to know or have access to such Confidential
Information for the purposes of this Agreement, and only to the extent necessary
for such purposes; (ii) except as otherwise provided in this Agreement,
duplicate the Confidential Information for any purpose whatsoever; or (iii) use
the Confidential Information for any reason or purpose other than as expressly
permitted in this Agreement.

 
1.
The Receiving Party shall notify each of its employees and subcontractors to
whom it discloses or provides access to Confidential Information, that such
disclosure or access is made in confidence and, prior to such disclosure or
provision of access, the Receiving Party shall obtain such employee's or
subcontractor's writ­ten agreement to protect the confidentiality of the
Confidential Information.

 
13.2
Obligations Upon Unauthorized Disclosure. If at any time, the Receiving Party
becomes aware of any unauthorized duplication, access, use, possession or
knowledge of any Confidential Information, the Receiving Party shall immediately
notify the Disclosing Party. The Receiving Party shall provide any and all
reasonable assistance to the Disclosing Party to protect the Disclosing Party's
proprietary rights in any Confidential Information that the Receiving Party or
its employees or subcontractors may have directly or indirectly disclosed or
made available and that may be duplicated, accessed, used, possessed or known in
a manner or for a purpose not expressly authorized by this Agreement, including,
but not limited to enforcement of confidentiality agreements, commencement and
prosecution in good faith of legal action (alone or with the Disclosing Party),
and reimbursement for all reasonable attorneys' fees (and all related costs),
costs and expenses incurred by the Disclosing Party to protect its proprietary
rights in the Confidential Information. The Receiving Party shall take all
reasonable steps requested by the Disclosing Party to prevent the recurrence of
any unauthorized duplication, access, use, possession or knowledge of the
Confidential Information.

 
13.3
Exceptions. The foregoing restrictions will not apply to information to the
extent that the Receiving Party can demonstrate such information (i) was known
to the Receiving Party at the time of disclosure to the Receiving Party by the
Disclosing Party as shown by the files of the Receiving Party in existence at
the time of disclosure; (ii) has become publicly known through no wrongful act
of the Receiving Party; (iii) has been rightfully received from a third party
authorized by the Disclosing Party to make such disclosure without restriction;
(iv) has been approved for release by written authorization of the Disclosing
Party; or (v) has been disclosed by court order or as otherwise required by law,
provided that the Receiving Party has notified the Disclosing Party immediately
upon learning of the possibility of any such court order or legal requirement
and has given the Disclosing Party a reasonable opportunity (and cooperated with
the Disclosing Party) to contest or limit the scope of such required disclosure
(including without limitation application for a protective order).

 
 
-60-

--------------------------------------------------------------------------------

Exhibit 10.12
 
13.4
Confidentiality of Agreement. Notwithstanding Section 13.1, each party may
disclose the terms and conditions of this Agreement (i) as required by any court
or other governmental body or as otherwise required by law, provided that such
party has notified the other party immediately upon learning of the possibility
of any such requirement and has given the other party a reasonable opportunity
(and cooperated with the other party) to contest or limit the scope of such
required disclosure (including without limitation application for a protective
order); (ii) to legal counsel; (iii) in confidence, to accountants, banks, and
financing sources and their advisors; and (iv) in confidence, in connection with
the enforcement of this Agreement or rights under this Agreement.
Notwithstanding anything to the contrary in this Agreement, the parties shall
publicly disclose the existence and general nature of this Agreement through a
joint press release, the text of which shall be jointly approved by the parties
and the timing of which shall be at Atari's sole discretion (the
"Announcement"). Except as provided in subsections (i) through (iv) above, any
public disclosure of the existence and/or general nature of this Agreement prior
to the Announcement by Licensor shall require prior written consent of Atari.

 
13.5
Return of Confidential Materials. Upon any expiration, termination or
cancellation of this Agreement or the completion of Licensor's services
hereunder, or at any time that Atari may request, each party shall promptly
return to the other all Confidential Information in tangible form which is then
in the possession or control of such party.

 
13.6
Notwithstanding anything to the contrary contained herein, the confidentiality
restrictions set forth herein shall not apply to Atari with respect to
disclosure to third parties necessary in connection with Atari's or its
licensees' or sublicensees' exploitation of the Content, the Software, Ancillary
Products and the Title in accordance with the terms and conditions of this
Agreement.

 
14.               Termination
 
14.1
Subject to Section 15.2, and in the event of a material breach of this Agreement
by Atari prior to completion of the Title, Licensor may terminate this Agreement
by giving thirty (30) days prior written notice. Notwithstanding the foregoing,
this Agreement will not terminate at the end of the notice period if Atari has
cured the breach about which it has been notified. After completion of the
Title, Licensor agrees that its sole remedy for failure by Atari or its
licensees to cure, or attempt to cure, any breach hereof, including failure to
use reasonable efforts to insure that such trademark notices are placed in the
manner on the Title as directed by Licensor, shall be a legal claim for damages,
and Licensor hereby waives all rights to seek injunctive relief.

 
14.2
Subject to Sections 15.1 and 15.2, and in addition to Atari's other termination
rights hereunder and without limiting Atari's rights or remedies at law or in
equity, Atari may upon written notice to Licensor terminate this Agreement as a
result of a material breach of this Agreement by Licensor, provided that
Licensor may cure such breach in fifteen (15) days from the date said notice is
deemed delivered as set forth in Section 20 except for termination by Atari for
material breach pursuant to Section 2.2, in which case termination shall be
deemed effective immediately. A material breach may include, but is not limited
to, Licensor's failure to finish the Title, Licensor's ceasing to do business,
Licensor's filing for bankruptcy or otherwise being insolvent, Licensor's
failure to have the Deliverables approved by Atari, and/or Licensor's failure to
finish the Title on time or on budget as per the Milestone schedule. In the
event of such termination, Atari shall have no obligation to pay Licensor any
additional installments of the Compensation, and Atari shall be entitled to be
paid back or to recover any and all payments for non-approved Milestones.

 
14.3
Subject to Section 15.2, and in addition to Atari's other termination rights
hereunder, and without limiting Atari's rights or remedies at law or in equity,
Atari may terminate this Agreement at any time prior to the Final Delivery Date,
without cause, by providing Licensor with written notice of such termination. In
the event of such termination, Atari shall have no obligation to pay Licensor
any additional installments of the Milestone payments except as set forth
herein. If Atari has given written approval of a Milestone as set forth herein,
then Atari shall honor its payment obligations for such approved Milestone and
in addition shall pay Licensor the pro-rated amount for the then current
Milestone.

 
14.4
Subject to Sections 15.1 and 15.2, and in addition to Atari's other termination
rights hereunder, and without limiting Atari's rights or remedies at law or in
equity, after approval of the final Deliverables by Atari, any applicable
licensor(s), and any applicable Manufacturers, Atari may terminate this
Agreement at any time

 
 
-61-

--------------------------------------------------------------------------------

Exhibit 10.12

 
 
for a breach of any of the representations, warranties, obligations, or
indemnifications made, or agreed to, by Licensor herein, or any material breach
of this Agreement. In the event of such termination, Atari shall (i) have no
obligation to pay Licensor any additional Royalties hereunder, including, but
not limited to, any Royalties earned, but for which Atari has not yet rendered
an accounting.
 
14.5
Subject to Section 15.2 and in addition to Atari's other termination rights
hereunder, if a receiver, administrator, administrative receiver or manager
shall be appointed or any distress or execution or other process shall be levied
on or enforced (and not being discharged within 30 days) over the whole or any
part of Licensor's assets, or if Licensor offers to make or makes any
arrangement with or for the benefit of its creditors, or commits an act of or
files for bankruptcy, or if any petition to consider a resolution for the making
of an administration order or to wind up or dissolve Licensor shall be passed or
presented, or if Licensor ceases to carry on business, or suffers any analogous
proceedings under foreign law (any of the foregoing, a "Licensor Insolvency
Event"), then Atari shall have the right to immediately terminate this Agreement
upon written notice to Licensor. If this Agreement is terminated pursuant to
this Section 14.5, neither this Agreement nor any right or interest herein shall
be deemed an asset in any insolvency, receivership, bankruptcy arrangement
proceedings, and neither Licensor, its receivers, representatives, trustees,
agents, administrators, successors and/or assigns shall have any right to sell,
exploit or in any way deal in any of the Title or Deliverables. In the event
this Agreement is terminated by Atari hereunder, any and all Deliverables
created by or on behalf of Licensor hereunder shall be immediately delivered to
Atari.

 
14.6
Notwithstanding anything to the contrary contained herein, Atari's right to
terminate this Agreement as set forth herein shall include the right to
terminate the Agreement in whole or in part.

 
14.7
Survival. The respective rights, obligations, representations and warranties of
the parties under Sections 1.6, 2.2, 9 through 14, 15, 16, 18, 20, and 22
through 32 shall survive any cancellation, termination or expiration of this
Agreement.

 
15.               Rights in Title and Software upon Termination
 
15.1
In the event Atari terminates this Agreement for a material breach by Licensor
prior to the delivery of the final Deliverables as set forth in Section 14 above
or in accordance with Section 14.5, Atari may, in its sole discretion, within
sixty (60) days of the notice of termination elect to retain all rights licensed
to it hereunder with respect to the Title, Software and Content. Licensor shall
deliver to Atari all Source Materials for the Title and provide Atari with
reasonable assistance in completing development of the Title. Atari may provide
the Software and Content to a third party developer for completion of the Title.
In the event Atari elects to have a third party developer complete the Title,
Atari's only payment obligation to Licensor shall be a pro-rated royalty, and
Atari shall only have an obligation to pay Licensor any such pro­rated royalty,
if any, after Atari has recouped any and all of the Milestone payments paid to
Licensor hereunder and all other development costs paid by Atari in order to
complete the Title. The pro-rated royalty rate shall be computed by multiplying
the royalty rate set forth on Exhibit D by a fraction the numerator of which is
the dollar amount associated with all completed and approved Milestones and the
denominator of which is the total dollar amount paid by Atari for delivery of
the completed Title (i.e., any and all Milestone payments paid hereunder plus
any monies paid to a third party developer).

 
                     15.1.1
In the event Atari terminates this Agreement for a material breach by Licensor
after approval of the final Deliverables as set forth in Section 14.4 above or
in accordance with Section 14.5, Atari may, in its sole discretion, within sixty
(60) days of the notice of termination elect to retain all rights licensed to it
hereunder with respect to the Title(s), Software, Ancillary Products, Future
Products and Content. Licensor shall deliver to Atari all source materials for
the Title. In accordance with Section 14.4, Atari may retain a reasonable
estimated amount from royalties hereunder, including, but not limited to, any
royalties earned, but for which Atari has not yet rendered an accounting, in
anticipation of damages hereunder.

 
 
-62-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
15.2
In the event (i) Atari terminates this Agreement as set forth in Section 14.2,
14.4 or 14.5 and Atari elects not to exercise its rights under Section 15.1, if
any; (ii) Atari terminates this Agreement pursuant to Section 14.3; or (iii)
Licensor terminates this Agreement pursuant to Section 14.1, all rights granted
to Atari by Licensor hereunder shall immediately revert to Licensor subject to
the sell-off period ("Sell-Off Period") set forth in Section 16. If Licensor
completes the Title, licenses the Title and/or Software and/or Content, or in
any other manner, now known or hereinafter discovered, invented, or developed,
exploits the Title and/or Software and/or Content, Licensor shall, from first
dollar received from any source, including development dollars, pay Atari the
total amount of the Milestone payments and any other amounts paid by Atari to
Licensor prior to the date of termination.

 
15.3
Notwithstanding anything to the contrary contained herein, following the
expiration or termination of this Agreement both Atari and Licensor shall
continue to have the right to receive revenues and/or royalties from any and all
licenses, sublicenses, engagements, contracts and agreements entered into
during, or substantially negotiated prior to the end of, the Term for the Title
and Ancillary Products and any extensions hereof and upon any and all
extensions, modifications, renewals and substitutions thereof; and upon any such
resumptions of all such licenses, sublicenses, engagements, and contracts. Atari
shall have the obligation to continue to pay Licensor per the royalty and
accounting provisions of Exhibit B and the Royalty Addendum hereof. Any license,
assignment or similar agreement entered into by Atari with a third party, or
third parties, for the Ancillary Products shall survive the expiration or
termination of this Agreement for so long as such license agreement remains in
full force and effect.

 
15.4
Upon expiration of the Term and reversion of the rights hereunder to Licensor,
Licensor agrees that in consideration of Atari's promotion of the Title, Content
and any Future Products or other derivative products created hereunder, Licensor
shall pay Atari an amount equal to fifty percent (50%) of any Net Receipts and
other revenues received by Licensor in connection with the Title or other
product developed hereunder and distributed by Licensor after the Term. Licensor
shall have the same accounting and payment obligations in connection therewith
as Atari has hereunder, and Atari shall have the same audit rights as Licensor
hereunder. For the sake of clarity, Atari shall only be entitled to share in the
revenue in connection with the Title and derivative products created during the
Term, and shall not be entitled to share in any revenue relating to the Content
or games developed after the Term.

 
16.              Sell-Off Period
 
16.1
Following the expiration or termination of the Agreement in whole or in part,
Atari shall deliver within ninety (90) business days to Licensor a statement
including the number and description of the Title units and Ancillary Products
in Atari's inventory, or licenses or sublicenses presently existing, on hand, on
order or in process before the expiration or termination date.

 
16.2
Upon the expiration or termination hereof, Atari shall immediately cease further
exploitation of the license granted herein with respect to the manufacture and
sale of Titles and/or Ancillary Products; provided, how­ever, Atari shall have a
period (the "Sell-off Period") of one hundred eighty (180) days after such
expira­tion or termination to sell off the Titles and/or Ancillary Products
remaining in its inventory, on hand, on order, or in process, before the
expiration or termination date. Licensor shall be entitled to receive royal­ties
in connection with all sales made by Atari during the Sell-off Period.

 
16.3
Upon the expiration of the Sell-off Period, Atari shall cease to sell the Titles
and Ancillary Products and in a reasonable amount of time shall supply to
Licensor with a list of the inventory of the Titles and Ancillary Products at
such date.

 
16.4
In the event that Atari does not sell all of its inventory of the Title and
Ancillary Products during the Sell­off Period, Licensor shall have the option,
to be exercised by giving Atari written notice, within five (5) business days
after the expiration of the Sell-off Period to (i) extend the Sell-off Period
for an additional thirty (30) days, (ii) purchase, at Atari's cost, any and all
of the Title and Ancillary Products remaining in Atari's inventory at the
expiration of the Sell-off Period or (iii) order the destruction of all of the
Title and Ancillary Products remaining in inventory. Licensor may extend the
Sell-off Period for any number of ad­ditional thirty (30) day periods, and in
the event that Licensor elects not to further extend the Sell-off Pe-

 
 
-63-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
17.              Force Majeure
 
   Neither party shall be deemed in default of this Agreement to the extent that
performance of their obliga­tions or attempts to cure any breach are delayed or
prevented by reason of any act of God, fire, natural disaster, ac­cident, act of
government, sabotage of material or supplies or any other cause beyond the
control of such party ("Force Majeure"), provided that such party gives the
other party written notice thereof promptly and, in any event, within fifteen
(15) calendar days of discovery thereof. In the event of such a Force Majeure,
the time for perform­ance or cure shall be extended for a period equal to the
duration of the Force Majeure, but not in excess of six (6) months.
 
18.              Limitation of Liability
 
   EXCEPT FOR BREACHES OF SECTION 13, AND EXCEPT AS PROVIDED IN SECTION 11 WITH
REGARD TO THIRD-PARTY CLAIMS, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY NATURE, FOR ANY
REASON, INCLUDING, WITHOUT LIMITATION, THE BREACH OF THIS AGREEMENT OR ANY
TERMINATION OF THIS AGREEMENT, WHETHER SUCH LIABILITY IS ASSERTED ON THE BASIS
OF CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE, EVEN
IF THE OTHER PARTY HAS BEEN WARNED OF TIRE POSSIBILITY OF SUCH DAMAGES. All
remedies provided for in this Agreement are intended to be cumulative, and not
exclusive or in limitation of any other remedies, whether provided in other
provisions of this Agreement or otherwise available under applicable law, except
to the extent remedies are specifically limited by the foregoing sentence.
 
19.             Assignment
 
   Atari shall have the right to extend the license granted hereunder to any
subsidiary, affiliated or controlled company and to sublicense any of the rights
granted herein. Atari shall have the right to assign this Agreement so long as
such assignee agrees to be bound by its covenants and burdens. Licensor may
assign Licensor's right to receive royalties under this Agreement at any time.
Licensor may, upon written approval by Atari, not to be unreasonably withheld,
assign all Licensor's rights and obligations under this Agreement to its
successor-in-interest upon a Change of Control of Licensor, provided in each
instance that such assignee agrees to be bound by its covenants and burdens.
Except as otherwise provided above, Licensor may not assign, sublicense or
delegate this Agreement or its obligations hereunder, in whole or in part,
expressly or by operation of law without the prior written consent of Atari,
which Atari may grant or withhold in its sole discretion; provided, however,
that after ninety (90) days after Final Acceptance, Atari shall not unreasonably
withhold or delay such consent. In the event of any permitted or consented to
assignment, sublicense or delegation by Licensor, Licensor shall remain
primarily obligated and liable under all the provisions of this Agreement. Any
assignment, sublicense or delegation in violation of the preceding sentence
shall be null and void. Subject to the foregoing provisions of this paragraph,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and assigns. It is further understood and agreed
that all obligations of exclusivity granted to Atari which are binding on
Licensor hereunder shall also be binding upon any Person controlling, controlled
by or under common control with Licensor, and Licensor agrees to employ no such
legal form or instrumentality, or assist any third party in any activity, so as
to avoid any such obligations, option or right.
 
20.              Notices
 
   All notices hereunder shall be in writing and shall be effective upon
receipt. Notices may be sent by any reasonable means, including facsimile. The
parties shall notify each other of their respective facsimile numbers or any
changes thereof or of their addresses for notice; provided that a copy of every
notice sent to Atari shall also be sent to the LIME, LLC – Lawyers for
Interactive Media & Entertainment, 132 Fayerweather Street, Cambridge, MA 02138;
attn; Steven A. Bercu, Esq., facsimile (617) 812-2554. Unless notice is given to
the contrary, Licensor's address and facsimile number for notice shall be deemed
to be as shown in Exhibit A of this Agreement.
 
 
-64-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
21.              Request for Assurances
 
    If at any time during the term of this Agreement Atari determines that it is
questionable whether Licensor will perform any of its material obligations
hereunder, Atari shall be entitled to request from Licensor such written
assurances of due performance as Atari, in its reasonable discretion, shall deem
adequate. Failure by Licensor to provide assurances in the form requested within
fifteen (15) calendar days after receipt of a written request therefor shall
constitute a material breach of this Agreement.
 
22.              Independent Contractors
 
    Licensor shall be deemed to have the status of an independent contractor,
and nothing in this Agreement shall be deemed to place the parties in the
relationship of employer-employee, principal-agent, or partners or joint
venturers.
 
23.              Taxes
 
   Licensor shall be responsible for and pay any withholding taxes, payroll
taxes, disability insurance payments, unemployment taxes and all other taxes or
charges on the payments received by Licensor hereunder. Atari may deduct from
any and all payments hereunder all taxes that Atari is legally required to
withhold. Atari shall notify Licensor of any such deductions along with the
corresponding payments hereunder,
 
24.              No Agents
 
   Licensor represents that it knows of no finder, agent or broker (exclusive of
Licensor's officers, directors and employees) who (i) participated in any way in
bringing about the within transaction, or (ii) that Licensor reasonably believes
would claim compensation therefor.
 
25.             Governing Law and Consent to Jurisdiction Venue and Service of
Process
 
   This Agreement shall be governed by he substantive laws of the State of New
York (without giving effect to its conflict of law rules), all rights and
obligations of the parties of this Agreement and the interpretation,
construction and enforceability hereof shall also be governed by the laws of the
State of New York (without giving effect to its conflict of law rules). Atari
and Licensor agree (i) to submit to the jurisdiction of any State and/or Federal
Court situated within New York County, New York for any action properly brought
pursuant to this Agreement; (ii) to waive any objection they may have now or
hereafter to the venue of any suit brought pursuant to clause (i) above; and
(iii) that service of process may be made by mailing a copy of such process by
registered or certified mail, postage prepaid, return receipt requested to the
served party's representative as identified in this Agreement, or such other
representative as has been identified as of such time as service is to be made.
 
26.             Waiver
 
  Any term or condition of this Agreement may be waived or qualified by a party
entitled to the benefit thereof only by a written instrument executed by such
party. No omission, delay or failure on the part of either party in exercising
any rights hereunder, and no partial or single exercise thereof, will constitute
a waiver of such rights or of any other rights hereunder.
 
27.              Number and Gender
 
   Except as otherwise specified, singular and plural forms, and gender forms,
of pronouns and other words and terms herein shall be deemed interchangeable as
required by the context and the identity of the parties.
 
28.              Other Programs Published by Atari
 
   Licensor acknowledges that Atari is in the interactive game business. Nothing
contained in this Agreement shall be construed to prevent Atari from using,
developing, having others develop, and marketing and distributing and having
others market and distribute, any software or other products similar in function
to the Deliverables but not derived from the Source Code thereof or to obligate
Atari to compensate Licensor in any way therefor.
 
 
-65-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
29.              Illegal Acts
 
        In no event shall this Agremnent be construed as requiring Atari or
Licensor to commit any unlawful act or acts whatsoever.
 
30.              Severability
 
In the event that any court of compelent jurisdiction declares soy portion of
this Agreement to be invalid or otherwise unenforceable, the remainder of this
Agreement shall remain in force and shall be tillaffeatti by suds invalidity or
unenfotteability.
 
31.              Entire Agreement
 
This Agreement, along with the exhibits, schedules and addenda referenced
herein, which are hereby incorporated by reference, constitutes the entire
agreement between the panics pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements, negotiations and
understandings, oral or written, This Agreement may be modified only by an
instrument in writing duly executed by both parties.
 
32.              Submission Not An Offer
 
This document shall not be deemed an offer and shall not be binding unless
signed by a duly authorized officer of all named parties.
 
AGREED AND ACCEPTED:
 
 
ATARI INTERACTIVE, INC
 
RED MILE ENTERTAINMENT, INC.
     
By: /s/ Phill Harrison                 
 
By: /s/ Simon Price           
Print Name: Phill Harrison
 
Print Name: Simon Price
Title: President   Title: President Date: 6/23/2008   Date: 6/20/2008          
 

 
 
-66-

--------------------------------------------------------------------------------

Exhibit 10.12


 
 
 
EXHIBIT A
CONTRACT INFORMATION 

--------------------------------------------------------------------------------

 
Name of Title: HEROES OVER EUROPE
 
I. Information Regarding Licensor:
 
Licensor's Name                             Red Mile Entertainment, Inc.
 
Address                                           223 San Anselmo Ave., Ste. 3
 
                                                          San Anselmo, CA 94960
 
Fax Number                                     (415) 339-4251
 
Phone Number                                (415) 339-4240
 
Type of legal entity                        Corporation
 
State/Country of Incorporation or Organization: Delaware
 
TIN:                                                  20-4441647
 
Contact:
 
Name:                       Chester Aldridge
 
Title:                         Chairman/CEO
 
Direct dial:               (415) 339-4241
 
Email:                       chester@redmileentertainment.com
 
II.    Support Schedule:
 
Licensor shall provide consultation to Atari's employees, from time to time, as
necessary to solve consumer problems with installation and/or use of the Title;
provided, however, that Atari shall in all cases (i) be the first point of
contact with end users of the Title, (ii) shall make reasonable efforts to
identify and solve routine issues concerning installation and basic operation of
the Title by such end users, and (iii) provide other primary-level support to
end users.
 
III. Credits:
 
A.          
Screen Credit. The Title shall display, each time execution begins, an opening
Atari Interactive logo followed by a "splash" screen identifying Licensor as the
owner of the underlying property and, if requested by Licensor, a further
"splash" screen identifying Licensor or its third-party contractor as the
developer of the Title. In the event that Atari chooses, in its sole discretion,
to display any credits when the user terminates execution of the Title, then
Atari shall include appropriate credits for Licensor (and, if requested by
Licensor, its third-party development contractor).

 
B.           
In-Game Credit. Atari shall include, in the menu-accessible credits included in
the Title, credits identifying Licensor as the owner of the underlying property
and, if requested by Licensor, Licensor or its third-party contractor as
developer of the Title.

 
C.
Advertising. Atari may at its sole discretion include a name, trademark or
symbol relating to Licensor in any advertising for the Title.

 
 
-67-

--------------------------------------------------------------------------------

Exhibit 10.12


 
EXHIBIT B
MILESTONE, DELIVERABLE AND PAYMENT
SCHEDULE

--------------------------------------------------------------------------------

 
HEROES OVER EUROPE
 
PS3, X360, PC
No.
Milestone Date
Deliverable Description
Publishing Fee (US$) Due
Upon Approval of Deliver-
able
 
1
June 20, 2008
Signing
2,250,000.00
           
2
June 20, 2008
GDD & TDD delivered
Interim Build
- Four missions to functional, unpolished standard:
* Recon Patrol
* Berlin at Night * The Bulge
* Party Crashers
- Four terrains to functional, unpolished standard:
* Alps for Mission: Recon Patrol (Unique single usage terrain)
* Berlin for Mission: Party Crashers
* Berlin modified to suit Berlin at Night * Jericho modified to suit The Bulge
- Five cockpit models
- Main menu London scene UI transition
- Progress with UI based on deliverables to be determined in MI6
- Weather
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables in­cluded in this Milestone and acknowledg­ment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
1,000,000.00
 
3
August 15, 2008
Alpha
± Leipzig trade show public demo build complete on one console platform
(probably PS3)
- evidence in a form reasonably acceptable
1,000,000.00
 

 
 
-68-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 

   
to Atari of payment to Transmission Games of all amounts payable to Transmission
Games in connection with Deliverables in­cluded in this Milestone and
acknowledg­ment executed by a duly authorized officer of Transmission Games of
receipt of such amounts.
     
October 1, 2008
Pre-Beta
- Localization Kit ready for full usage and implementation (but allowable for
minor adjustments based on game finalization and delivery of the Beta MS)
- Integration Kit
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables in­cluded in this Milestone and acknowledg­ment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
500,000.00
 
4
November 4, 2008
Consumer demo for PSN/XBL/PC cover- mount submitted for approval.
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables in­cluded in this Milestone and acknowledg­ment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
N/A
 
5
November 20, 2008
Beta
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables in­cluded in this Milestone and acknowledg­ment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
1,000,000.00
 
6
December 12, 2008
PSN/XBL/PC covermount demo approved. - evidence in a form reasonably acceptable
to Atari of payment to Transmission Games of all amounts payable to Transmission
Games in connection with Deliverables in-
N/A
 

 
 
-69-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
 
 

   
cluded in this Milestone and acknowledg­ment executed by a duly authorized
officer of Transmission Games of receipt of such amounts.
   
7
January 20, 2009
Gold Master Submission
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables in­cluded in this Milestone and acknowledg­ment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
500,000.00
 
8
February 20, 2009
Gold Master Approval (excluding the Non- EFIGS Localizations)(as defined in
Exhibit C); full source and archival delivery includ­ing highest-resolution a/v
assets
950,000.00
 
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables in­cluded in this Milestone and acknowledg­ment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
9.
March 13, 2009
Gold Master Approval - Non-EFIGS Local- izations and full source and archival
deliv­ery in connection therewith
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables in­cluded in this Milestone and acknowledg­ment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
50,000
     
TOTAL
$7,250,000.00
 

 
 
Completion Bonus, if applicable (in accordance with Exhibit
D):                                                                                                                                                
$250,000.00
 
Schedule 1
 
Heroes Over Europe – MILESTONE SCHEDULE PAYABLE TO TRANSMISSION GAMES PURSUANT
TO Section 2.2(c).
 
 
Milestone 16
$US 604,500 
8th April 2008

 
 
-70-

--------------------------------------------------------------------------------

Exhibit 10.12
 

 
Milestone 17
Milestone 18
PS3 Alpha
360 Alpha
PC Alpha
Pre-Beta
PS3 Full Beta
360 Full Beta
PC Full Beta
PS3 First Submission
360 First Submission
PC First Submission
Second Submission
Approval
Street
Total Cost to Complete:
$US 387,000
$US 593,000
$US 224,500
$US 112,250
$US 112,250
$US 420,000
$US 140,500
$US 70,250
$US 70,250
$US 72,000
$US 36,000
$US 36,000
$US 0
$US 22,000
$US 0
$US 2,900,500
13th May 2008
17th June 2008
1st August 2008
8th August 2008
15th August 2008
16th September 2008
4th November 2008
11th November 2008
18th November 2008
12th December 2008
19th December 2008
23rd December 2008
20th January 2009
3rd February 2009
10th March 2009

 
 
 
-71-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
EXHIBIT C
SPECIFICATIONS 

--------------------------------------------------------------------------------

 
HEROES OVER EUROPE
 
Localizations (Licensor to perform integration services, in each case in
accordance with and subject to Section 1.11): U.K. English, French, Italian,
German, Spanish, Korean, Traditional Chinese, Japanese, and, in accordance with
Section 1.11 and for PC Platform only, Russian and Polish. The Korean,
Traditional Chinese and Japanese Localizations shall be referred to herein as
the "Non-EFIGS Localizations".
 
Heroes over Europe is the sequel to the successful WWII arcade flight
sim/shooter, Heroes of the Pacific. Heroes over Europe follows the real-life
fortunes of a select number of fighter squadrons from Great Britain, America and
New Zealand and their involvement in some of the key historical air battles of
WWII. From the Blitz of London in July 1940 to Berlin, 1945.
 
On PS3, Xbox360 & PC, featuring multiple, non-intersecting rich and detailed
single player storylines, coupled with full multiplayer support across LAN, Xbox
Live and PS Network.
 
USPs include:
 
·  
Ace kill – the ability to fill your "Ace kill" meter through skillful flying and
then focus to blast your enemy from the sky with one or two carefully placed
shots.

 
·  
Aerial scenery – use clouds, the sun and your enemy's contrails to hide, evade
enemies on your tail, dive bomb attack and predict the enemy's next move.

 
·  
Dynamic Camera – the player's plane sweeps across the screen responding to every
command. Exquisitely realized scenery stretches away to the horizon, all the
action visible, no longer impeded by an awkwardly placed plane model. The player
can now execute the most complex aerial maneuvers without disorientation and
keep the enemy firmly in their sights.

 
·  
Fully customizable aircraft – Players can fully customize their aircraft in
multiplayer with colour, transfers and insignia giving them the true
individuality of the WWII flying Aces.

 
Playing through 16 challenging and diverse missions with currently the best
dog-fighting experience on any console; players no longer have a repetitive fire
and forget at a tiny blip on the map experience. Make strategic use of the
aerial and ground terrain, and ace kill feature to hunt and take down the enemy.
Beautifully rendered environments spanning the iconic White Cliffs of Dover, the
Italian Alps, the English Channel and the faithfully recreated cities of 1940's
Berlin and London.
 
    Definitive GDD and TDD to be delivered with Milestone 2.
 
    Content recoupable as a "Recoupable License Content" cost: all costs
incurred by Atari for creating or licensing content, technology or elements
incorporated in, integrated into or embodied in the Title, including but not
limited to the costs of the costs of preparing translations of audio-visual
assets to be integrated in creating Localizations.
 
 
-72-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
EXHIBIT D
COMPENSATION SCHEDULE 

--------------------------------------------------------------------------------

 
HEROES OVER EUROPE
 
I.      Budget:
 
Subject to the terms and conditions of this Agreement, the Budget for creating
the Title shall be Seven Million Two Hundred Fifty Thousand United States
Dollars (U.S. $7,250,000.00), which Atari has or shall pay to Licensor as
Milestone payments pursuant to the Milestone, Deliverable and Payment schedule
contained in Exhibit B, all of which (together with the Completion Bonus) shall
be fully recoupable advances against royalties, if any. Atari shall pay Licensor
each Milestone payment within thirty (30) days after the date on which Atari
accepts (pursuant to Section 2.1) the associated Milestone. In addition, Atari
shall pay Licensor the Completion Bonus in the event that (i) the Gold Master
approval date for all Title Platform versions occurs by February 20, 2009 and
(ii) the average Game Ranking Score for the PlayStation 3 and Microsoft Xbox 360
Title Platform versions is at least 80%.
 
Notwithstanding anything to the contrary herein, Atari agrees to satisfy a
portion of the foregoing Milestone payment obligation to Licensor with respect
to the first Milestone ("Signing") by paying a Three Hundred Eighty-Seven
Thousand U.S. Dollar ($387,000.00) portion of the Two Million Two Hundred-Fifty
Thousand U.S. Dollar payment associated with such first Milestone, earned by
Licensor and payable by Atari upon execution of this Agreement and in any case
with confirmation of wire transmission of funds to be provided no later than
June 24, 2008 directly to Developer on behalf of Licensor and on Licensor's
account in accordance with the Developer wire instruction set forth below. The
balance of the first Milestone payment shall be payable directly to Licensor
upon execution of this Agreement, in accordance with the Licensor wire
instruction set forth below, and in any case with confirmation of wire
transmission of funds to be provided no later than June 24, 2008.
 
Developer wire instruction:
 
Name: IR Gurus PTY LTD
SWIFT Code: WPACAU2S
Account #: 351687
Bank: Westpac Bank
Beneficiary Address:
355 Spencer Street West
Melbourne VIC Australia 3003
 
Licensor wire instruction:
 
Name: Red Mile Entertainment, Inc.
Bank of America City: Greenbrae State: California
ABA routing number: 026009593
Account Number: 0016917-11089
SWIFT Code: BOFAUS3N
Phone: 415-925-2944
Beneficiary Address:
223 San Anselmo Ave #3
San Anselmo, CA 94960
 
II.    Royalties:
 
Subject to the terms and conditions of this Agreement, including any Royalty
Reduction, Atari shall pay Licensor a royalty, subject to the Late Adjustment
(if applicable) of thirty percent (30%) of Net Receipts of the Title and, in the
case of Net Receipts of the Exclusive Derivative Products, a five percent (5%)
royalty, provided in each instance that: (a) Atari shall first recoup all
payments made to Licensor as set forth under Section I (Budget) of this Exhibit
and all Recoupable Content Costs, such recoupment to be at the rate of thirty
percent (30 %) of Net Receipts; and (b) the foregoing thirty percent (30%) rates
for the payment and recoupment of royalties by Atari shall be increased to
thirty-five percent (35%) in the event that (i) the Game Ranking Scores for each
of the PC, PS3 and Xbox 360 Platform Title versions average eighty-five percent
(85%) or better and (ii) the Gold Master approval date for all Title Platform
versions occurs by February 20, 2009. All Platform Title versions, and all SKUs
of each such Title version, shall be cross-collateralized for purposes of
recoupment by Atari of payments made to Licensor under Section (Budget) above.
 
 
 
-73-

--------------------------------------------------------------------------------

Exhibit 10.12

 
 
EXHIBIT E
 
FORM OF DELIVERABLE APPROVAL/DISAPPROVAL FORM
 
This document represents official notice to licensors/Contractors
 
of approval or disapproval of submitted Deliverables.
 
oDeliverable Approved
 
oDeliverable Rejected
 
Licensor Name:
Game:
Platform:
Date Submitted by Licen-
sor/Contractor:
Contract Payment Date:
Payment Amount:
Deliverable/Milestone Number:
 
Comments:
 
 
 
Signature required:
 
1.
Producer:                                                                                                      
                                      
Date:                                                                                           
 
    Print
Name:                                                                                                               
                        
 
2. Exec.
Producer:                                                                                                                     
                 Date:                     
                                                              
 
3.
Legal:                                                                                                                                 
                      
Date:                                                                         
         
 


COPY TO FINANCE
 
 
-74-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
EXHIBIT F
FORM OF INDUCEMENT LETTER

--------------------------------------------------------------------------------

 
Letter Agreement
 
Reference is made to the agreement dated concurrently herewith (the "Publishing
Agreement") between Red Mile Entertainment, Inc., a Delaware corporation, with
offices at 223 San Anselmo Ave., Ste. 3, San Anselmo, CA 94960, as the producer
and rights holder ("Red Mile") responsible for delivery of the services of IR
Gurus Interactive Pty Ltd., a company organized under the laws of Australia with
a principal place of business at Level 3, 355 Spencer Street, West Melbourne,
Victoria 3003 Australia; facsimile: +613 9328 8332 (the "Ser­vice Provider") on
the one hand, and Atari Interactive, Inc., a Delaware corporation, with offices
at 417 Fifth Ave., New York, NY 10016 (the "Company"), with respect to the
software game currently known as "Heroes over Europe" (the "Game") being
developed by the Service Provider.
 
This Letter Agreement is made between and among Red Mile, the Service Provider
and the Company.
 
I. As an Inducement to the Company and Red Mile to enter into the Publishing
Agreement and this Letter Agreement, Service Provider hereby represents,
warrants, and agrees as follows:
 
1. That Service Provider has entered into a valid and subsisting agreement, as
amended and in full force as of the date hereof (the "Red Mile Agreement") with
Red Mile covering the rendition of Service Provider's services to Red Mile that
are needed to develop the Game (the "Development") and grant the intellectual
prop­erty rights and other rights with respect to the Game, such that Red Mile
has and shall have the rights provided by the Red Mile Agreement (the
"Licensing") and the full right and authority to enter into the Publishing
Agreement, to furnish to Company the product of the services of Service Provider
and to grant the rights granted to Company upon the terms and conditions
specified therein, in each case as pertains to the Develop­ment and Licensing.
 
2. That Service Provider is familiar with each and all of the terms, covenants,
conditions, representations, acknowledgements and warranties in the Publishing
Agreement with which it has been provided pertaining to the Development and/or
Licensing and hereby consents to the execution thereof and acknowledges that
per­formance by Red Mile of the terms thereof will not conflict with or violate
the terms of the Red Mile Agree­ment; that, in the event that Service Provider
is entitled to terminate the Red Mile Agreement with immediate effect, Service
Provider will nevertheless be bound by and will duly observe, perform and comply
with each and all of the terms, covenants and conditions of the Red Mile
Agreement on the part of Service Provider to be performed and complied with but
in that event will do so for the benefit of the Company; and in that event
Service Provider shall render to the Company all of the services and grant to
the Company all of the rights which are to be rendered or granted, as the case
may be, by Service Provider pursuant to the Red Mile Agree­ment, even if Red
Mile shall be dissolved or shall otherwise cease to exist; and in that event
Service Provider represents, acknowledges, and warrants to the Company in the
same manner all matters and things that Service Provider represented,
acknowledged, or warranted to Red Mile in the Red Mile Agreement
 
3. That Service Provider is under no obligation or disability by law or
otherwise which would prevent or restrict Service Provider from performing and
complying with all of the terms, covenants and conditions of the Publishing
Agreement on the part of Service Provider to be performed or complied with.
 
4. That, while Service Provider is not entitled to terminate the Red Mile
Agreement with immediate ef­fect, has not in fact terminated such agreement due
to an uncured breach relating to the subject matter of the Publishing Agreement
(the "Red Mile Termination"), Service Provider will look solely to Red Mile or
its as­sociated or subsidiary companies and not to the Company for all
compensation and other remuneration for any and all services which Service
Provider may render and grant to the Company under the Publishing Agree-


 
-75-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
ment, provided that notwithstanding anything herein to the contrary Company
shall not be liable to pay any compensation or other remuneration to Service
Provider to the extent that it is also liable to pay such amount to Red Mile or
its successors pursuant to the Publishing Agreement. As a condition to Company's
obligations in this paragraph (I)(4) and paragraph (11)(1) hereinbelow, Service
Provider shall (i) use all commercially rea­sonable efforts to recover any
compensation or other remuneration from Red Mile in accordance with the Red Mile
Agreement prior to the Red Mile Termination and (ii) upon the Red Mile
Termination, assign Service Providers rights and causes of action against Red
Mile under the Red Mile Agreement to Company.
 
5. That the Company shall be entitled to seek equitable relief against Service
Provider, by injunction or otherwise, to restrain, enjoin, and/or prevent the
violation or breach by Service Provider of any obligation of Service Provider to
be performed, as provided in the Publishing Agreement and not cured during the
applica­ble cure period thereunder, and/or the violation or breach by Service
Provider of any obligations or agreements under this present instrument and not
cured after notice and a reasonable opportunity to cure.
 
6. That Service Provider will indemnify and hold Company harmless from and
against any and all taxes which Company is obligated to pay and any and all
liabilities (including judgments, penalties, interest, dam­ages, costs, expenses
and reasonably attorneys' fees) obtained against, opposed or suffered by the
Company or which the Company incurs, in each case by reason of the Company's
failure to deduct and withhold from the compensation payable under the
Publishing Agreement any amounts required or permitted to be deducted and
withheld from the compensation of an employee of Service Provider.
 
7. That Service Provider will not amend or modify the Red Mile Agreement in any
particular way that would prevent or interfere with the performance of Service
Provider's services for the Company, pursuant to the Publishing Agreement,
including the Development and Licensing.
 
II. As an Inducement to the Service Provider and Red Mile to enter into this
Letter Agreement, Company hereby represents, warrants, and agrees as follows:
 
1. That Company is familiar with each and all of the terms, covenants,
conditions, representations, acknowledgements and warranties of the Red Mile
Agreement with which it has been provided concerning pay­ment of payment of
monies including royalties relating to the Heroes over Europe property; that in
the event that Service Provider is entitled to terminate the Red Mile Agreement
with immediate effect due to an uncured breach by Red Mile relating to the
Heroes over Europe property, Company, subject to the provisions of Para­graph
(1)(4) above, will be bound by and will duly observe, perform and comply with
each and all of the terms, covenants and conditions in the Red Mile Agreement
concerning payment of monies including royalties relating to the Heroes over
Europe property and this Letter Agreement on the part of Red Mile to be
performed and complied with, even if Red Mile shall be dissolved or shall
otherwise cease to exist. In addition, the event of the Red Mile Termination,
Company shall automatically be deemed to have granted to Service Provider the
same rights in and to the Developer First Refusal (as defined in the Publishing
Agreement) as granted by Company to Red Mile in the Publishing Agreement.
 
2. That Company is under no obligation or disability by law or otherwise which
would prevent or restrict Company from performing and complying with all of the
terms, covenants and conditions in the preceding paragraph II(1).
 
3. That Company will not amend or modify the Publishing Agreement in any
particular way that would prevent or interfere with Company's compliance with
the provisions of this Letter Agreement.
 
As an Inducement to the Service Provider to enter into this Letter Agreement,
Red Mile hereby represents, warrants, and agrees that to the extent that this
Letter Agreement is inconsistent with any rights which Red Mile has against the
Service Provider under or in relation to the Game and the Red Mile Agreement,
this Let­ter Agreement shall prevail; and agrees that, notwithstanding anything
to the contrary, in the event that Red Mile goes into Chapter 11 or if the
Service Provider becomes entitled to terminate the Red Mile Agreement pursuant
to clause 16.3 of the Agreement of 3 March 2006 between Red Mile and the Service
Provider, Red


 
-76-

--------------------------------------------------------------------------------

Exhibit 10.12
 
Mile's rights to royalties which would otherwise be payable to the Service
Provider shall immediately termi­nate, so that the Company can pay those
royalties directly to the Service Provider.
 
Executed as an Agreement:
 
For and on behalf of Atari In­teractive, Inc
 
[DO NOT SIGN – TEMPLATE ONLY]
 
For and on behalf of Red Mile Entertainment, Inc
 
[DO NOT SIGN – TEMPLATE ONLY]
 
For and on behalf of IR Gurus Interactive Pty Ltd
 
[DO NOT SIGN – TEMPLATE ONLY]

 
Dated: June 2008
 
 
-77-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
 
GLOSSARY ADDENDUM
 
"Alpha" means a code- and feature-complete version of the Title, ready for full
testing. Without limiting the generality of the foregoing, for the Alpha version
of the Title: all features are functional and the Title can be played from
beginning to end in all modes using all options; a small percentage of
placeholder assets (art, music, sound, full-motion video/cinematics, etc.) is
acceptable; can have bugs and crashes, but cannot have missing assets that
prevent access to testing game features, modes, or options; for most games, this
will be the first version submitted to QA for full testing; and (in the case of
console-platform versions) Title is potentially ready for pre-tech submission to
the applicable third-party platform manufacturer.

 
"Ancillary Products" shall mean any and all ancillary products, including but
not limited to, hint books, strategy guides, photographs, posters and toys
derived from, based on, or in any way related to, the Title, and, only if in
production, in negotiation or commercially released prior to one (1) year
following expiration or earlier termination of the Term, any motion pictures and
television shows derived from, based on, or in any way related to, the Title.
 
"Atari Distribution Option" shall have the meaning provided in Section 12 of
this Agreement.
 
"Atari's Representative" shall mean Robert Stevenson, or such other individual
or individuals who may be appointed from time to time by Atari to coordinate
with Licensor on behalf of Atari with respect to this Agreement.
 
"Background Intellectual Property" shall mean the Intellectual Property of
Licensor identified under the heading "Background Intellectual Property" in
Exhibit A.
 
"Beta" means a version of the Title in which all art, design, and code are
complete. Without limiting the generality of the foregoing, for the Beta version
of the Title: all art is final, design tuning is completed, and all gameplay is
fully functional and more robust than Alpha; in, the event that Milestones
require simultaneous delivery of foreign-language localized versions of the
Title, or in the event that the Title contains multiple languages, all languages
must be implemented; some minor play balancing and game tuning remain; and (in
the case of console-Platform versions) Title is ready for pre-tech submission to
the applicable third-party Platform manufacturer.
 
"Budget" shall mean the development budget set forth under the "Budget" heading
of the Compensation Schedule (Exhibit D).
 
"Change of Control" shall mean a change of ownership or control of Licensor or
of its business performing the work that is the subject matter of this
Agreement, such that: (i) a single Person having direct or indirect majority
ownership or control of Licensor ceases to have such ownership or control, (ii)
there is a change of more than fifty percent (50%) in the composition of any
group of Persons having direct or indirect majority ownership or control of
Licensor, but not including changes which merely substitute a Person with
another Person under common ownership or control with the Person removed, or
(iii) Licensor sells substantially all of its business or that portion of its
business, or substantially all of the assets of such business or portion,
associated with the subject matter of this Agreement to a Person unaffiliated
with Licensor.
 
"Confidential Information" shall mean all information relating to the
Deliverables and Title or to the business of either party to this Agreement and
their respective affiliates, including without limitation the existence of the
Deliverables or Title, either party's involvement with the Deliverables or
Title, the terms of this Agreement or of any contract, subcontract, or other
agreement, relationship or arrangement relating to services or materials of any
nature to be provided with respect to the Deliverables or Title, the identities
of the Persons providing such services and materials and the terms under which
such services or materials are provided or to be provided, the identity of
customers and prospects of either party or its affiliates, development or
marketing plans for the Deliverables or Title or for any other product of either
party or its affiliates, cost information, specifications, computer programs and
related Source Code and Design Documentation, engineering notebooks, drawings,
patent disclosures and applications and their status, presentations regarding
the Deliverables or Title, market studies, sales information, nonpublic
financial information, and any other information designated in writing or
identified in this Agreement as confidential, provided, that no Intellectual
Property that Atari owns pursuant to Section 4 shall be deemed Confidential
Information of Licensor.
 
"Content" shall mean any and all Intellectual Property Rights in and to that
certain property currently known as "Heroes over Europe", including, but not
limited to, the name and trademark of the Title, storylines, characters, names,
symbols, titles, logos, artwork, music, game concept, designs, visual
representations and likenesses, worlds, and universe of the Title, i.e., the
content of the Title.
 
"Credit Schedule" shall mean the list of credits and/or notices set forth under
the "Credits" heading of Exhibit A.
 
-78-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
"Deliverable" shall mean an item identified as a deliverable in the Milestone,
Deliverable and Payment Schedule in Exhibit B.
 
"Derivative Work" shall mean a work which is based upon one or more preexisting
works, such as, but not limited to, a revision, enhancement, modification,
translation, abridgment, condensation, expansion, transfer to another medium, or
any other form in which such preexisting works may be recast, transformed or
adapted, and which, if prepared without authorization of the owner of the
copyright in such preexisting works, would constitute a copyright infringement.
For purposes hereof, Derivative Work shall include any compilation that
incorporates such a preexisting work.
 
"Design Documentation" shall mean all technical documentation in connection with
the Deliverables or Title, including without limitation specifications, designs,
descriptions, flow charts, Source Code, data dictionaries, data structure
descriptions, file layouts, schematic diagrams, timing diagrams, circuit
layouts, chip plots, chip masks, drawings and blueprints.
 
"Developer" shall mean Transmission Games.
 
"Developer First Refusal" shall mean the Right of First Negotiation and the
First Refusal Option of Transmission Games to develop any Exclusive Derivative
Products of the Title for any of the PC, PlayStation 3, Microsoft Xbox 360
Platforms or Nintendo Wii Platforms. In the event of a material uncured (within
the applicable cure period) breach by Transmission Games under the applicable
development agreement for any of the foregoing developments, the Developer First
Refusal right shall automatically be deemed to be rescinded and shall be null
and void.
 
"Development Aids" shall mean any device, programming, documentation, media or
other materials, including compilers, "workbenches," programming tools, and
higher-level or "proprietary" languages used by Licensor or required by Atari
for the development, maintenance and implementation of any Deliverables or
Title.
 
"DLC" shall mean any downloadable content that Developer may create for the
Title, intended to enhance or promote the Title, which Atari may offer to end
users either for sale or as free bonus or promotional content. For the avoidance
of doubt, DLC shall be deemed to be part of the Title for purposes of this
Agreement.
 
"Exclusive Derivative Products" shall have the meaning provided in Section 4.7.
 
"Final Acceptance" shall mean Atari's acceptance pursuant to Section 2.1 of this
Agreement of the final Milestone to be accepted under the Milestone Schedule.
 
"Final Delivery Date" shall mean the date on which the final Deliverables must
be delivered to Atari as set forth on the Milestone Schedule.
 
"First Refusal Option" shall mean the right of a Person (the "First Person") in
certain situations to match the terms and conditions of any offer for the right
to develop a software game (the "Opportunity") that (i) another Person (the
"Second Person") receives during the Term of this Agreement, (ii) the Second
Person wishes to accept and (iii) is less favorable to the Second Person than
the best offer made by the First Person with respect to the applicable
Opportunity during the applicable Right of First Negotiation (a "Third-Party
Offer"). The First Refusal Option shall be exercised as follows. When the Second
Person receives a Third-Party Offer that it would otherwise accept, the Second
Person shall deliver to the First Person a copy of the applicable solicitation
for bids (if any) and a bona fide and complete written description of such
Third-Party Offer (the "Description"). The First Person shall then have five (5)
business days after receipt (or deemed receipt, whichever is earlier) of such
information to determine whether or not to match the terms and conditions of
such Third-Party Offer. If the First Person elects to match the terms and
conditions of the Third-Party Offer, the First Person shall prior to the
expiration of said 5­business-day period accept the terms and conditions of such
Third-Party Offer in writing and the parties shall thereafter use commercially
reasonable efforts and negotiate exclusively to consummate the transaction
promptly, provided that if the transaction is not consummated within thirty (30)
days neither party shall have any further obligation to continue such
negotiations. If the First Person fails to match the terms and conditions of the
Third-Party Offer in writing within said 5-business-day period, the Second
Person shall be free to accept the Third-Party Offer it would otherwise have
accepted, provided that if any of the terms contained in the Description are
materially changed during the negotiations with the successful bidder, the First
Refusal Option shall apply again to the modified bid, but with said
5-business-day period shortened to three (3) business days.
 
 
-79-

--------------------------------------------------------------------------------

Exhibit 10.12
 
"Game Ranking Score" means, for the applicable Title Platform version, the score
(expressed as a percentage) determined by averaging all rankings for the
applicable Title Platform version appearing on the Metacritic
(http:,','www.metacrilic.com) website on the date that is ninety (90) days
following the Initial Release of the applicable Platform Title version in the
earlier to occur of the Domestic Territory or the International Territory.
 
"Game Type" means a World War II air-combat flight simulation.
 
"Gold Master" means the version of the Title unconditionally approved by the
applicable platform manufacturer (or, in the case of personal computer titles,
by Atari as being completely bug-free and ready for commercial manufacture), as
complete and suitable for release into the final manufacturing process for
commercial release as an Atari product. Without limiting the foregoing, the Gold
Master shall be readily manufacturable on the media appropriate for all
applicable platforms and readily playable on such platform(s) without material
defects from such media
 
"Holdback Period" means the period from the Effective Date until one (1) year
following Initial Release.
 
"In-House" means Licensor's self-publishing of a product and sale of product
inventory directly to a retailer or distributor without the involvement of any
third-party publisher; provided, for the avoidance of doubt, that In-House
publishing may include the provision of Distribution Services (as defined below)
only by third-party publisher(s). As used herein, "Distribution Services" shall
mean the distribution of physical and/or electronic Title units within the
applicable territory, consistent with standard industry practices and excluding
responsibility for marketing or manufacturing such Title units.
 
"Initial Release" in connection with a specified subject matter, shall mean the
first commercial shipment of manufactured units of such subject matter sold to
the trade for ultimate resale to consumers.
 
"Integration Kit" shall have the meaning provided in Section 1.11.
 
"Instructional Materials" shall mean the printed materials intended for customer
or end-user use, including without limitation user's manuals and instructions
for using the Deliverables or Title.
 
"Intellectual Property Right" shall mean the rights in and to, including,
without limitation, the right to use and to exclude others from access to or use
of, Intellectual Property.
 
"Intellectual Property" in connection with a specified subject matter shall mean
all U.S. and foreign patents, trade secrets, Technology, trademarks, trade
names, copyrights, moral rights, designs, rights of publicity, mask work rights,
utility models, and other industrial or intangible property rights of a similar
nature; all grants and registrations worldwide in connection with the foregoing
and all other rights with respect thereto existing other than pursuant to grant
or registration; all applications for any such grant or registration, all rights
of priority under international conventions to make such applications and the
right to control their prosecution, and all amendments, continuations, divisions
and continuations-in-part of such applications; and all corrections, reissues,
patents of addition, extensions and renewals of any such grant, registration or
right.
 
"Last Right to Match" means the right of a Person (the "First Person") to match
the terms and conditions of an offer for the sale or provision of rights, goods
or services or the grant of a license (the "Opportunity") that another Person
(the "Second Person") receives during the Term of this Agreement. The Last Right
to Match shall be exercised as follows. When the Second Person desires to
contract with respect to the Opportunity, the Second Person shall solicit bids
from Persons it determines to be qualified and able to perform. Once the Second
Person selects from among the bids it receives the bid it would otherwise
accept, the Second Person shall deliver to the First Person a copy of the
solicitation for bids and a copy of the bid it would otherwise accept. The First
Person shall then have seven (7) business days after receipt of such information
to determine whether or not to match the terms and conditions of such bid. If
the First Person elects to match the terms and conditions of the bid, the Second
Person shall promptly contract with the First Person for the provision of the
goods and/or services in question on the terms and conditions of the bid, but
subject to Persons' (Bidders') prior consent. If the First Person elects not to
match the terms and conditions of the bid or does not give a written acceptance
to match the terms and conditions of the bid to the Second Person within seven
(7) business days, the Second Person shall be free to accept the bid it would
otherwise have accepted, provided that if the terms and conditions of the
accepted bid are changed in any material manner during the negotiations with the
successful bidder, the Last Right to Match shall apply again to the modified
bid.
 
 
-80-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
"Late Adjustment" means a reduction in the otherwise applicable royalty rate
equal to 0.5% of Net Receipts for each month or portion thereof beyond the
scheduled delivery date that an approved Title Platform version Gold Master is
delivered.
 
"Licensor Insolvency Event" has the meaning provided in Section 14.5.
 
"Licensor Trademarks" means the RED MILE trademark, trade name and logo.
 
"Localization" means any translation of the Title to another broadcast standard
(i.e., NTSC to PAL) and/or to a language other than United States English.
 
"Localization Kit" has the meaning provided in Section 1.11.
 
"Marketing Budget" means the overall budgeted marketing plan for the Title,
including but not limited to items such as MDF (as defined in the Royalty
Addendum); coop advertising; creation and production of creative, marketing,
advertising and promotional assets and elements; web advertising; print
advertising; television and radio advertising; cross-promotional initiatives,
public relations; email marketing; media buys; and press tours.
 
"Milestone Delivery" shall mean delivery by Licensor to Atari of all materials
specified for a particular Milestone, as set forth in the Milestone Schedule.
 
"Milestone Schedule" shall mean the schedule of development increments with
respect to this Agreement (each a "Milestone"), as set forth under the
Milestone, Deliverable and Payment Schedule in Exhibit B.
 
"Object Code" shall mean computer instructions, expressed substantially or
entirely in binary form, which are directly executable by a computer after
suitable processing but without intervening steps of compilation or assembly.
 
"Person" shall mean a natural person, a corporation, a partnership (general or
limited), a joint venture, an association, a trust or any other organization or
entity including a government or political subdivision or an agency or
instrumentality thereof.
 
"Platforms" shall mean the Sony Playstation 3, Microsoft Xbox 360 and Windows
personal computer (PC) platforms, and their respective successor platforms.
 
"Port" means any conversion, transfer or re-work of the Title to operate on any
platform other than the Platforms, and includes all SKUs of the
converted/transferred/reworked Title appearing on each such new platform
 
"Program Error" means any material deviation from the Specifications that has
not been agreed upon by Atari and Licensor, in writing, or any material
deviation from commonly accepted standards for normal and correct operation of
game software programs, including, but not limited to, events or occurrences
where the Title abnormally ceases functioning, produces incorrect or misleading
information, erroneously interprets information given to it, or is subject to
repeatable phenomena which render the Title commercially unsuitable.
 
"Recoupable Content Costs" means the cost of licensed and/or created content
negotiated and/or secured by Atari for or in connection with the Title, the cost
of which is to be recouped from royalties payable to Licensor hereunder, as
specified in Exhibit C.
 
"Right of First Negotiation" means the right of a Person (the "First Person") to
submit the first bid to another Person (the "Second Person") for the sale or
provision of rights, goods or services or the grant of a license (the
"Opportunity") with respect to which the First Person has the Right of First
Negotiation. The Right of First Negotiation shall be exercised as follows.
Whenever the Second Person desires to exploit an Opportunity for which the First
Person has the Right of First Negotiation, the Second Person shall request that
the First Person submit a bid regarding the Opportunity. If the First Person
intends to exercise its Right of First Negotiation, it must submit a bid in
response to the Second Person's request within twelve (12) business days. If the
First Person does submit a bid, both parties shall negotiate in good faith over
the bid for a reasonable period of time, not to exceed thirty (30) additional
days. If the parties have not reached agreement in writing regarding the terms
and conditions for the exploitation of the Opportunity within said time period,
or if the First Person fails to submit a bid in a timely manner, the Second
Person shall be free to accept any bid from any other party with respect to the
Opportunity, or the Second Person shall be free not to exploit the Opportunity
at all.
 
"Royalty Reduction" shall have the meaning provided in Section 2.2.
 
 
-81-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
"Sell-off Period" shall have the meaning provided in Section 16.2
 
"Sequel" means a subsequent product in any medium continuing the course of the
story (or representing an earlier phase of the story, commonly referred to as a
"prequel") begun in the Title or derived from the Title and based upon similar
themes.
 
"Software" shall mean any and/or all of the following: computer Source Code,
generic code, Object Code, engine, developer's tools and technology, graphic
materials, art work, story lines, music, sound effects, documentation, user
manuals and all other materials, created or developed by or on behalf Licensor
as part of its services to create a Title.
 
"Source Code" shall mean computer programming code, other than Object Code, and
related documentation and comments which may be printed out or displayed in a
form readable and understandable by a programmer of ordinary skill.
 
"Source Materials" shall mean all Source Code and/or Development Aids and/or
other Software, together with applicable documentation, in each case as and to
the extent necessary to support and maintain all aspects of any Deliverables or
Title or, if applicable, complete development of the Title.
 
"Specifications" shall mean the specifications set forth in Exhibit C hereto.
 
"Support Schedule" shall mean the list of support obligations set forth under
the "Support Schedule" heading of Exhibit A.
 
"Technology" shall mean all discoveries, inventions, writings, know-how,
designs, techniques, methods, formulae, algorithms, procedures and all knowledge
or other information, whether or not the subject matter thereof is patentable,
copyrightable or eligible for mask 'work protection, which are incorporated in
or used in designing, developing or modifying the Deliverables or Title or any
hardware or software component thereof, or are known or become known to Licensor
and are useful in connection therewith, excluding subject matter in the public
domain as of the date hereof or which hereafter enters the public domain through
no fault of Licensor.
 
"Transmission Games" means IR Gurus Interactive Pty Ltd, d/b/a Transmission
Games, a company organized under the laws of Australia with a principal place of
business at Level 3, 355 Spencer Street, West Melbourne, Victoria 3003
Australia; facsimile: +613 9328 8332.
 
 
-82-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
ROYAL ADDENDUM 

--------------------------------------------------------------------------------

 


1.            Royalty Provisions
       Subject to the provisions of this Addendum, Atari shall pay as royalties
on the Title the amounts identified as royalties in the Compensation Schedule
(Exhipit D) of this Agreement.
 
 1.1
Advances. Any payments designated in the Compensation Schedule as advances shall
be fully recoupable against earned royalties, and shall be non-refundable,
except as otherwise expressly provided in this Agreement, including without
limitation in Section 2.2 and 14 of the Agreement.

 
  1.2
 Backup, Promotional and Complimentary Copies; Close Outs. No amount shall be
credited or paid hereunder (i) with respect to any receipts from copies of Title
distributed by Atari to existing customers as replacement or corrected copies,
whether provided to such customers under a recall, warranty or maintenance
policy or otherwise; (ii) with respect to any receipts from copies supplied for
promotional or demonstration purposes to the press, trade, sales
representatives, Licensor or potential major accounts; (iii) with respect to
complimentary copies provided to Licensor; (iv) with respect to Close Out Sales
made by Atari or (v) on the sale of any Units of the Title where the price Atari
(or its Affiliate or other third party distributor) charges its retail customers
for such Units is less than ten dollars ($10.00) for console or ($5.00) for
personal computer (PC).

 
  1.3
Samples and Locked Copies. Without limiting the foregoing, it is further
understood and agreed (i) that no royalties shall be paid hereunder with regard
to any "sampler" product that Atari may distribute containing demonstration
subsets of a Title, and (ii) that in the event Atari shall distribute "key
locked" or similar demonstration products containing a full implementation of a
Title which is originally provided in a state inaccessible to the user, (x) no
royalty shall be payable with respect to such Title unless and until the user
agrees to pay to unlock such Title or otherwise render it accessible, and (y)
the Net Receipts with respect to such Title when so unlocked or otherwise
rendered accessible shall be subject to deduction of any amount which thereby
accrues to Atari's dealers or distributors as a result thereof.

 
  1.4
Royalties After Cancellation by Atari. Should Atari elect to use any of
Licensor's work product created pursuant to this Agreement in a product released
subsequent to cancellation of this Agreement under Section 14.1 of this
Agreement, Licensor shall be entitled to such reduced royalties, as determined
by Atari in good faith, based upon the proportion of Licensor's work product
used in Atari's final release of such product.

 
  1.5 
Special Accounting Rules.

 
1.5.1     
International Sales.

 
[1]         
For sales outside the United States (the "International Territory") for which
Licensor is entitled to a royalty based on a percentage of the sale price, Atari
will make payment to Licensor in U.S. Dollars based upon the exchange rate in
effect on the day Atari receives the receipts of the sale.

 
[2]        
If the payment of royalties to Licensor for sales in any country of the
International Territory is blocked or subject to restrictions by governmental
authorities, such royalties may either be held in the blocking or restricting
country (if permitted by local regulations) or may be removed from such country
and paid to Licensor, subject to whatever restrictions, limitations and/or taxes
may be imposed by the government of such country. In no event shall Atari be
responsible to protect the value of sums against currency fluctuation, effects
of inflation, or other economic or monetary adjustment.

 
[3]         
If the government of a country in the International Territory requires a
reduction in the royalty rate set forth in this Agreement as a condition of
approving the payment of royalties to Licensor, Licensor agrees to reduce such
rate for that country so as to provide for the maximum royalty payment allowed
by such government.

 
[4]         
When deemed reasonably necessary by Atari, Licensor shall enter into separate
agreements with subsidiary, affiliated or controlled companies of Atari for the
purpose of facilitating the payment of royalties.

 
-83-

--------------------------------------------------------------------------------


 
Exhibit 10.12
 
                        1.5.2.
Atari Bundled Transactions If Atari sells or licenses a Title containing the
Deliverables developed under this Agreement with other works or products,
supplied by Atari, in a package or on a single medium for a single price
("Bundled"), any royalties due to Licensor based upon Net Receipts of the Title,
for each Title so sold or licensed shall be computed based on Atari's Net
Receipts for the entire package or medium, adjusted as follows. The royalties
computed based upon Net Receipts for such package or medium shall be multiplied
by the then current suggested retail price of the Title, and the result shall
then be divided by the sum of the then current suggested retail prices of all
the works and products, including the Title, that Atari includes in such package
or medium. Atari shall establish a reasonable estimate of the suggested retail
price for any Bundled work for which there is no prevailing suggested retail
price and use that value as the suggested retail price of the work for the
purposes of the royalty calculation defined in this Section. In establishing a
reasonable estimate of the suggested retail price for works that have no
prevailing suggested retail price, Atari shall assure that such estimate is
reasonably related to the value or the sales potential of the work and is
consistent with suggested retail prices customarily charged in the industry.

 
  1.6
 Distribution by Other Means. In the event any Title shall be distributed in any
medium or by any means for which the calculation of royalties is not provided
for hereunder, but for which royalties are not excluded hereunder, the parties
hereto shall be obligated to negotiate with each other in good faith as to a
fair and reasonable royalty which shall be applicable with respect thereto,
which royalty shall be commensurate with the royalty rates otherwise provided
hereunder with respect to such Title, taking into account any differences in
costs and revenues attributable to the change in media or distribution means.

 
  2. 
Accounting and Audit

 
  2.1
Quarterly Accounting. Reporting and payment with respect to royalties shall be
on a calendar quarterly basis. Prior to payment, Atari shall (i) deduct from
royalties any taxes, duties or other amounts required by law to be withheld by
Atari; (ii) deduct or credit such amount, if any, as shall be necessary to
maintain a reserve for returns equal to thirty percent (30%) of the Average
Quarterly Royalty (such reserve to be adjusted as soon as practicable and at
least on a twelve (12) month rolling basis and finally liquidated when the last
royalty payment hereunder is made); (iii) recoup from the royalty any amounts
designated as advances against royalties which are then recoupable under the
terms of such designation; and (iv) deduct any additional or other amounts
expressly deductible or withholdable from royalties hereunder. Within sixty (60)
days after the close of each calendar quarter, beginning with the first calendar
quarter in which any royalties are due hereunder, Atari shall provide Licensor
with a written statement showing the Gross Sales and Net Receipts for such
calendar quarter, a calculation of the royalties payable to Licensor in respect
of such period. Each such statement shall be accompanied by payment of the
amount of royalties due. Licensor shall be deemed to have consented to all
accountings rendered by Atari and each such statement of accounting shall be
conclusive, final and binding, unless specific objection in writing, stating the
basis thereof, is given by Licensor to Atari within one (1) year after the date
it was rendered. No claim concerning a statement or other account rendered by
Atari may be made unless asserted within one (1) year after the date of Atari's
notice rejecting such objection or, if Atari fails to give such notice of
rejection, within one (1) year after the sixtieth (60th) day following
Licensor's written objection.

 
  2.2
Examination Rights. Licensor shall have the right, to be exercised not more than
once per calendar year and upon not less than ten (10) business days prior
written notice to Atari, through an independent public accounting firm
reasonably acceptable to Atari, to examine the books, records and accounts of
Atari relating to Atari's sales of the Title, for the purposes of verifying
Atari's compliance with the terms and conditions of this Agreement. All
information made available to Licensor's representative in any such examination
shall be and be treated as Confidential Information, and prior to any such
examination, Licensor's representative shall enter into an appropriate
confidentiality agreement with Atari. Each such examination shall not exceed
three (3) days in duration and shall be conducted during regular business hours,
in such manner as not to interfere unduly with the business of Atari. Licensor's
representative shall report to Licensor solely whether Licensor has been
overpaid, underpaid or properly paid for the period subject to examination. The
expenses of examination pursuant to this Addendum Section 2.2 shall be borne by
Licensor; provided, however, that Atari shall be charged for the expense of any
such examination that establishes an underpayment of Licensor in excess of ten
percent (10%) of the amount due for the

 
-84-

--------------------------------------------------------------------------------


 
Exhibit 10.12
 
 
period subject to examination. In the event that such examination reveals any
overpayment by Atari, Licensor shall refund such overpayment within thirty (30)
days following Licensor's receipt of such examination results.

 
  2.3
Payment of Discovered Underpayment. With respect to any claim by Licensor that
additional monies are payable by Atari to Licensor pursuant to this Agreement
based upon such an examination, Atari shall not be deemed in breach of this
Agreement if, within thirty (30) calendar days after Atari's receipt of any
written claim that additional monies are due and payable, together with a copy
of the audit report prepared in connection with such audit, Atari shall either:
(i) pay such additional monies so claimed by Licensor; or (ii) contest such
claim, in whole or in part, by written notice sent to Licensor.

 
  2.4
Audit Prior to Dispute Resolution. Licensor further agrees that as a condition
to proceeding with any action or adjudication concerning Atari's failure to pay
Compensation under this Agreement, Licensor shall first be obligated to conduct
an examination in accordance with Section 2.2 of this Addendum.

 
3. 
Certain Definitions

 
       For purposes of this Addendum, the following terms shall be understood as
defined below:
 
"Average Quarterly Royalty" shall mean the mean quarterly royalty amount for
those of the four (4) most recent calendar quarters for which royalties have
been reported under this Agreement.
 
"Chargebacks" means, with respect to the Title or the Exclusive Derivative
Products, as applicable, after the Initial Release, deductions taken by a
retailer from or off such retailer's wholesale invoice for units of such Title
or the Exclusive Derivative Products, as applicable for price protection and
markdowns, plus an additional four percent (4%) of Gross Receipts deducted in
order to reflect retailer-level deductions taken for shortages, shipping errors,
fines, bad debt, defective items, early payment, volume discounts, and similar
items
 
"Close Out Sale" shall mean any sale of a product at a price thirty three and
one third percent (33 1/3%) or more below Atari's standard wholesale "A" price
made with the intention of discontinuing the product in question and liquidating
inventory.
 
"Gross Receipts" means the actual amounts received by Atari or (without
duplication) its affiliates for sale or sublicensing of the Title or the
Exclusive Derivative Products, as applicable, to any third-party.
 
"Manufacturing Costs" means the costs of manufacturing and packaging, including
license fees, royalties and other consideration payable to any (if any) Platlbrm
manufacturers (e.g., Sony, Nintendo, and Microsoft), shipping and handling,
insurance, and customs and brokerage fees.
 
"MDF" means, with respect to the Title or the Exclusive Derivative Products, as
applicable after the Initial Release, the deduction taken by a retailer from or
off such retailer's wholesale invoice for units of the Title or the Exclusive
Derivative Products, as applicable for amounts spent by such retailer for the
provision of marketing materials and tools to promote the Title or the Exclusive
Derivative Products, as applicable or amounts paid by distributors of the Title
or the Exclusive Derivative Products, as applicable to such retailer for the
same, it being understood and agreed that MDF is to be calculated over the
commercial life of the Title or the Exclusive Derivative Products, as
applicable.
 
"Net Receipts" means Gross Receipts, less only the Manufacturing Costs,
Chargebacks, MDF, Returns, Licensed Content costs, content creation costs, and
license fees, provided that any costs for Licensed Content and/or other
Atari-provided content that are deemed Recoupable Content Costs shall not be
deducted when calculating Net Receipts.
 
"Returns" means defective, overstock and other returns and markdowns, price
protection and the like given in lieu of returns.


-85-

--------------------------------------------------------------------------------


 
 
Exhibit 10.12
 
Schedule 9.3
 
Security Interests
 
1.  
Licensor has entered into a Credit Agreement with Silverbirch, Inc. which is
secured by all personal property of Licensor.

 
2.  
Licensor has entered into a Revolving Line of Credit Agreement with Tiger Paw
Capital Corp. which is secured by all personal property of Licensor.

 
 
 
 
 
 
 
 
-86-

--------------------------------------------------------------------------------


 
 
Exhibit 10.12
 
April 24, 2009 DRAFT –
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
Exhibit C
 
Copy of Inducement Letter
 
Attached.
 
 
 


 
 
 
 
 
-87-

--------------------------------------------------------------------------------




 
Exhibit 10.12
 
Letter Agreement
 
 
Reference is made to the agreement dated concurrently herewith (the "Publishing
Agreement') between Red Mile Entertainment, Inc., a Delaware corporation, with
offices at 223 San Anselmo Ave., Ste. 3, San Anselmo, CA 94960, as the producer
and rights holder ("Red Mile") responsible for delivery of the services of IR
Gurus Interactive Pty Ltd., a company organized under the laws of Australia with
a principal place of business at Level 3, 355 Spencer Street, West Melbourne,
Victoria 3003 Australia; facsimile: +613 9328 8332 (the "Service Provider") on
the one hand, and Atari Interactive, Inc., a Delaware corporation, with offices
at 417 Fifth Ave., New York, NY 10016 (the "CoMpany"), with respect to the
software game currently known as "Heroes over Europe" (the "Game") being
developed by the Service Provider.
 
This Letter Agreement is made between and among Red Mile, the.Service Provider
and the Company.
 
I.  As an Inducement to the Company and Red Mile to enter into the Publishing
Agreement and this Letter Agreement; Service Provider hereby represents,
warrants, and agrees as follows:
 
1.      That Service Provider has entered into a valid and subsisting agreement,
as amended and in full force as of the date hereof (the "Red Mile Agreement')
with Red Mile covering the rendition of Service Provider's services to Red Mile
that are needed to develop,the Game (the "Development') and grant the
intellectual property rights and other rights with respect to the Game, such
that. Red Mile has and shall have the rights provided by the Red Mile Agreement
(the "Licensing") and the full right and authority to enter into the Publishing
Agreement, to furnish to Company the product of and theof Service Provider d to
grant the rights granted to Company upon the terms and conditions specified
therein, in each case as pertains to the Development and Licensing.
 
2.  That Service Provider is familiar with each and all of the terms, covenants,
conditions, representations, acknowledgements and warranties in the Publishing
Agreement with, which it has been provided pertaining to the Development and/or
Licensing and hereby consents to the execution thereof and acknowledges that
performance by Red Mile of the terms thereof will not conflict with or violate
the terms of the Red Mile Agreement; that, in the event that Service Provider is
entitled to terminate the Red Mile Agreement with immediate effect, Service
Provider will nevertheless be bound by and will duly observe, perform and comply
with each and all of the terms, covenants and conditions of the Red Mile
Agreement on the part of Service Provider to be performed and complied with but
in that event will do so for the benefit of the Company; and in that event
Service Provider shall render to the Company all of the services and grant to
the Company all of the rights which are to be rendered or granted, as the case
may be, by Service Provider pursuant to the Red Mile Agreement, even if Red Mile
shall be dissolved or shall otherwise cease to exist; and in that event Service
Provider represents, acknowledges, and warrants to the Company in the same
manner all matters and things that Service Provider represented, acknowledged,
or warran to Red Mile in the Red Mile Agreement


-88-

--------------------------------------------------------------------------------


 
Exhibit 10.12
 
3.  That Service Provider is under, no obligation or disability by law or
otherwise which would prevent or, restrict Service Provider from performing and
complying with .411. of the terms, covenants and conditions of the Publishing
Agreement on the part of Service Provider to be performed or complied with.
 
4.  That, while Service Provider is not entitled to terminate.the Red Mile
Agreement with immediate effect, has not in fact terminated such agreement due
to an uncured breach relating to the subject matter of the Publishing Agreement
(the "Red Mile Termination"), Service Provider will look solely to Red Mile or
its associated or subsidiary companies and not to the Company for all
compensation and other remuneration for any and all services which Service
Provider may render and grant to the Company under the Publishing Agreement,
provided that notwithstanding anything herein to the contrary Company shall not
be liable to pay any compensation or other remuneration to Service Provider to
the extent that it is also liable to pay such amount to Red Mile or its
successors pursuant to the Publishing Agreement. As a condition to Company's
obligations in this paragraph (I)(4) and paragraph (L)W hereinbelow, Service
Provider shall (i) use all commercially reasonable efforts to recover any
compensation or other remuneration from Red Mile in accordance with the Red Mile
Agreement prior to the Red Mile Termination and (ii) upon the Red Mile
Termination, assign Service Providers rights and causes of action against Red
Mile under the Red Mile Agreement to Company.
 
5.      That the Company shall be entitled to seek equitable relief against
Service Provider, by injunction or otherwise, to restrain, enjoin, and/or
prevent the violation or breach by Service Provider of any obligation of Service
Provider to be pertained, as providedn the Publishing Agreement and not cured
during the applicable cure period thereunder, and/or the violation or breach by
Service Provider of any obligations or agreements under this present instrument
and not cured after notice and a reasonable opportunity, to cure.
 
6.      That Service Provider will indemnify and hold. Company harmless from
andagainst any and all taxes which Company is obligated to pay and any and all
liabilities (including judgments, penalties, interest, damages, costs, expenses
and reasonably attorneys' fees) obtained against, opposed or suffered. by the
Company or which the Company incurs, in each case by reason. of the Company's
failure to deduct and withhold from the compensation payable under the
Publishing Agreement any amounts required. or permitted to be deducted and
withheld from the compensation of an employee of Service Provider.
 
7.           That Service. Provider will not amend or modify the Red Mile
Agreement in any particular way that would prevent or interfere with the
performance of Service Provider's • services for the. Company, pursuant to the
Publishing Agreement, including the Development and Licensing.
 
II.  As an Inducement to the Service Provider and Red Mile to enter into this
Lett Agreement, Company hereby represents, warrants, and agrees as follows:

 
-89-

--------------------------------------------------------------------------------



 
Exhibit 10.12
 
1.  That Company is familiar, with each and all of the terms, covenants,
conditions, representadons, acknowledgements and warranties of, the Red Mile
Agmement with which it has been provided concerning payment of payment or monies
including royalties relating to the Heroes over Europe properly; that in the
event that Service Provider is entitled to terminate the Red Mile Agreement with
immediat effect due to an uncured breach by Red Mile relating to the Heroes
over Europe property, Company subject to the privisions of Paragraph (1)(4)
above, will be bound by and will duly observe, perform and comply with each and
all of the terms, covenants and conditions in the Red Mlle Agreement concerning
payment of monies including royalties relating to the Heroes over Europe
property and this Letter Agreement on the part of Red Mile to be performed and
complied with, even if Red Mile shall be dissolved or shall otherwise cease to
exist. In addition, the event of the Red Mlle Termination, Company shall
automatically be deemed to have granted to Service Provider the same rights in
and to the Developer First Refusal (as defined in the Publishing Agreement) as
granted by Company to Red Mile In the Publishing Agreentent.
 
2.  That Company is under no obligates or disability by law or otherwise which
would prevent or restrict Company from performing and complying with all of the
terms, covenants and conditions in the posectfragparagraph II(1).
 
3.       That Company will not. amend or modify the Publishing Agreement in any
particular way that would prevent or interfere with Company's compliance with
the provisions of this Letter Agreement.
 
As an Inducement to the Service Provider to enter into this Letter Agreement,
Red Mile hereby represents, warrents, and agrees that to the extent that this
Letter  Agreement is inconsistent with any rights which Red Mile has against the
Service Provider under or in relation to the Game and the Red Mile Agreement,
this Letter Agreement shall prevail; and agrees that, notwithstanding anything
to the contrary, in the event that Red Mile goes into Chapter 11 or if the
Service  Provider becomes entitled to terminate the Red Mile Agreement pursuant
to clause 16.3 of the Agreement of 3 March 2006 between Red Mile and the Service
Provider, Red Mile's  rights to mottles which would otherwise be payable to the
Service Provider shall immediately terminate, so that the Company can pay those
royalties directly to the Service Provider.
 
Executed as an Agreement
 

 
 For and on behalf of Red Mile Entertainment, Inc.
 
/s/ Simon Price
 For and on behalf of IR Gurus Interactive Pty Ltd
 
/s/ Michael T. Fegan
 For and on behalf of Atari Interactive, Inc
 
/s/ P. Harrison
 Simon Price, President
 
Dated:   June 2008
 Michael T. Fegan, CEO
 
 
 P. Harrison
 
 

 
 
-90-

--------------------------------------------------------------------------------


 
 
Exhibit 10.12
 
April 24, 2009 DRAFT –
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
Exhibit D
 
Copy of Buyout Agreement
 
Attached.
 
 
 



-91-

--------------------------------------------------------------------------------


 
Exhibit 10.12
 
BUYOUT AGREEMENT
 
This Buyout Agreement (the "Agreement") is dated February 24, 2009 (the
"Effective Date") and is between Atari Interactive, Inc. ("Atari") and Red Mile
Entertainment, Inc. ("Red Mile").
 
Recitals
 
A.  
Atari and Red Mile are party to a Publishing Agreement dated June 20, 2008 (the
"Publishing Agreement") under which Red Mile licensed to Atari certain rights in
and to the interactive software game with the working -title "Heroes over
Europe' (the "Title").

 

B.  
On February 12, 2009, Atari delivered to Red Mile a notice stating that Atari
had  terminated the Publishing Agreement and had exercised its rights to retain
the rights licensed to Atari thereunder.

 

C. .
Atari is willing to release to Red Mile the rights to the Title licensed to
Atari under the Publishing Agreement in exchange for certain payments from Red
Mile pursuant to the terms of this Agreement, in accordance with the terms and
conditions hereinbelow. Red Mile anticipates funding the payments called for by
this Agreement with the proceeds from a new financing and/or production
agreement to be entered into between Red Mile and a third party (the "Third
Party") regarding completion and distribution of the Title for the Sony
Playstation 3, Microsoft Xbox 360, and personal computer platforms.

 

 
Agreement
 
The parties agree as follows:
 
1.
Buyout Fee. In exchange for the release of Atari's rights in the Title, Red Mile
shall pay Atari (collectively, the "Buyout Fee"):

 

 
1.1.
A fee in the amount of $4,750,000 (the "Initial Payment") on March 5, 2009 or as
soon as reasonably practicable thereafter if Red Mile provides evidence by March
5, 2009 reasonably satisfactory to Atari of an agreement in principle for
financing of the Title by a Third Parry (including, at minimum, proof of funds
and definitive proof of intent (e,g., executed L01); but in any event not later
than March 19, 2009; and

 

 
1.2.
33% of any and all royalties or other payments received by Red Mile or its
affiliates, without deductions of any kind, from the Third Party in connection
with the licensing of the Title net of the Initial Payment ("Net Royalties")
until Atari has received aggregate fees and royalties under this Agreement
(inclusive of the Initial Payment) of $5,500,000, to be paid to Atari within
five (5) business days following receipt by Red Mile or its affiliates of the
corresponding Net Royalty amount(s)(the "Atari First-Tier Royalties"); and

 
1.3.
thereafter, 15% of any and all Adjusted Net Royalties (as defined below)
received by Red Mile or its affiliates, to be paid to Atari within five (5)
business days following receipt by Red Mile or its affiliates of the
corresponding Adjusted Net Royalties (or portion thereof), provided that in no
event shall any amount

 

-92-

--------------------------------------------------------------------------------



 
Exhibit 10.12


 
 
payable to Atari in accordance with this subsection 1.3 be a negative amount
(the "Atari Second-Tier Royalties"). As used herein, the "Adjusted Net
Royalties" means Net Royalties minus all verifiable out-of-pocket direct costs
actually paid by Red Mile in order to complete the development of the Title with
respect to the period from inception of the Title through completion of the
Title. This includes all amounts paid to IR Gurus Pty. Ltd. at any time in
respect of the Title.

 
 
1.4.
Quarterly Accounting. Reporting with respect to the Buyout Fee shall be on a
calendar quarterly basis. Within sixty (60) days after the close of each
calendar quarter, beginning with the first calendar quarter in which any
royalties or other payments (other than the. Initial Payment) are due hereunder,
Red Mile shall provide Atari with a written statement showing the Net Royalties
and Adjusted Net Royalties for such calendar quarter, a calculation of the
royalties and other amounts payable to Atari in respect of such period
(including without limitation the Atari First-Tier Royalties and the Atari
Second-Tier Royalties). Each such statement shall be accompanied by payment of
the amount of the Buyout Fee then due. Atari shall be deemed to have consented
to all accountings rendered by Red Mile and each such statement of accounting
shall be conclusive, final and binding, unless specific objection in writing,
stating the basis thereof, is given by Atari to Red Mile within one (1) year
after the date it was rendered. No claim concerning a statement or other account
rendered by Red Mile may be made unless asserted within one (1) year after the
date of Red Mile's notice rejecting such objection or, if Red Mile fails to give
such notice of rejection, within one (1) year after the sixtieth (60th) day
following Atari's written objection.

 

 
1.5.
Examination Rights. Atari shall have the right, to be exercised not more than
once per calendar year and upon not less than ten (10) business days prior
written notice to Red Mile, through an independent public accounting firm
reasonably acceptable to Red Mile, to examine the books, records and accounts of
Red Mile relating to the Buyout Fee, for the purposes of verifying Red Mile's
compliance with the terms and conditions of this Agreement. All information made
available to Atari's representative in any such examination shall be and be
treated as Confidential Information, and prior to any such examination, Atari's
representative shall enter into an appropriate confidentiality agreement with
Red Mile. Each such examination shall not exceed three (3) days in duration and
shall be conducted during, regular business hours, in such manner as not to
interfere unduly with the business of Red Mile. Atari's representative shall
report to Atari solely whether Atari has been overpaid, underpaid or properly
paid for the period subject to examination. The expenses of examination pursuant
to this Section 1.5 shall be borne by Atari; provided, however, that Red Mile
shall be charged for the expense of any such examination that establishes an
underpayment to Atari in excess of ten percent (10%) of the amount due for the
period subject to examination. In the event that such examination reveals any
overpayment by Red Mile, Atari shall refund such overpayment within thirty (30)
days following Atari's receipt of such examination results.

 
1.6.
Payment of Discovered Uacierpayment, With respect to any claim by Atari that
additional monies are payable by Red Mile to Atari pursuant to this Agreement


 
-93-

--------------------------------------------------------------------------------


 
Exhibit 10.12
 
 
based upon such an examination, Red Mile shall not be deemed in breach of this
Agreement if, within thirty i30) calendar days after Red Mile's receipt of any
written claim that additional monies are due and payable, together with a copy
of the audit report prepared in connection with such audit, Red Mile shall
either: (1) pay such additional monies so claimed by Atari; or (ii) contest such
claim, in whole or in part, by writtee notice sent to Atari.




2.
Release of Rights in the Title.

 
 
2.1.
On receipt by Atari of the Initial Payment, all of the rights licensed by Red
Mile to Atari pursuant to the Publishing Agreement (the "Licensed Rights"),
including all Intellectual Property Rights and other rights in or to the
Deliverables, Title, Exclusive Derivative ProdUcts, Future Products and/or
Sequels (as such terms are defined in the Publishing Agreement) shall
immediately revert to Red Mile.



 
2.2.
As soon as is practicable after the Effective Date, Atari shall deliver at Red
Mile's cost all code, art, documentation, music, sound effects and other assets
relating to the Title within Atari's possession or control.

 


 
2.3.
Atari makes no representations or warranties with respect to the Licensed
Rights, which shall revert to Red Mile on an as-is, where-is basis.

              
3.
Publishing Agreement..

     


 
3.1.
As of the Effective Date, the Publishing Agreement will be terminated and of no
further force and effect. Neither party to this Agreement will have any further
obligation or liability to the other party under the Publishing Agreement other
than subject to Sections 9,; 10, and 11, which shall survive such termination.

 
4.
Mutual Release of Claims.

 
 
4.1.
Except for obligations arising under this Agreement and/or the Mutual
Nondisclosure Agreement between Red Mile and Atari dated on or about February
13, 2009 (the "Confidentiality Agreement") and except as expressly provided
otherwise in Section 3.1 above, the parties to this Agreement, on their own
behalf, and on behalf of their respective officers, directors, employees,
investors, shareholders, divisions, successors and assigns, hereby fully and
forever release each other and their respective officers, directors, employees,
investors, shareholders, affiliates, divisions, successors and assigns, from,
and agree not to sue each other concerning, any claim, duty, obligation or cause
of action relating to any matters of any kind, that either party may possess
arising from any omissions, acts or facts that have occurred on or before the
Effective Date and relating to, or arising from, or otherwise in connection with
the Publishing Agreement or the licensing of rights in the Title by Red Mile to
Atari, and all claims for attorneys' fees and costs;

 
 
4.2.
Each party to this Agreement is familiar with and expressly waives all
rights under California Civil Code Section 1542 (and every statute of similar
effect), which provides as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor."

 
-94-

--------------------------------------------------------------------------------


 
Exhibit 10.12
 
 
4.3.
The foregoing release and waiver are not being provided based upon
any representations not expressly contained in this Agreement. The parties
understand the risk that the facts known to them or believed to be true, may be
otherwise, and each of the parties voluntarily assumes such risk.

 
5.
Miscellaneous.

 
 
5.1.
Authority. Each party represents and warrants that it has the right and
authority to enter into this Agreement and that there exist no obligations which
prevent such party from granting, accepting, or performing all of the
undertakings provided for in this Agreement.

 
 
5.2.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York. excluding its conflict of laws rules.

 

 
5.3.
Entire Agreement. This Agreement and the Confidentiality Agreement are the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior and contemporaneous agreements. This Agreement shall not
be modified except by a writing signed by an authorized representative of each
party.

 
 
5.4.
Attorneys: Fees. In any proceeding to enforce this Agreement, the prevailing
party shall recover, in addition to all other relief, reasonable attorneys' fees
and costs.

 
 
5.5.
Counterparts. The parties may execute this Agreement in two or
more counterparts, each of which shall be deemed an original.

 
 
5.6.
All dollar amounts provided herein are denominated in U.S. Dollars.The parties
have signed this agreement on the Effective Date.

            
 
 
 
Red Mile Entertainment, Inc.
 
Atari Interactive, Inc.
 By:
     /s/ Chester P. Aldridge         
 By:        
     /s/ P. Harrison                      
 Name:
  Chester P. Aldridge
 Name:
  P. Harrison
 Title:
  CEO
 Title:
  President

 
 
-95-

--------------------------------------------------------------------------------


 
 
 

Exhibit 10.12
 
April 24, 2009 DRAFT –
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
Exhibit E
 
Copy of NDA.
 
Attached.

 
 
 
 
-96-

--------------------------------------------------------------------------------


 

Exhibit 10.12
 
 
 
MUTUAL NONDISCLOSURE AGREEMENT
 
    This Mutual Nondisclosure Agreement ("Agreement"), effective February 13,
2009, by and between Red Mile Entertainment, Inc. ("Red Mile") and Atari
Interactive, Inc. ("Atari") (each a "Party" and together the "Parties") is
entered into for the purpose of preventing the unauthorized disclosure of either
Party's Confidential Information, as defined herein.
 
Recitals
 
  A. 
Red Milt and Atari entered into a Publishing Agreement dated June 20, 2008
(the"Publishing Agreement") under which Rod Mile granted a license to Atari
regarding certain intellectual property rights with respect to the development
and publication of the Heroes Over Europe interactive game (the "Title").

 
  B.
Under the Publishing Agreement, each Party agreed to keep confidential certain
information relating to the Publishing Agreement and the development and
publication of the Title thereunder.

 
C.  
On February 11, 2009, Atari delivered to Red Mile a notice stating that Atari
has terminated the Publishing Agreement (the 'Termination Notice).

 
D.  
The Parties now wish to discuss certain, matters in connection with the
Termination Notice and the effect thereof (the "Potential Transaction"), and
wish to facilitate such discussion by agreeing to keep certain information
confidential pursuant to this Agreement.

 
Agreement
 
In consideration of the mutual promises and covenants in this Agreement and the
mutual disclosure of Confidential Information hereunder, the Parties agree as
follows:
 
1.        
Confidential Relationship. The Parties mutually agree to enter into a
confidential relationship regarding the disclosure by either Party (the
"Disclosing Party") to the other (the "Receiving Party") of Confidential
Information.

 
2.        
Confidential Infewatiore For purposes of this agreement, the term "Confidential
Information" means any nonpublic information disclosed directly or indirectly by
the Disclosing Party to the Receiving Party, whether in writing, gdectronically,
orally or by inspection of tangible objects (including without limitation
documents, prototypes, samples, and equipment), which is designated as
confidential or would be reasonably understood to be confidential under the
circumstances. Confidential Information includes, without limitation, all
products and services, processes, hardware, software, inventions, trade secrets,
ideas, designs, drawings, notes, prototypes, mock-tips, storyboards, scripts,
animation, research, now how, business methods, business plans, marketing and
branding strategies, financial informatics], business terms for proposed
dealings between the parties, market information, sales information and internal
communications.

 
3.        
Non-Use and Non-Disclosure

 
  3.1.
The Receiving Party shall not make use of Confidential Information for any
purpose except to evaluate and discuss a potential working relationship between
the Parties and the Potential Transaction.

 
 
  3.2.
 The Receiving Party shall not disclose any Confidential Information to third
parties or to the Receiving Party's employees and consultants, except those
employees and consultants

 
-97-

--------------------------------------------------------------------------------


 
Exhibit 10.12
 
of the Receiving Party who are required to have the information, in order to
evaluate or come in the discussions in which the use of Confidential Information
is permitted under this Agreement. The Receiving Party shall treat the
Confidential Information with at least the same degree of care and safeguards
that it takes with its own confidential information, but in no event less than a
reasonable degree of care. The Receiving Party represents that it has, and
agrees to maintain, an appropriate agreement with each of its employees and
independent contractors who may have access to the Confidential Information
sufficient to enable the Receiving Party to comply with all the terms of this
Agreement. The Receiving Party shall not reverse engineer, disassemble or
decompile prototypes, software or other tangible objects which embody the
Confidential Information. Neither Party shall disclose to any other person the
tact that Confidential information has been made available to the other Party,
that discussions are taking place or have taken place between the Parties, the
status of such discussions or any of the terms, conditions or other fads with
respect thereto. Notwithstanding anything in this Agreement to the contrary, it
shall not be a breach of this Agreement for either party to disclose
Confidential Information required to be disclosed in connection with an
administrative, regulatory or judicial process or proceeding provided, however,
that prompt notice to the party owning the Confidential Information is given of
the posaibility of such. disclosure and that the party which may be compelled to
disclose shall use reasonable good faith efforts to resist such disclosure.
Notwithstanding anything in this Agreement to the contrary, it shall oar be a
breach of this Agreement for Red htile to disclose Confidential Information to
(i) actual or potential lending or financing sources other than software games
industry participants (i.e., non-software•games industry venture capitalists,
investors and/or banks) (collectively, "Authorized Disclosees"); and (ii)
subject to express prior written approval by Atari on a case-by-case basis at
Atari's sole discretion, actual or potential lending or financing sources other
than Authorized Disclosees ("Other Disclosees"); subject in each case to any
such Authorized Died owes or Other Disclosees having entered into a
confidentiality agreement with Red Mile at least as protective of the applicable
Confidential Infotmation as this Agreement and provided that Red Mile tamales
primarily liable hereunder for any disclosure of Confidential Information by any
such Authorized Disclosees or Other Disclosers inconsistent herewith and any
consequential damages resulting therefrom.
 
4.        
 Return of Materials. Within ten days alkereceiving a written request from the
Disclosing Party, the Receiving Party shall return all original materials
provided by the Disclosing Party and any copies, notes and other items in the
Receiving Party's possession pertaining to the Confidential Information.

 
5.        
Exclusions. This Agreement does not apply to any information which:

 
5.1.
was in Receiving Party's possession or was known to Receiving Party, without an
obligation to keep it confidential, prior to its disclosure under this
Agreement;

 
5.2.
is or becomes public knowledge through a source other than the Receiving Party
and through no fault of the Receiving Party;

 
5.3. 
is independently developed by or ibr the Receiving Party;

 
5.4.
is or becomes lawfully available to the Receiving Party from a source other than
the Disclosing Party; or

 


-98-

--------------------------------------------------------------------------------


 
Exhibit 10.12
 
5.5.
is disclosed by the Receiving Party upon written consent from the Disclosing
Party.

 
6.
Term of Agreement. This Agreement shall remain in full force and effect and
shall survive the termination of any relationship between the Parties. The
obligations of the Receiving Party hereunder shell survive until the earlier of
(a) such time as all Confidential Information disclosed hereunder becomes
publicly known and is made generally available through no action or inaction of
the Receiving Party, or (b) the third anniversary of the disclosure; provided,
however, that to the extent Confidential Infomtatica disclosed hereunder
constitutes, in whole or in part, a trade wad under applicable law, the
Receiving Parry agrees to protect such trade secrets) for so long as the
information qualifies as a trade secret.

 
 7.
No Rights Granted. This Agreement does not constitute a grant or an intention or
commitment to grant any license or other right, title or interest in the
Confidential Information to the Receiving Party. The Confidential information
shall at all times remain the property of the Disclosing Party. Nothing in this
Agreement, including the disclosure of Confidential. Information hereunder,
obligates either Party to enter into any further agreement with the other Party
with respect to the subject matter hereof or otherwise.

 
8.
 NoWarranty. Except as otherwise specifically provided herein, neither Party
makes any representation or warranty, express or implied, with respect to any
Confidential Information, which is provided "as is." The Disclosing Party shall
not be liable for the accuracy or completeness of the Confidential Information.
Neither Party shall be liable for any indirect, incidental, or consequential
damages of any kind resulting from or wising in connection with this Agreement.

 
9.
Publishing Agreement.  Nothing in this Agreement shall affect the rights or
obligations of tithes Party with respect to the Publishing Agreement. The
Parties do not inlaid for the obligations of confidentiality under this
Agreement to supplant, termite, limit or modify the confidentiality obligations
under the Publishing Agreement. By entering into this Agreement, neither Party
intends to admit or deny any fact concerning the Publishing Agreement; make,
receive or accept any notice or claim under the Publishing Agreement; or assert
or waive any rights or remedies such Party may have under the Publishing
Agreement. Each Party expressly reserves the right to pursue all legal sad
equitable remedies available to such Party. Fox the avoidance of doubt, all
Confidential Information disclosed hereunder shall be deemed to be governed
solely by this Agreement and not by the Publishing Agreement.

 
10.
Injunctive Relict The Receiving Party recognizes and acknowledges that in the
event of a breach or threatened breach of this Agreement, money damages would be
an inadequate remedy and extremely difficult to measure. The Receiving Party
agrees, therefore, that the Disclosing Party shall be entitled to an
injunction to restrain the Receiving Party from such breach or threatened
breach. Nothing in this Agreement shall be construed as preventing the
Disclosing Party from pursuing any remedy at law ce in equity for any breath or
threatened breech.

 
11.
Attorney's Fees. If any lead action arises relating to this Agreement, the
prevailing Parry shall be entitled to recover all court costs, expenses and
reasonable attorneys' fees.

 
12.
 Binding Effect. This Agreement is binding on the Parties and their heirs,
successors and assigns.

 
13.
Entire Agreement: Modifications. This Agreement represents the entire agreement
between the Parties regarding the subject matter hereof and supersedes all prior
agreements or understandings between them. All additions or modifications to
this Agreement must be made in writing and must be signed by both Parties to be
effective.

 
 
-99-

--------------------------------------------------------------------------------


 
Exhibit 10.12
 
14.
No Agency. This Agreement does not create any agency, employment, joint venture
or partnership relationship between Parties.

 
15.
Applicable Law. This Agreement is made under, and shall be construed according
to, the laws of the the State of New York.


 
 
 
Red Mile Entertainment, Inc.
 
Atari Interactive, Inc.
 By:
     /s/ Chester P. Aldridge         
 By:        
     /s/ Kathryn A. Butters                      
 Name:
  Chester P. Aldridge
 Name:
 Kathryn A. Butters
 Title:
  CEO
 Title:
  VP, Atarti Properties  Date:  February 13, 2009  Date:   February 15, 2009

 
 
-100-

--------------------------------------------------------------------------------


 
 
Exhibit 10.12
 
April 24, 2009 DRAFT –
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
Exhibit F
 
From of Side Letter Agreement.
 
 
 
Attached.

 
 
-101-

--------------------------------------------------------------------------------


 
Exhibit 10. 12
 
 

  [header_large.gif]
Atari Interactive, Inc.
         417 Fifth Avenue
          New York, NY 10016
          Direct: 212-726-6500
          Fax: 212-726-4239

 
April 27, 2009
 
VIA FACSIMILE
 
IR Gurus Interactive Pty Ltd.
Level 3, 355 Spencer Street
West Melbourne, Victoria 3003
Australia
Facsimile: +613 9328 8332
Attn: Mr. Craig Laughton
 
Re: Heroes over Europe
 
 Dear Mr. Price and Laughton:
 
We make reference to the settlement letter agreement of even date herewith
between and among Red Mile Entertainment, Inc., a Delaware corporation, with
offices at 223 San Anselmo Ave., Ste. 3, San Anselmo, CA 94960 ("RME"); IR Gurus
Interactive Pty Ltd., a company organized under the laws of Australia with a
principal place of business at Level 3, 355 Spencer Street, West Melbourne,
Victoria 3003 Australia; facsimile: +613 9328 8332 ( "TG"); and Atari
Interactive, Inc., a Delaware corporation, with offices at 417 Fifth Ave., New
York, NY 10016 ("Atari" and, collectively with TG, the "Parties") of even date
herewith (the "Settlement Agreement"). Capitalized terms used and not otherwise
defined in this letter agreement (the "Side Letter Agreement") shall have the
meanings ascribed to them in the Settlement Agreement.
 
PREAMBLE
 
WHEREAS, Atari and TG wish to make certain provisions with respect to funding of
the Settlement Fee;
 
WHEREAS, Atari and Ubisoft Entertainment SA ("Ubisoft") are currently
negotiating the terms of a Heroes over Europe Intellectual Property Rights
Buyout Agreement pursuant to which Atari would transfer and assign to Ubisoft
its right and interest in and to the Title (the "Ubisoft Agreement"); and
 
-102-

--------------------------------------------------------------------------------


 
Exhibit 10. 12
 
WHEREAS, on April 6, 2009, Atari paid One Hundred Seventy-Five Thousand United
States Dollars ($175,000.00) to TG as financing for development of the Title
(the "April 6 Advance") following RME's failure to pay those monies under the
Development Agreement;
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which Atari and TG do hereby acknowledge, Atari and TG do hereby agree as
follows:
 
AGREEMENT
 
1.                  
Contribution to Settlement Fee. It is the intention of Atari and TG that TG
contributes One Hundred Thousand United States Dollars ($100,000.00) to Atari in
order to subsidize Atari's payment of the Settlement Fee (the "TG Contribution")
and that Atari pay the Settlement Fee to RME in accordance with the Settlement
Agreement. The Parties currently envision that this can best be accomplished by
adding the TG Contribution to the Re-Allocated Amounts (as defined in the
Ubisoft Agreement) (the "Preferred Mechanism"). Atari and TG hereby agree that,
in conjunction with signing of the Ubisoft Agreement, (i) TG shall contribute
the TG Contribution to Atari, either via the Preferred Mechanism or via some
other mechanism as shall be determined by the Parties in good faith; (ii) for
the avoidance of doubt, the April 6 Advance and the April 29 Advance (as defined
below), if any, shall also be deemed to be included in such Re-Allocated
Amounts; and (iii) Atari shall pay the Settlement Fee to RME in accordance with
the Settlement Agreement.

 
2.                  
Additional Payment. Provided that as of April 29, 2009 TG and Ubisoft have
either entered into a new development agreement for the Title or TG has been and
is using best efforts to complete such an agreement, and conditioned on this
Side Letter Agreement and the Settlement Agreement having been executed, Atari
shall pay TG an additional amount of One Hundred Fifty-Six Thousand United
States Dollars ($156,000.00) as further financing for development of the Title,
on or before April 29, 2009 (the "April 29 Advance") following RME's failure to
pay those monies under the Development Agreement.

 
3.                  
Option. Provided that the April 29 Advance has been paid in accordance with the
foregoing Paragraph 2 and unless and until the Settlement Agreement is executed,
TG will permit Atari to step into RME's shoes under the Development Agreement so
long as Atari provides notification of its intent to do so to TG in writing no
later than the close of business in Melbourne, Australia on June 30, 2009 (the
"Option Period"). For the avoidance of doubt, upon execution of the Settlement
Agreement, the foregoing option of Atari to step into RME's shoes under the
Development Agreement shall be extinguished.

 
4.                  
Potential Interim Payments. During the Option Period and until the Ubisoft
Agreement has been executed, Atari shall consider in good faith providing
further financing for development of the Title to TG, provided that in no event
shall any such further financing (i) be paid prior to May 31, 2009 or (ii)
exceed amounts that would be payable to TG in accordance with the Development
Agreement. In the event that Atari fails to make any further financing available
to TG within 5 days of TG making a written request to Atari for further
financing, during the Option Period and until the Ubisoft Agreement has been
executed (excluding the payments of $175,000 and 156,000), the option to June
30, 2009 shall terminate.

 
-103-

--------------------------------------------------------------------------------


 
Exhibit 10. 12
 
5.             
Repayment. In the event that Atari for whatever reason does not enter into the
New Publishing Agreement by June 30, 2009, TG shall be obligated to repay to
Atari the April 6 Advance and the April 29 Advance (if any) and any additional
advances under paragraph 4, with such amounts to be paid to Atari promptly
following TG's entry into a publishing, financing or distribution deal for the
Title.

 
6.
Condition. The Parties acknowledge that Ubisoft has raised certain concerns with
respect to the chain of title of the Heroes over Europe franchise and
relinquishment by RME of any sequel rights with respect to such franchise.
Confirmation of a full resolution of such concerns to Ubisoft's satisfaction, in
a form reasonably satisfactory to Atari, shall be a condition precedent to
Atari's covenants, agreements, obligations, and liabilities under this Side
Letter Agreement.

 
7.
Confidentiality. This Agreement and its terms are and shall remain confidential.
The Parties may disclose this Agreement and its terms to related or affiliated
corporate entities, and to their respective auditors, accountants, attorneys and
other professional advisors. The Parties may also make disclosure of this
Agreement or its terms in connection with the due diligence relating to any
merger, acquisition, reorganization, investment, loan or financing of, by, in or
to the respective Parties. Atari may also make disclosure of this Agreement or
its terms to the New Publisher and/or RME. Unless otherwise expressly provided
in this paragraph, this Agreement and the terms hereof shall not be disclosed by
the Parties to any non-Party unless so ordered by a court of law or with the
consent of the non-disclosing Party which shall not be withheld unreasonably. In
the event of any disclosure of this Agreement by either Party, the disclosing
Party agrees to enter into a confidentiality agreement with the person or entity
to which such disclosure is to be made that binds such person or entity to the
terms set forth in this section. The Parties agree that if either Party receives
notice of any court or government order for disclosure of the terms of this
Agreement, that Party will (i) immediately notify the other Parties in order
that the latter may review the order and determine whether it shall challenge
the disclosure of the terms of this Agreement and (ii) comply with the terms of
any applicable protective order.

 
8.
General. Upon your signature below, this Side Letter Agreement shall constitute
a valid and enforceable agreement between Atari and TG, as of the date first set
forth above, enforceable in accordance with its terms, with the same notice,
jurisdictional, governing law, construction and headings, authorization of
signatories, counterparts, and miscellaneous provisions as the Settlement
Agreement, each of which is hereby incorporated herein by reference.
 
Please indicate your consent by signing three copies of this Agreement and
returning two fully executed originals to Atari.

 
 
-104-

--------------------------------------------------------------------------------


 
Exhibit 10. 12
 
 

   Sincerely yours,        ATARI INTERACTIVE, INC.      
 By:                                                    Name:    Title:

 
 
 
 
 
 

 

 ACCEPTED AND AGREED TO:        IR GURUS PTY LTD    D/B/A TRANSMISSION GAMES    
 
 By:                                                        
   Name:    Title:    Dated:  

 
                                                      
 


-105-

--------------------------------------------------------------------------------


 
 
Exhibit 10.12
 
April 24, 2009 DRAFT –
STRICTLY CONFIDENTIAL
NOT AN OFFER - SUBJECT TO CONTRACT
 
Exhibit G
 
Copy of Executed Sequel Side Letter.
 
 
 
Attached.
                                                       
 
 
 
 
-106-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 


 
April 27, 2009
 
VIA FACSMILE (+613 9328 8332)
 
IR Gtuus Interactive Pty Ltd.
Attn: Mr. Mike Fegan
Level 3, 355 Spencer Street
West Melbourne, Victoria 3003
Australia
 
Re:   Heroes over Europe — Sequel Rights
 
Dear Mr. Fegan:
 
Red Mile Entatahunent, Inc., a Delaware corporation, with offices at 223 San
Anselmo Aye., Ste. 3, San Anselmo, CA 94960 ("MR") and IR Gums Interactive Ply
Ltd., a company organized under the laws of Australia with a principal place of
business at Level 3, 355 Spencer Street, West delbourne, Victoria 3003 Australia
and doing business as Transmission Games ("TG") are entering into this letter
agreement (the "Agreement") to provide for a grant of certain rights in and to
Sequels (as defined below) to the interactive game Heroes Over Europe for the
Sony Playstation 3, Microsoft Xbox 360 and personal computer (PC) platforms (the
"Me") in accordance with the terms and conditions set forth herein. RME and TO
are each referred to herein as a "Para" and collectively as the "Parties.", The
terms "Sequel" and "Prequel" will have theirrospective meanings as defined In
the Development Agreement between TG and the New Publisher dated on or about 29
April 2009 and are incorporated into this Agreement by reference.
 
TG, RME and Atari Interactive, Inc. ("Atari") are parties to a letter agreement
of even date herewith, pursuant to which Atari will have the right to transfer
publishing rights for the . Title to a third-party publisher (the "New
Publisher, pursuant to a rights buyout agreement (the "Rights Buyout
Agreement").
 
The Parties agree as follows:
 
1.            First Sequell.
 
(a)   TG shall promptly notify RME in writing (an "Option Notice") after TO and
the New Publisher have finally determined the/ the New Publisher will not pu
lish, license, distribute and/or otherwise exploit (collectively, "Publish") the
Sequel.
 
 
-107-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
(b)  
RME shall have the right, within ten business days after receipt of the Option
Notice, to submit a bid to TG to Publish the first Sequel.

 
(c)  
Upon RME's submission of a bid, RME and TG shall negotiate in good faith for a
reasonable period of time, not to exceed twenty calendar days after submission
of the bid, regarding the terms and conditions under which RME will Publish the
first Sequel.

 
(d)  
Except as provided in Section 1 (e) below, if RME and TO have not reached "
agreement in writing regarding the terms and conditions under which RME will .
Publish the first Sequel within the period set forth in Section 1(c) above, or
if RME does not submit a timely bid, TG shall be free to accept a bid from any
third party or to elect not to grant third-party rights to Publish the Sequel.
    (e)   RME's rights with respect to the first Sequel shall cease On March 3,
2016.

 
2.            Second Sequel
 
(a)  
If TG has delivered an Option Notice to RME with respect to the first Sequel and
RME has not submitted a bid, RME shall have no rights with respect to the second
Sequel or any additional Sequel.

 
(b)  
IfRME submitted a bid in response to an Option Notice with respect to the first
Sequel or matched the terms of a third-party bid to Publish the first Sequel,
RME shall have the same rights with respect to the second Sequel as for the
first Sequel, as set forth in Section 1(a) through 1(e) above.

 
3.             Conditions. The following are conditions precedent to the
effectiveness of this Agreement and the obligations of the parties hereunder,
and the failure of either such condition shall render this Agreement null and
void from the date of its execution:
 
 
(a)
Mutual execution of the Rights Buyout Agreement by a duly authorized officer of
each of Atari and the. NevaPublisher by June 30, 2009; and

 
4.            
Representations and Warranties: Indemnity.

 
(a)          TG represents and warrants to and RME represents to TG
 
 
(i)
It has the full power and authority to grant to RME the rights granted under
this Agreement;
       
(ii)
Neither this Agreement nor the imcise of the other party's rights hereunder will
infringe, violate or misappropriate any intellectual it property of any third
party; and

 
 
(iii)
It has riot sold, assigned, leased, licensed or in any other way disposed of  or
encumbered the rights granted to the other hereunder and will not sell, assign,
lease, license or in any other way dispose of or encumber any of such rights.

 
 
-108-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
(b)
Eaciiparty will indemnify, defend and hold harmless the other and its
affiliates, officers, directors, employees and agents from and against all
losses, liabilities, claims, obligations and expenses (including reasonable
attorneys'-fees) arising from any third-party claim in connection with any
breach or alleged breach by that party of this Agreement or any of the
fieregohig representations' and warranties.

 
5.           
Notices. All notices hereunder shall be in writing and shall be effective upon
receipt Notices may be sent by any reasonable means, including facsimile, to the
Parties at their addresses and facsimile numbers written above. The Parties
shall notify one another of any change of their address or facsimile number.

 
6.  
Binding Nature of Terms  Each of the terms of this Agreement is binding upon the
Parties, and heir respective successors, transferees, assigns, heirs and
personal representatives. If any provision of this Agreement is declared null
and void or unenforceable by any court or tribunal having jurisdiction, then
such provision shall be considered beparate and apart from the remainder of this
Agreement which shall remain in M1 force and effect, but such provision shall be
modified (as nearly as possible to reflect its original intent)'to eliminate
such aspects of the provision that made it null, void or unenforceable and such
modified provision shall then be deemed an original part of this Agreement.

 
7.           
Construction and Headings. This Agreement shall not be construed more strictly
against one Party than against any other Party by virtue of the fin that this
Agreement may have been drafted or prepared by counsel for one of the Parties,
the Parties recognizing and acknowledging that all Parties to this Agreement
have contributed substantially and materially to the drafting and preparation
hereof. The headings, titles and cations contained in this Agreement are
inserted only as a matter of convenience and for reference, and in no way
define, extend or describe the scope of this Agreement or the intent or meaning
of any provision herein.

 
8.           
Authorization of Signatories. The persons signingihis Agreement represent and
warrant that they are duly authorized to execute this Agreement on behalf of RME
and TO, respectively, and to bind said entities to the terms, conditions,
provisions, duties and obligations set forth in this Agreement.

 
9.  
Execution in counteparts and Facsimiles. ges. This Agreement may be executed in
any number of counterparts and sigeatures may be passed by way of the exchange
of digitally scanned copies in .PDF format, each and all of which shall be
deemed for all purposes to be one agreement with original signatures.

 
10.  
Further Assurance. The Parties; mutually agree to execute, acknowledge, and
deliver any and all such agreements, documents and instruments, and to perform
any and all such acts and things as may be masonsbly necessary and proper to
consummate the transactions contemplated by this Agreement.

 
 
 
-109-

--------------------------------------------------------------------------------

Exhibit 10.12
 
 
 
11.          Governing Law: Jurisdiction Miscellaneous. This Agrnetnent can only
be modified by a writing signed bra duly authrainad officer of each Party
specifically referring to this Agreement. If either Party initiates an action
for enforcement of the terms of this Agreement, the prevailing party shall be
entitled to attorneys' fees and costs. The Parties irrevocably consent and
submit to the exclusive jurisdiction of the courts of the state and federal
courts located within Victoria, Australia for, purposes of any dispute arising
hereunder or in connection with this Agreement. This Areettient, shall be
governed under the law's of the State of Victoria without regard to hs
principals of conflict of laws.
 
12.           Termination. TG may terminate this Agreement immediately with
written notice if RME goes into compulsory or voluntary liquidation or if a
receiver is appointed or if RME makes an assignment for the benefit of or
composition with its creditors generally, or threatens any of the foregoing.
 
Please indicate your consent by signing two copies of this Agreement and
returning a fully executed originals to the other Party..
 
Sincerely yours,
 
Red Mile Entertainment, Inc.
 
 
By: /s/ Simon Price                           
       Simon Price, CEO
 
 
 
 
ACCEPTED AND AGREED TO:
 
IR GURUS PTY LTD
D/B/A TRANSMISSION GAMES
 
 
By:/s/ Michael T. Fegan                            
Name: Michael T. Fegan
Title:  CEO
Dated:  27/4/2009
 
 
 
 
-110-
 
 